Exhibit 10.1

Portions hereof have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended

Chevron U.S.A. Inc.

&

APT Sunshine State LLC

M/V SUNSHINE STATE

Time Charter Party Dated

June 29, 2012



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

Time Charter Party

LONDONGreenwich, CT

June 29, 2012

 

   IT IS THIS DAY AGREED between APT Sunshine State LLC    of c/o Blackstone
Capital Partners V USS, L.P., its Managing Member, 345 Park Avenue, 29th floor,
New York, NY 10154, a Delaware limited liability company (hereinafter referred
to as “Owners”), being owners    of the good US Flag motor/steam* vessel called
SUNSHINE STATE    (hereinafter referred to as “the vessel”) described as per
Clause 1 hereof and Chevron USA Inc.    of with principal offices at 6001
Bollinger Canyon Rd., San Ramon, CA 94583 (hereinafter referred to as
“Charterers”):

Description

And Condition of Vessel

   1.    At the date of delivery of the vessel under this charter and throughout
the charter period:       (a)    she shall be classed by a Classification
Society which is a member of the International          Association of
Classification Societies; Vessel will be classed ABS + A (E), oil
product/chemical carrier, ESP, VEC, SH SHCM, AMS, + ACCU, UWILD, IMO type III —
not IMO II compliant owing to structural. Owners endeavoring best efforts to
appeal but results not guaranteed.       (b)    she shall be in every way fit to
carry crude petroleum and/or its products;       (c)    she shall be tight,
staunch, strong, in good order and condition, and in every way fit for the      
   service, with her machinery, boilers, hull and other equipment (including but
not limited to hull stress calculator cargo max or equivalent, ABS approved and
certified, radar, computers and computer systems) in a good and efficient state;
      (d)    her tanks, valves and pipelines shall be oil-tight;       (e)   
she shall be in every way fitted for burning, in accordance with the grades
specified in Clause 29 hereof: IFO 380 and MGO, Charterers shall supply fuels in
accordance with ISO 8217 International Standards - 2005 Edition          (i)   
at sea, fuel oil for main propulsion and fuel oil/marine diesel oil* for
auxiliaries;          (ii)    in port, fuel oil/marino diesel oil* for
auxiliaries       (f)    she shall comply with the regulations in force so as to
enable her to pass through the Suez and Panama Canals by day and night without
delay;       (g)    she shall have on board all certificates, documents and
equipment required from time to time by any applicable law to enable her to
perform the charter service without delay;       (h)    she shall comply with
the description in the OCIMF Harmonised Vessel Particulars Questionnaire
appended hereto as Appendix A, provided however that if there is any conflict
between the provisions of this questionnaire and any other provision, including
this Clause 1, of this charter such other provisions shall govern;       (i)   
her ownership structure, flag, registry, classification society and management
company shall not be changed;

Safety

Management

      (j)    Owners will operate:          (i)    a safety management system
certified to comply with the International Safety Management Code (“ISM Code”)
for the Safe Operation of Ships and for Pollution Prevention;          (ii)    a
documented safe working procedures system (including procedures for the
identification and mitigation of risks);          (iii)    a documented
environmental management system;          (iv)    documented accident/incident
reporting system compliant with flag state requirements;       (k)    Owners
shall submit to Charterers a monthly written report detailing all
accidents/incidents and environmental reporting requirements, in accordance with
the “Shell Safety and Environmental Monthly-Reporting Template” appended hereto
as Appendix B;       (l)    Owners shall maintain Health Safety Environmental
(“HSE”) records sufficient to demonstrate compliance with the requirements of
their HSE system and of this charter. Charterers reserve the right to confirm
compliance with HSE requirements by audit of Owners.       (m)    Owners will
arrange at their expense for a SIRE inspection to be carried out at intervals of
six months one year plus or minus thirty days. Additional inspections or
inspections of greater frequency than 1 year are to be for Charterers’ account.

Shipboard

Personnel

And their

Duties

   2.    (a)    At the date of delivery of the vessel under this charter and
throughout the charter period:          (i)    she shall have a full and
efficient complement of master, officers and crew for a vessel of her tonnage,
who shall in any event be not less than the number required by the laws of the
flag state and who shall be trained to operate the vessel and her equipment
competently and safely;          (ii)    all shipboard personnel shall hold
valid certificates of competence in accordance

 

* Delete as appropriate.

 

* Delete as appropriate.



--------------------------------------------------------------------------------

            with the requirements of the law of the flag state;          (iii)
   all shipboard personnel shall be trained in accordance with the relevant
provisions of the International Convention on Standards of Training,
Certification and Watchkeeping for Seafarers, 1995 or any additions,
modifications or subsequent versions thereof;          (iv)    there shall be on
board sufficient personnel with a good working knowledge of the English language
to enable cargo operations at loading and discharging places to be carried out
efficiently and safely and to enable communications between the vessel and those
loading the vessel or accepting discharge there from to be carried out quickly
and efficiently;          (v)    the terms of employment of the vessel’s staff
and crew will always remain acceptable to The International Transport Worker’s
Federation and the vessel will at all times carry a Blue Card;          (vi)   
the nationality of the vessels officers given in the OCIMF Vessel Particulars
Questionnaire referred to in Clause 1(h) will not change without Charterers’
prior agreement       (b)    Owners guarantee that throughout the charter
service the master shall with the vessel’s officers and crew, unless otherwise
ordered by Charterers;          (i)    prosecute all voyages with the utmost
despatch; at Vessel’s warranted service speed          (ii)    render all
customary assistance; and          (iii)    load and discharge cargo as rapidly
as possible when required by Charterers or their agents to do so, by night or by
day, but always in accordance with the laws of the place of loading or
discharging (as the case may be) and in each case in accordance with any
applicable laws of the flag state.

Duty to

Maintain

   3.    (a)    Throughout the charter service Owners shall, whenever the
passage of time, wear and tear or any event (whether or not coming within Clause
27 hereof) requires steps to be taken to maintain or restore the conditions
stipulated in Clauses 1 and 2(a) exercise due diligence so to maintain or
restore the vessel.       (b)    If at any time whilst the vessel is on hire
under this charter the vessel fails to comply with the requirements of Clauses
1, 2(a) or 10 then hire shall be reduced to the extent necessary to indemnify
Charterers for such failure. If and to the extent that such failure affects the
time taken by the vessel to perform any services under this charter, hire shall
be reduced by an amount equal to the value, calculated at the rate of hire, of
the time so lost. Any reduction of hire under this sub-Clause (b) shall be
without prejudice to any other remedy available to Charterers, but where such
reduction of hire is in respect of time lost, such time shall be excluded from
any calculation under Clause 24.       (c)    If Owners are in breach of their
obligations under Clause 3(a)), Charterers may so notify Owners in writing and
if, after the expiry of 30 days following the receipt by Owners of any such
notice, Owners have failed to demonstrate to Charterers’ reasonable satisfaction
the exercise of due diligence as required in Clause 3(a), the vessel shall be
off-hire, and no further hire payments shall be due, until Owners have so
demonstrated that they are exercising such due diligence.       (d)    Owners
shall advise Charterers immediately, in writing, should the vessel fail an
inspection by, but not limited to, a governmental and/or port state authority,
and/or terminal and/or major charterer of similar tonnage. Owners shall
simultaneously advise Charterers of their proposed course of action to remedy
the defects which have caused the failure of such inspection.       (e)   

If, in Charterers reasonably held view:

(i)      failure of an inspection, or,

(ii)      any finding of an inspection,

referred to in Clause 3(d), prevents normal commercial operations then
Charterers have the option to place the vessel off-hire from the date and time
that the vessel fails such inspection, or becomes commercially inoperable, until
the date and time that the vessel passes a re-inspection by the same
organisation, or becomes commercially operable, which shall be in a position no
less favourable to Charterers than at which she went off-hire.

      (f)    Furthermore, at any time while the vessel is off-hire under this
Clause 3 (with the exception of Clause 3(e)((ii)), Charterers have the option to
terminate this charter by giving notice in writing with effect from the date on
which such notice of termination is received by Owners or from any later date
stated in such notice. This sub-Clause (f) is without prejudice to any rights of
Charterers or obligations of Owners under this charter or otherwise (including
without limitation Charterers’ rights under Clause 21 hereof). However, Owners
are to be given a period of 45 days to take corrective action or substitute a
vessel of comparable quality prior to Charter being terminated.

Period,

Trading

Limits and Safe Places

   4.    (a)   

Owners agree to let and Charterers agree to hire the vessel for a period of Two
(2) years

Plus or-minus __ days in Charterers’ option, commencing from the time and date
of delivery of the vessel, *** for the purpose of carrying all lawful
merchandise (subject always to Clause 28)

         including in particular;          Owners undertake that Vessel shall be
in every way fit to carry Clean Petroleum or Dirty Petroleum Products and easy
chemicals including: crude oil, avgas, vacuum gas oil, all grades of gasoline
and distillates, ethanol, denatured ethanol, naphtha. natural gasoline,
blendstocks, unfinished petroleum products, as limited by coating resistance
tables, and always compatible with Vessel’s COI. See also prior cargoes on
delivery, detailed in Line 142.          In US Coastwise plus
Caribbean-Panama-South America range, with legal exclusions for US Flag and UN
exclusions any part of the world, as Charterers shall direct, subject to the
limits of the current British-American         

Institute Warranties and any subsequent amendments thereof, but always subject
to Clause 2.3 TRADING AREAS AND EXCLUSIONS. Any extraordinary expenses
associated with Alaska trading are to be for Charterers’ account. If, during the
course of this Charter, Vessel is engaged in Intrastate Commerce (by this it is
meant voyages within the same state), any resulting taxes imposed by the State
in question shall be for Charterers’ account. Notwithstanding the above,

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

         income taxes are always for Owners’ account. Notwithstanding the
foregoing, but subject to Clause 35, Charterers may order the vessel to
ice-bound waters or to any part of the world outside such limits provided that
Owner’s consent thereto (such consent not to be unreasonably withheld) and that
Charterers pay for any insurance premium required by the vessel’s underwriters
as a consequence of such order. Vessel not to enter icebound port, force ice or
follow ice breakers.       (b)    Any time during which the vessel is off-hire
under this charter may be added to the charter period in Charterers’ option up
to the total amount of time spent off-hire. In such cases the rate of hire will
be that prevailing at the time the vessel would, but for the provisions of this
Clause, have been redelivered.       (c)    Charterers shall use due diligence
to ensure that the vessel is only employed between and at safe places (which
expression when used in this charter shall include ports, berths, wharves,
docks, anchorages, submarine lines, alongside vessels or lighters, and other
locations including locations at sea) where she can safely lie always afloat.
Notwithstanding anything contained in this or any other clause of this charter,
Charterers do not warrant the safety of any place to which they order the vessel
and shall be under no liability in respect thereof except for loss or damage
caused by their failure to exercise due diligence as aforesaid. Subject as
above, the vessel shall be loaded and discharged at any places as Charterers may
direct, provided that Charterers shall exercise due diligence to ensure that any
ship-to-ship transfer operations shall conform to standards not less than those
set out in the latest published edition of the ICS/OCIMF Ship-to-Ship Transfer
Guide. See also additional Clause 3.5 SHIP TO SHIP TRANSFER       (d)    Unless
otherwise agreed, the vessel shall be delivered by Owners upon inbound arrival
dropping outward-pilot station at a port in one port U.S. Gulf or at seas as the
case may be in direct trading continuation of Charter Party dated November 20,
2009 see Clause 2.1 DELIVERY At Charterers’ Owners’ option declarable upon
lifting subjects and redelivered to Owners upon arrival inbound dropping outward
pilot pilot station at a port in U.S. Gulf, At Owners’ Chartorers’ option. See
also attached Clause 2.2 REDELIVERY       (e)    The vessel will deliver with
last cargo(es) of Charters’ determination under Charter party dated November 20,
2009 and will redeliver with last three cargo(es) of CPP and undarker than 2.5
NPA, and immediate last cargo to be both CPP and unleaded.       (f)    Owners
are required to give Charterers ____ days prior notice of delivery and
Charterers are required to give Owners _____ days~ prior notice of delivery. See
attached Clause 2.4 NOTICE OF DELIVERY/REDELIVERY Laydays/ Cancelling    5.   
The vessel shall not be delivered to Charterers before in direct continuation of
Charter Party dated November 20, 2009.       Specifically, projected date and
time of delivery is 0001 hours ***. before ____       and Charterers shall have
the option of cancelling this charter if the vessel is not ready and at their
disposal on or before ___

Owners to

Provide

   6.    Owners undertake to provide and to pay for all provisions, wages
(including but not limited to all overtime payments), and shipping and
discharging fees and all other expenses of the master, officers and crew; also,
except as provided in Clauses 4 and 34 hereof, for all insurance on the vessel,
for all deck, cabin and engine-room stores, and for water; for all drydocking,
overhaul, maintenance and repairs to the vessel; and for all fumigation expenses
and de-rat certificates. Owners’ obligations under this Clause 6 extend to all
liabilities for customs or import duties arising at any time during the
performance of this charter in relation to the personal effects of the master,
officers and crew, and in relation to the stores, provisions and other matters
aforesaid which Owners are to provide and pay for and Owners shall refund to
Charterers any sums Charterers or their agents may have paid or been compelled
to pay in respect of any such liability. Any amounts allowable in general
average for wages and provisions and stores shall be credited to Charterers
insofar as such amounts are in respect of a Period when the vessel is on-hire.

Charterers to

Provide

   7.    (a)    Charterers shall provide and pay for all fuel (except fuel used
for domestic services), towage and pilotage and shall pay agency fees, port
charges, commissions, expenses of loading and unloading cargoes, canal dues and
all charges other than those payable by Owners in accordance with Clause 6
hereof, provided that all charges for the said items shall be for Owners’
account when such items are consumed, employed or incurred for Owners’ purposes
or while the vessel is off-hire (unless such items reasonably relate to any
service given or distance made good and taken into account under Clause 21 or
22); and provided further that any fuel used in connection with a general
average sacrifice or expenditure shall be paid for by Owners.       (b)    In
respect of bunkers consumed for Owners’ purposes these will be charged on each
occasion by Charterers on a “first-in-first-out” basis valued on the prices
actually paid by Charterers.       (c)    If the trading limits of this charter
include ports in the United States of America and/or its protectorates then
Charterers shall reimburse Owners for port specific charges relating to
additional premiums charged by providers of oil pollution cover, when incurred
by the vessel calling at ports in the United States of America and/or its
protectorates in accordance with Charterers orders.

Rate of

Hire

   8.    Subject as herein provided, Charterers shall pay for the use and hire
of the vessel at the rate of United States Dollars $*** for year 1 and $*** for
year 2; (this rate of hire is the total payable by Charterers to Owners, from
which Owners shall directly pay Broker’s commission); per day, and pro rata for
any part of a day, from

 

***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

      the time and date of her delivery (local time) to Charterers until the
time and date of redelivery (local time) to Owners.

Payment of

Hire

   9.    Subject to Clause 3(c) and 3(e), payment of hire shall be made in
immediately available funds by telegraphic transfer to    Owner’s designated
bank as advised in attached Clause 1.1 OWNER’S BANK       to: ______      
_______       Account: ____       _______       _______       in United States
Dollars per calendar month in advance, less:       (i)    any hire paid which
Charterers reasonably estimate to relate to off-hire periods, and;       (ii)   
any amounts disbursed on Owners’ behalf, any advances and commission thereon,
and charges which are for Owners’ account pursuant to any provision hereof, and;
      (iii)    any amounts due or reasonably estimated to become due to
Charterers under Clause 3(c) or 24 hereof,       any such adjustments to be made
at the due date for the next monthly payment after the facts have been
ascertained. Charterers shall not be responsible for any delay or error by
Owners’ bank in crediting Owners’ account provided that Charterers have made
proper and timely payment.       In default of such proper and timely payment:
      (a)    Owners shall notify Charterers of such default and Charterers shall
within seven days of receipt of such notice pay to Owners the amount due,
including interest, failing which Owners may withdraw the vessel from the
service of Charterers only after 30 days of default without prejudice to any
other rights Owners may have under this charter or otherwise; and;       (b)   
Interest on any amount due but not paid on the due date shall accrue from the
day after that date up to and including the day when payment is made, at a rate
per annum which shall be 1 2% above the U.S. Prime Interest Rate as published by
the Chase Manhattan Bank in New York at 12.00 New York time on the due date, or,
if no such interest rate is published on that day, the interest rate published
on the next preceding day on which such a rate was so published, computed on the
basis of a 360 day year of twelve 30-day months, compounded semi-annually.

Space

Available to

Charterers

   10.    The whole reach, burthen and decks on the vessel and any passenger
accommodation (including Owners’ suite) shall be at Charterers’ disposal,
reserving only proper and sufficient space for the vessel’s master, officers,
crew, tackle, apparel, furniture, provisions and stores, provided that the
weight of stores on board shall not, unless specially agreed, exceed 200 tonnes
at any time during the charter period.

Segregated

Ballast

   11.    In connection with the Council of the European Union Regulation on the
Implementation of IMO Resolution A747(18) Owners will ensure that the following
entry is made on the International Tonnage Certificate (1969) under the section
headed “remarks”: “The segregated ballast tanks comply with the Regulation 13 of
Annex 1 of the International Convention for the prevention of pollution from
ships, 1973, as modified by the Protocol of 1978 relating thereto, and the total
tonnage of such tanks exclusively used for the carriage of segregated water
ballast is ___ The reduced gross tonnage which should be used for the
calculation of tonnage based tees is approximately 24,200 cum”.

Instructions

And Logs

   12.    Charterers shall from time to time give the master all requisite
instructions and sailing directions, and the master shall keep a full and,
correct log of the voyage or voyages, which Charterers or their agents may
inspect as required. The master shall when required furnish Charterers or their
agents with a true copy of such log and with property completed loading and
discharging port sheets and voyage reports for each voyage and other returns as
Charterers may require. Charterers shall be entitled to take copies at Owners’
expense of any such documents which are not provided by the master.

Bills of

Lading

   13.    (a)    The master (although appointed by Owners) shall be under the
order and direction of Charterers as regards employment of the vessel, agency
and other arrangements, and shall sign Bills of Lading as Charterors or their
agents may direct (subject always to Clauses 35 (a) and 40 without prejudice to
this charter. Charterors hereby indemnify Owners against all consequences or
liabilities that may arise;          (i)    from signing Bills of Lading in
accordance with the directions of Charterers or their agents, to the extent that
the terms of such Bills of Lading fail to conform to the requirements of this
charter, or (except as provided in Clause 13(b) from the master otherwise
complying with Charterers’ or their agents’ orders;          (ii)    from any
irregularities in papers supplied by Charterers or their agents.       (b)    If
Charterers by telex, facsimile or other term of written communication that
specifically refers to this Clause request Owners to discharge a quantity of
cargo either without Bills of Lading and/or at a discharge place other than that
named in a Bill of Lading and/or that is different from the Bill of Lading
quantity, then Owners shall discharge such cargo in accordance with Charterer’s
instructions in consideration of receiving the following indemnity which shall
be deemed to be given by Charterers on-each and every such occasion and which is
limited in value to 200% of the CIF value of the cargo carried on board;      
   “(i)       Charterers shall indemnify Owners and Owners’ servants and agents
in respect of any liability loss or damage of whatsoever nature (including legal
costs as between attorney or solicitor and client and associated expenses) which
Owners may sustain by reason of delivering such cargo in accordance with
Charterers’ request.          (ii)       If any proceeding is commenced against
Owners-or any of Owners servants or agents in connection with the vessel having
delivered cargo in accordance with such request, Charterers shall provide Owners
or any of Owners’ servants or agents from time to time on demand with sufficient
funds to defend the said proceedings.          (iii)       If the vessel or any
other vessel or property belonging to Owners should be arrested or detained, or
if the arrest or detention thereof should be threatened, by reason of discharge
in accordance with Charterers instruction as aforesaid, Charters shall provide
on demand such



--------------------------------------------------------------------------------

         Bail or other security as may be required to prevent such arrest or
detention or to assure the release of such vessel or property and Charterers
shall indemnify Owners in respect of any loss, damage or expenses caused by such
arrest or detention whether or not same may be justified.          (iv)
Charterers shall, if called upon to do so at any time while such cargo is in
Charterers’ possession, custody or control, redeliver the same to Owners.      
   (v) As soon as all original Bills of Lading for the above cargo which name as
discharge port the place where delivery actually occurred shall have arrived
and/or come into Charterers’ possession, Charterers shall produce and deliver
the same to Owners whereupon Charterers’ liability hereunder shall cease.      
   Provided however, if Charterers have not received all such original Bills of
Lading by 24.00 hours on the 36 calendar months after the date of discharge,
that this indemnity shall terminate at the time unless before that time
Charterers have received from Owners written notice that:          a) Some
person is making a claim in connection with Owners delivering cargo pursuant to
         Charterors request or,          b) Legal proceedings have been
commenced against Owners and/or carriers and/or          Charterers and/or any
of their respective servants or agents and/or the vessel for the same         
reason.          When Charterers have received such a notice, then this
indemnity shall continue-in force until          such claim or legal proceedings
are settled. Termination of this indemnity shall not prejudice          any
legal rights a party may have outside this indemnity.          (vi) Owners shall
promptly notify Charterer if any person (other than a person to whom         
Charterers ordered cargo to be delivered) claims to be entitled to such cargo
and/or if the vessel          or any other property belonging to Owner is
arrested by reason of any such discharge of cargo.          vii) This indemnity
shall be governed and construed in accordance with the English law and         
each and any dispute arising out of or in connection with this indemnity shall
be subject to the          jurisdiction of the High Court of Justice of
England.”       (c)    Owners warrant that the Master will comply with orders to
carry and discharge against one or more Bills of Lading from a set of original
negotiable Bills of Lading should Charterers so require. See Chevron Clause 5.7,
attached.

Conduct of

Vessel’s

Personnel

   14.    If Charterers complain of the conduct of the master or any of the
officers or crew, Owners shall immediately investigate the complaint. If the
complaint proves to be well founded, Owners shall, without delay, make a change
in the appointments and Owners shall in any event communicate the result of
their investigations to Charterers as soon as possible.

Bunkers at

Delivery and

Redelivery

   15.    Charterers shall accept and pay for all bunkers on board at the time
of delivery, and Owners shall on redelivery (whether it occurs at the end of the
charter or on the earlier termination of this charter) accept and pay for all
bunkers remaining on board, at the price actually paid, on a “first- in-first
out” basis. Such prices are to be supported by paid invoices. Vessel to be
delivered to and redelivered from the charter with, at least, a quantity of
bunkers on board sufficient to reach the nearest main bunkering port.
Notwithstanding anything contained in this charter all bunkers on board the
vessel shall, throughout the duration of this charter, remain the property of
Charterers and can only be purchased on the terms specified in the charter at
the end of the charter period or, if earlier, at the termination of the charter.
See attached Clause 2.5 BUNKERS ON DELIVERY/REDELIVERY.

Stevedores,

Pilots, Tugs

   16.    Stevedores, when required, shall be employed and paid by Charterers,
but this shall not from responsibility at all times for proper stowage, which
must be controlled by the master who shall keep a strict account of all cargo
loaded and discharged. Owners hereby indemnify Charterers, their servants and
agents against all losses, claims, responsibilities and liabilities arising in
any way whatsoever from the employment of pilots, tugboats or stevedores, who
although employed by Charterers shall be deemed to be the servants of and in the
service of Owners and under their instructions (even if such pilots, tugboat
personnel or stevedores are in fact the servants of Charterers their agents or
any affiliated company); provided, however, that;       (a)    the foregoing
indemnity shall not exceed the amount to which Owners would have been entitled
to limit their liability if they had themselves employed such pilots, tugboats
or stevedores, and;       (b)    Charterers shall be liable for any damage to
the vessel caused by or arising out of the use of stevedore, fair wear and tear
excepted to the extent that Owner are unable by the exercise of due diligence to
obtain redress therefore from stevedores.

Super-

Numeraries

   17.    Charterers may send representatives in the vessel’s available
accommodation upon any voyage made under this charter, Owners finding provisions
and all requisites as supplied to officers, except alcohol. Charterers paying at
the rate of United States Dollars 15 (fifteen) 25 (twenty-five) per day for each
representative while on board the vessel.

Sub-letting/

Assignment/ Novation

   18.    Charterers may sub-let the vessel, but shall always remain responsible
to Owners for due fulfillment of this charter. Additionally Charterers may
assign or novate the charter to any company of the Royal Dutch/Shell Group of
Companies. See attached Clauses 5.3 ASSIGNMENT Final Voyage    19.    If when a
payment of hire is due hereunder Charterers reasonably expect to redeliver the
vessel before the next payment of hire would fall due, the hire to be paid shall
be assessed on Charterers’ reasonable estimate of the time necessary to complete
Charterers’ programme up to redelivery, and from which estimate Charterers may
deduct amounts due or reasonably expected to become due for;       (a)   
disbursements on Owners’ behalf or charges for Owners’ account pursuant to any
provision hereof, and;       (b)    bunkers on board at redelivery pursuant to
Clause 15.       Promptly after redelivery any overpayment shall be refunded by
Owners or any underpayment made good by Charterers.       If at the time this
charter would otherwise terminate in accordance with Clause 4 the vessel is on a
ballast voyage to a port of redelivery or is upon a laden voyage, Charterers
shall continue to have the use of the vessel at the same rate and conditions as
stand herein for as long as necessary to complete such ballast voyage, or to
complete such laden voyage and return to a port of redelivery as provided by
this charter, as the case may be. Loss of    20.    Should the vessel be lost,
this charter shall terminate and hire shall cease at noon on the day of her



--------------------------------------------------------------------------------

Vessel       loss; should the vessel be a constructive total loss, this charter
shall terminate and hire shall cease at noon on the day on which the vessel’s
underwriters agree that the vessel is a constructive total loss; should the
vessel be missing, this charter shall terminate and hire shall cease at noon on
the day on which she was last heard of. Any hire paid in advance and not earned
shall be returned to Charterers and Owners shall reimburse Charterers for the
value of the estimated quantity of bunkers on board at the time of termination,
at the price paid by Charterers at the last bunkering port. Off-hire    21.   
(a)    On each and every occasion that there is loss of time (whether by way of
interruption in the vessel’s service or, from reduction in the vessel’s
performance, or in any other manner);          (i)    due to deficiency of
personnel or stores; repairs; gas-freeing for repairs; time in and waiting to
enter dry dock for repairs; breakdown (whether partial or total) of machinery,
boilers or other parts of the vessel or her equipment (including without
limitation tank coatings); overhaul, maintenance or survey; collision,
stranding, accident or damage to the vessel; or any ether similar cause
preventing the efficient working of the vessel; and such loss continues for more
than six three-consecutive hours (if resulting from interruption in the vessel’s
service) or cumulates to more than six three-hours (if resulting from partial
loss of service); or;          (ii)    due to industrial action, refusal to
sail, breach of orders or neglect of duty on the part of the master, officers or
crew; or;          (iii)    for the purpose of obtaining medical advice or
treatment for or landing any sick or injured person (other than a Charterers’
representative carried under Clause 17 hereof) or for the purpose of landing the
body of any person (other than a Charterers’ representative), and such loss
continues for more than six three consecutive hours; or;          (iv)    due to
any delay in quarantine arising from the master, officers or crew having had
communication with the shore at any infected area without the written consent or
instructions of Charterers or their agents, or to any detention by customs or
other authorities caused by smuggling or other infraction of local law on the
part of the master, officers, or crew, or;          (v)    due to detention of
the vessel by authorities at home or abroad attributable to legal action against
or breach of regulations by the vessel, the vessel’s owners, or Owners (unless
brought about by the act or neglect of Charterers); then; without prejudice to
Charterers’ rights under Clause 3 or to any other rights of Charterers
hereunder, or otherwise, the vessel shall be off-hire from the commencement of
such loss of time until she is again ready and in an efficient state to resume
her service from a position not less favourable to Charterers than that at which
such loss of time commenced; provided, however, that any service given or
distance made good by the vessel whilst off-hire shall be taken into account in
assessing the amount to be deducted from hire.             Cumulative delays in
accordance with this clause (above) are not to exceed 12 hours in any given 30-
            day period.       (b)    If the vessel fails to proceed at any
guaranteed speed pursuant to Clause 24, and such failure arises wholly or partly
from any of the causes set out in Clause 21(a) above, then the period for which
the vessel shall be off-hire under this Clause 21 shall be the difference
between;          (i)    the time the vessel would have required to perform the
relevant service at such guaranteed speed, and;          (ii)    the time
actually taken to perform such service (including any loss of time arising from
interruption in the performance of such service). For the avoidance of doubt,
all time included under (ii) above shall be excluded from any computation under
Clause 24.       (c)    Further and without prejudice to the foregoing, in the
event of the vessel deviating (which expression includes without limitation
putting back, or putting into any port other than that to which she is bound
under the instructions of Charterers) for any cause or purpose mentioned in
Clause 21(a), the vessel shall be off-hire from the commencement of such
deviation until the time when she is again ready and in an efficient state to
resume her service from a position not less favourable to Charterers than that
at which the deviation commenced, provided, however, that any service given or
distance made good by the vessel whilst so off-hire shall be taken into account
in assessing the amount to be deducted from hire. If the vessel, for any cause
or purpose mentioned in Clause 21 (a), puts into any port other than the port to
which she is bound on the instructions of Charterers, the port charges, pilotage
and other expenses at such port shall be borne by Owners. Should the vessel be
driven into any port or anchorage by stress of weather hire shall continue to be
due and payable during any time lost thereby.       (d)    If the vessel’s flag
state becomes engaged in hostilities, and Charterers in consequence of such
hostilities find it commercially impracticable to employ the vessel and have
given Owners written notice thereof then from the date of receipt by Owners of
such notice until the termination of such commercial impracticability the vessel
shall be off-hire and Owners shall have the right to employ the vessel on their
own account.       (e)    Time during which the vessel is off-hire under this
charter shall count as part of the charter period except where Charterers
declare their option to add off-hire periods under Clause 4 (b)).       (f)   
All references to time in this charter party shall be references to local time
except where otherwise stated.

Periodical

Drydocking

   22.    (a)    Owners have the right and obligation to drydock the vessel at
scheduled regular intervals of ______ On each occasion Owners shall propose to
Charterers a date on which they wish to drydock the vessel, not less than 90
days before such date, and Charterers shall offer a port for such periodical
drydocking and shall take all reasonable steps to make the vessel available as
near to such date as practicable. See also attached Clause 2.9 DRYDOCKING Owners
shall put the vessel in drydock at their expense as soon as practicable after
Charterers place the vessel at Owners’ disposal clear of cargo other than tank
washings and residues. Owners shall be responsible for and pay for the disposal
into reception facilities of such tank washings and residues and shall have the
right to retain any monies received therefor, without



--------------------------------------------------------------------------------

         prejudice to any claim for loss of cargo under any Bill of Lading or
this charter.       (b)    If a periodical drydocking is carried out in the port
offered by Charterers (which must have suitable accommodation for the purpose
and reception facilities for tank washings and residues), the vessel shall be
off-hire from the time she arrives at such port until drydocking is completed
and she is in every way ready to resume Charaterers’ service and is at the
position at which she went off hire or a position no less favourable to
Charterers, whichever she first attains. However;          (i)    provided that
Owners exercise due diligence in gas-freeing, any time lost in gas- freeing to
the standard required for entry into drydock for cleaning and painting the hull
shall not count as off hire, whether lost on passage to the drydocking port or
after arrival there (notwithstanding Clause 21), and;          (ii)    any
additional time lost in further gas-freeing to meet the standard required for
hot work or entry to cargo tanks shall count as off hire, whether lost on
passage to the drydocking port or after arrival there.             Any time
which, but for sub Clause (i) above, would be off hire, shall not be included in
any calculation under Clause 24.             The expenses of gas-freeing,
including without limitation the cost of bunkers, shall be for owners account.
      (c)    If Owners require the vessel, instead of proceeding to the offered
port, to carry out periodical drydocking at a special port selected by them, the
vessel shall be off-hire from the time when she is released to proceed to the
special drydock port until she next presents for loading in accordance with
Charterers’ instructions, provided, however, that Charterers shall credit Owners
with the time which would have been taken on passage at the service speed had
the vessel not proceeded to drydock. All fuel consumed shall be paid for by
Owners but Charterers shall credit Owners with the value of the fuel which would
have been used on such notional passage calculated at the guaranteed daily
consumption for the service speed, and shall further credit Owners with any
benefit they may gain in purchasing bunkers at the drydock special port.      
(d)    Charterers shall, insofar as cleaning for periodical drydocking may have
reduced the amount of tank cleaning necessary to meet Charterers’ requirements,
credit Owners with the value of any bunkers which Charterers calculate to have
been saved thereby, whether the vessel drydocks at an offered or a special port.

Ship

Inspection

   23.    Charterers shall have the right at any time during the charter period
to make such inspection of the vessel as they may consider necessary. This right
may be exercised as often and at such intervals as Charterers in their absolute
discretion may determine and whether the vessel is in port or on passage. Owners
affording all necessary co-operation and accommodation on board provided,
however:       (a)    that neither the exercise nor the non-exercise, nor
anything done or not done in the exercise or non-exercise, by Charterers of such
right shall in any way reduce the master’s or Owners’ authority over, or
responsibility to Charterers or third parties for, the vessel and every aspect
of her operation, nor increase Charterers’ responsibilities to Owners or third
parties for the same; and;       (b)    that Charterers shall not be liable for
any act, neglect or default by themselves, their servants or agents in the
exercise or non-exercise of the aforesaid right. Detailed    24.    (a)   
Owners guarantee that the speed and consumption of the vessel shall be as
follows:

Description             Average speed    Maximum average bunker consumption per
day and             in knots    main propulsion    auxiliaries Performance      
         fuel oil/diesel oil    fuel oil/diesel oil             Ladon    tonnes
   tonnes             ______    _______/_______    _______/_______            
______    _______/_______    _______/_______             ______   
_______/_______    _______/_______             Ballast                   ______
   _______/_______    _______/_______             ______    _______/_______   
_______/_______             ______    _______/_______    _______/_______      
     

Vessel shall make an average speed of *** knots in weather up to and including
***

while consuming *** for auxiliary generators.

All fuel consumption warranties shall have a tolerance of *** before penalty is
assessed. There shall be no

bonus for overperformance, but if Vessel exceeds speed or consumption
warranties, that shall be applied

against any under-performance before penalty is assessed.

In-port consumption, for guidance only, without guarantee:

Loading: approximately 3.9 tons/day MDO

Discharging; including IG, approximately 17.5 tons/day MDO + 4.5 tons/day MGO

Consumption quantity for auxiliary generators burning HFO is approximately the
same as quantity of MDO.

Engines are designed and capable of burning HFO, but could be precluded from
burning same in certain

restricted areas subject to international, state, federal and local regulations.

           

The foregoing bunker consumptions are for all purposes except cargo heating and
tank cleaning

and shall be pro-rated between the speeds shown.

            The service speed of the vessel is an average of *** knots laden and
*** knots in ballast *** and in the absence of Charterers’ orders to the
contrary the vessel shall proceed at the service speed. However if more than one
laden and one ballast speed are shown in the table above Charterers shall have
the right to order the vessel to steam at any speed within the range set out in
the table (the “ordered speed”).             If the vessel is ordered to proceed
at any speed other than the highest speed shown in the table, and the average
speed actually attained by the vessel during the currency of such order exceeds
such ordered speed plus 0.5 knots (the “maximum recognized speed”), then for the
purpose of calculating a decrease of hire under this Clause 24 the maximum
recognized speed            

 

***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

         shall be used in place of the average speed actually attained.         
For the purposes of this charter the “guaranteed speed” at any time shall be the
then current ordered speed or the service speed, as the case may be.         
The average speeds and bunker consumptions shall for the purposes of this Clause
24 be calculated by reference to the observed distance from pilot station to
pilot station on all sea passages during each period stipulated in Clause 24
(c), but excluding any time during which the vessel is (or but for Clause 22 (b)
(i) would be) off-hire and also excluding “Adverse Weather Periods”, being;   
      (i)    any periods during which reduction of speed is necessary for safety
in congested waters or in poor visibility;          (ii)    any days, noon to
noon, when winds exceed force *** for more than 12 hours.       (b)    If during
any year from the date on which the vessel enters service (anniversary to
anniversary) the vessel falls below or exceeds the performance guaranteed in
Clause 24 (a) then if such shortfall or excess results;          (i)    from a
reduction or an increase in the average speed of the vessel, compared to the
speed guaranteed in Clause 24 (a), then an amount equal to the value at the hire
rate of the time so lost or gained, as the case may be, shall be included in the
performance calculation;          (ii)    from an increase or a decrease in the
total bunkers consumed, compared to the total bunkers which would have been
consumed had the vessel performed as guaranteed in Clause 24 (a), an amount
equivalent to the value of the additional bunkers consumed or the bunkers saved,
as the case may be, based on the average price paid by Charterers for the
vessel’s bunkers in such period, shall be included in the performance
calculation.          The results of the performance calculation for laden and
ballast mileage respectively shall be adjusted to take into account the mileage
steamed in each such condition during Adverse Weather Periods, by dividing such
addition or deduction by the number of miles over which the performance has been
calculated and multiplying by the same number of miles plus the miles steamed
during the Adverse Weather Periods, in order to establish the total performance
calculation for such period. Reduction of hire under the foregoing sub-Clause
(b) shall be without prejudice to any other remedy available to Charterers.   
   (c)    Calculations under this Clause 24 shall be made for the yearly periods
terminating on each successive anniversary of the date on which the vessel
enters service, and for the period between the last such anniversary and the
date of termination of this charter if less than a year. Claims in respect of
reduction of hire arising under this Clause during the final year or part year
of the charter period shall in the first instance be settled in accordance with
Charterers’ estimate made two months before the end of the charter period. Any
necessary adjustment after this charter terminates shall be made by payment by
Owners to Charterers or by Charterers to Owners as the case may require.      
(d)    Owners and Charterers agree that this Clause 24 is assessed on the basis
that Owners are not entitled to additional hire for performance in excess of the
speeds and consumptions given in this Clause 24. However, any overperformance is
to offset against any underperformance. Salvage    25.    Subject to the
provisions of Clause 21 hereof, all loss of time and all expenses (excluding any
damage to or loss of the vessel or tortious liabilities to third parties)
incurred in saving or attempting to save life or in successful or unsuccessful
attempts at salvage shall be borne equally by Owners and Charterers provided
that Charterers shall not be liable to contribute towards any salvage payable by
Owners arising in any way out of services rendered under this Clause 25. All
salvage and all proceeds from derelicts shall be divided equally between Owners
and Charterers after deducting the master’s, officers’ and crew’s share. Lien   
26.    Owners shall have a lien upon all cargoes and all freights, sub-freights
and demurrage for any amounts due under this charter; and Charterers shall have
a lien on the vessel for all monies paid in advance and not earned, and for all
claims for damages arising from any breach by Owners of this charter. Exceptions
   27.    (a)    The vessel, her master and Owners shall not, unless otherwise
in this charter expressly provided, be liable for any loss or damage or delay or
failure arising or resulting from any act, neglect or default of the master,
pilots, mariners or other servants of Owners in the navigation or management of
the vessel; fire, unless caused by the actual fault or privity of Owners;
collision or stranding; dangers and accidents of the sea; explosion, bursting of
boilers, breakage of shafts or any latent defect in hull, equipment or
machinery; provided, however, that Clauses 1, 2, 3 and 24 hereof shall be
unaffected by the foregoing. Further, neither the vessel, her master or Owners,
nor Charterers shall, unless otherwise in this charter expressly provided, be
liable for any loss or damage or delay or failure in performance hereunder
arising or resulting from act of God, act of war, seizure under legal process,
quarantine restrictions, strikes, lock-outs, riots, restraints of labour, civil
commotions or arrest or restraint of princes, rulers or people.       (b)    The
vessel shall have liberty to sail with or without pilots, to tow or go to the
assistance of vessels in distress and to deviate for the purpose of saving life
or property.       (c)    Clause 27(a) shall not apply to, or affect any
liability of Owners or the vessel or any other relevant person in respect of;   
      (i)    loss or damage caused to any berth, jetty, dock, dolphin, buoy,
mooring line, pipe or crane or other works or equipment whatsoever at or near
any place to which the vessel may proceed under this charter, whether or not
such works or equipment belong to Charterers, or;          (ii)    any claim
(whether brought by Charterers or any other person) arising out of any loss of
or damage to or in connection with cargo. Any such claim shall be subject to the
Hague-Visby Rules or the Hague Rules or the Hamburg Rules, as the case may be,
which ought pursuant to Clause 38 hereof to have been incorporated in the
relevant            

 

***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

            Bill of Lading (whether or not such Rules were so incorporated) or,
if no such Bill of Lading is issued, to the Hague-Visby Rules unless the Hamburg
Rules compulsorily apply in which case to the Hamburg Rules.       (d)    In
particular and without limitation, the foregoing subsections (a) and (b) of this
Clause shall not apply to or in any way affect any provision in this charter
relating to off-hire or to reduction of hire.

Injurious

Cargoes

   28.    No acids, explosives or cargoes injurious to the vessel or its tank
coatings shall be shipped and without prejudice to the foregoing any damage to
the vessel caused by the shipment of any such cargo, and the time taken to
repair such damage, shall be for Charterers’ account. No voyage shall be
undertaken, nor any goods or cargoes loaded, that would expose the vessel to
capture or seizure by rulers or governments.

Grade of

Bunkers

   29.    Charterers shall supply fuel oil with a maximum viscosity of (see
insert to lines 14-17) centistokes at 50 degrees Centigrade and/or marine diesel
oil for main propulsion and fuel oil with a maximum viscosity of (see insert to
lines 14-17 centistokes at 50 degrees centigrade and/or diesel oil for the
auxiliaries. If Owners require the vessel to be supplied with more expensive
bunkers they shall be liable for the extra cost thereof.       Charterers
warrant that all bunkers provided by them in accordance herewith shall be of a
quality as outlined in bunker


specifications, Clause 1(e).

      complying with ISO Standard 8217 for Marine Residual Fuels and Marine
Distillate Fuels as applicable. Disbursements    30.    Should the master
require advances for ordinary disbursements at any port, Charterers or their
agents shall make such advances to him, in consideration of which Owners shall
pay a commission of two and a half per cent, and all such advances and
commission shall be deducted from hire. Laying-Up    31.    Charterers shall
have the option, after consultation with Owners, of requiring Owners to lay up
the vessel at a safe place nominated by Charterers, in which case the hire
provided for under this charter shall be adjusted to reflect any net increases
in expenditure reasonably incurred or any net saving which should reasonably be
made by Owners as a result of such lay up. Charterers may exercise the said
option any number of times during the charter period. See attached Chevron
Clause 2.10 Requisition    32.    Should the vessel be requisitioned by any
government, de facto or de jure, during the period of this charter, the vessel
shall be off-hire during the period of such requisition, and any hire paid by
such governments in respect of such requisition period shall be for Owners’
account. Any such requisition period shall count as part of the charter period.
Outbreak of War    33.    If war or hostilities break out between any two or
more of the following countries: U.S.A., the countries or republics having been
part of the former U.S.S.R (except that declaration of war or hostilities solely
between any two or more of the countries or republics having been part of the
former USSR shall be exempted), P.R.C., U.K., Netherlands, then both Owners and
Charterers shall have the right to cancel this charter, provided such war
directly affects the trading of Vessel. If Owners wish to exercise this right,
they must first give Charterers five working days notice during which Charterers
may, at their option, maintain the Charter in force by giving Owners notice of
restrictions in the Vessel’s trading pattern which would avoid the consequences
of the war or hostilities.

Additional

War

Expenses

   34.    If the vessel is ordered to trade in areas where there is war (de
facto or de jure) or threat of war, Charterers shall reimburse Owners for any
additional insurance premia, crew bonuses and other expenses which are
reasonably incurred by Owners as a consequence of such orders, provided that
Charterers are given notice of such expenses as soon as practicable and in any
event before such expenses are incurred, and provided further that Owners obtain
from their insurers a waiver of any subrogated rights against Charterers in
respect of any claims by Owners under their war risk insurance arising out of
compliance with such orders. Any payments by Charterers under this clause will
only be made against proven documentation. Any discount or rebate refunded to
Owners, for whatever reason, in respect of additional war risk premium shall be
passed on to Charterers. See attached Clause 5.5 INSURANCE War Risks    35.   
(a)    The master shall not be required or bound to sign Bills of Lading for any
place which in his or Owner’s reasonable opinion is dangerous or impossible for
the vessel to enter or reach owing to any blockade, war, hostilities, warlike
operations, civil war, civil commotions or revolutions.       (b)    If in the
reasonable opinion of the master or Owners it becomes, for any of the reasons
set out in Clause 35(a) or by the operation of international law, dangerous,
impossible or prohibited for the vessel to reach or enter, or to lead or
discharge cargo at, any place to which the vessel has been ordered pursuant to
this charter (a “place of peril”), then Charterers or their agents shall be
immediately notified in writing or by radio messages, and Charterers shall
thereupon have the right to order the cargo, or such part of it as may be
affected, to be loaded or discharged, as the case may be, at any other place
within the trading limits of this charter (provided such other place is not
itself a place of peril). If any place of discharge is or becomes a place of
peril, and no orders have been received from Charterers or their agents within
48 hours after dispatch of such messages, then Owners shall be at liberty to
discharge the cargo or such part of it as may be affected at any place which
they or the master may in their or his discretion select within the trading
limits of this charter and such discharge shall be deemed to be due fulfillment
of Owners’ obligations under this charter so far as cargo so discharged is
concerned.       (c)    The vessel shall have liberty to comply with any
directions or recommendations as to departure, arrival, routes, ports of call,
stoppages, destinations, zones, waters, delivery or in any other wise whatsoever
given by the government of the state under whose flag the vessel sails or any
other government or local authority or by any person or body acting or
purporting to act as or with the authority of any such government or local
authority or by any de facto government or local authority or by any person or
body acting or purporting to act as or with the authority of any such government
or local authority or by any committee or person having under the terms of the
war risks insurance on the vessel the right to give any such directions or
recommendations. If by reason of or in compliance with any such directions or
recommendations anything is done or is not done, such shall not be deemed a
deviation. If by reason of or in compliance with any such direction or
recommendation the vessel does not proceed to any place of discharge to which
she has been ordered pursuant to this charter, the vessel may proceed to any
place which the master or Owners in his or their discretion



--------------------------------------------------------------------------------

         select and there discharge the cargo or such part of it as may be
affected. Such discharge shall be deemed to be due fulfillment of Owners’
obligations under this charter so far as cargo so discharged is concerned. See
attached Clause 5.6 WAR Charterers shall procure that all Bills of Lading issued
under this charter shall contain the Chamber of Shipping War Risks Clause 1952
BIMCO WARVOY 93 Clause.

Both to

Blame

Collision

Clause

   36.    If the liability for any collision in which the vessel is involved
while performing this charter falls to be determined in accordance with the laws
of the United States of America, the following provision shall apply: “If the
ship comes into collision with another ship as a result of the negligence of the
other ship and any act, neglect or default of the master, mariner, pilot or the
servants of the carrier in the navigation or in the management of the ship, the
owners of the cargo carried hereunder will indemnify the carrier against all
loss, or liability to the other or non- carrying ship or her owners in so far as
such loss or liability represents loss of, or damage to, or any claim whatsoever
of the owners of the said cargo, paid or payable by the other or non-carrying
ship or her owners to the owners of the said cargo and set off, recouped or
recovered by the other or non-carrying ship or her owners as part of their claim
against the carrying ship or carrier.” “The foregoing provisions shall also
apply where the owners, operators or those in charge of any ship or ships or
objects other than, or in addition to, the colliding ships or objects are at
fault in respect of a collision or contact.” Charterers shall procure that all
Bills of Lading issued under this charter shall contain a provision in the
foregoing terms to be applicable where the liability for any collision in which
the vessel is involved falls to be determined in accordance with the laws of the
United States of America.

New Jason

Clause

   37.    General average contributions shall be payable according to
York/Antwerp Rules, 1994, as amended from time to time, and shall be adjusted in
London-New York in accordance with English-United States law and practice but
should adjustment be made in accordance with the law and practice of the United
States of America and, the following position shall apply: “In the event of
accident, danger, damage or disaster before or after the commencement of the
voyage, resulting from any cause whatsoever, whether due to negligence or not,
for which, or for the consequence of which, the carrier is not responsible by
statute, contract or otherwise, the cargo, shippers, consignees or owners of the
cargo shall contribute with the carrier in general average to the payment of any
sacrifices, losses or expenses of a general average nature that may be made or
incurred and shall pay salvage and special charges incurred in respect of the
cargo.” “If a salving ship is owned or operated by the carrier, salvage shall be
paid for as fully as if the said salving ship or ships belonged to strangers.
Such deposit as the carrier or his agents may deem sufficient to cover the
estimated contribution of the cargo and any salvage and special charges thereon
shall, if required, be made by the cargo, shippers, consignees or owners of the
cargo to the carrier before delivery.” Charterers shall procure that all Bills
of Lading issued under this charter shall contain a provision in the foregoing
terms, to be applicable where adjustment of general average is made in
accordance with the laws and practice of the United States of America.

Clause

Paramount

   38.    Charterers shall procure that all Bills of Lading issued pursuant to
this charter shall contain the following: “(1)Subject to sub-clause (2) or (3)
hereof, this Bill of Lading shall be governed by, and have effect subject to,
the rules contained in the International Convention for the Unification of
Certain Rules relating to Bills of Lading signed at Brussels on 25th August 1924
(hereafter the “Hague Rules”) as amended by the Protocol signed at Brussels on
23rd February 1968 (hereafter the “Hague-Visby Rules”). Nothing contained herein
shall be deemed to be either a surrender by the carrier of any of his rights or
immunities or any increase of any of his responsibilities or liabilities under
the Hague- Visby Rules.”       “(2)lf there is governing legislation which
applies the Hague Rules or Hamburg Rules compulsorily to this Bill of Lading, to
the exclusion of the Hague-Visby Rules, or Hamburg Rules, as the case may be,
then this Bill of Lading shall have effect subject to the Hague Rules or Hamburg
Rules, as the case may be. Nothing therein contained shall be deemed to be
either a surrender by the carrier of any of his rights or immunities or an
increase of any of his responsibilities or liabilities under the Hague Rules or
Hamburg Rules, as the case may be.” “(3) If there is governing legislation which
applies the United Nations Convention on the Carriage of Goods by Sea 1978
(hereafter the “Hamburg Rules”) compulsorily to this Bill of Lading, to the
exclusion of the Hague-Visby Rules, then this Bill of Lading shall have effect
subject to the Hamburg Rules. Nothing therein contained shall be deemed to be
either a surrender by the carrier of any of his rights or immunities or an
increase of any of his responsibilities or liabilities under the Hamburg Rules.”
      “(4)If any term of this Bill of Lading is repugnant to the Hague-Visby
Rules, or Hague Rules, or Hamburg Rules, as applicable, such term shall be void
to that extent but no further.” “(5)Nothing in this Bill of Lading shall be
construed as in any way restricting, excluding or waiving the right of any
relevant party or person to limit his liability under any available legislation
and/or law.” Insurance/    39.    Owners warrant that the vessel is now, and
will, throughout the duration of the charter; ITOPF       (a)    be owned or
demise chartered by a member of the International Tanker Owners Pollution
Federation Limited;       (b)    be properly entered in ____ P & I Club, being a
member of the International Group of P and I Clubs;       (c)    have in place
insurance cover for oil pollution for the maximum on offer through the
International Group of P&I Clubs but always a minimum of United States Dollars
1,000,000,000 (one thousand million);       (d)    have in full force and effect
Hull and Machinery insurance placed through reputable brokers on Institute Time
Clauses or equivalent for the value of United States Dollars ____ as from time
to time may be amended with Charterers’ approval, which shall not be
unreasonably withheld.



--------------------------------------------------------------------------------

      Owners will provide, within a reasonable time following a request from
Charterers to do so, documented evidence of compliance with the warranties given
in this Clause 39. See attached Clause 4.6 ITOPF as well as attached Clause 5.5
INSURANCE

Export

Restrictions

   40.    The master shall not be required or bound to sign Bills of Lading for
the carriage of cargo to any place to which export of such cargo is prohibited
under the laws, rules or regulations of the country in which the cargo was
produced and/or shipped.       Charterers shall procure that all Bills of Lading
issued under this charter shall contain the following clause:       “If any laws
rules or regulations applied by the government of the country in which the cargo
was produced and/or shipped, or any relevant agency thereof, impose a
prohibition on export of the cargo to the place of discharge designated in or
ordered under this Bill of Lading, carriers shall be entitled to require cargo
owners forthwith to nominate an alternative discharge place for the discharge of
the cargo, or such part of it as may be affected, which alternative place shall
not be subject to the prohibition, and carriers shall be entitled to accept
orders from cargo owners to proceed to and discharge at such alternative place.
If cargo owners fail to nominate an alternative place within 72 hours after they
or their agents have received from carriers notice of such prohibition, carriers
shall be at liberty to discharge the cargo or such part of it as may be affected
by the prohibition at any safe place on which they or the master may in their or
his absolute discretion decide and which is not subject to the prohibition, and
such discharge shall constitute due performance of the contract contained in
this Bill of Lading so far as the cargo so discharged is concerned”. The
foregoing provision shall apply mutatis mutandis to this charter, the references
to a Bill of Lading being deemed to be references to this charter.

Business

Principles

   41.    Owners will co-operate with Charterers to ensure that the “Business
Principles”, as amended from time to time, of the Royal Dutch/Shell Group of
Companies, which are posted on the Shell Worldwide Web (www.Shell.com), are
complied with. Drugs and Alcohol    42.    (a) Owners warrant that they have in
force an active policy covering the vessel which meets or exceeds the standards
set out in the “Guidelines for the Control of Drugs and Alcohol On Board Ship”
as published by the Oil Companies International Marine Forum (OCIMF) dated
January 1990 (or any subsequent modification, version, or variation of these
guidelines) and that this policy will remain in force throughout the charter
period, and Owners will exercise due diligence to ensure the policy is complied
with.       (b) Owners warrant that the current policy concerning drugs and
alcohol on board is acceptable to ExxonMobil and will remain so throughout the
charter period.

Oil Major

Acceptability

Pollution and

Emergency

Response

   43.    If, at any time during the charter period, the vessel becomes
unacceptable to any Oil Major, Charterers shall have the right to terminate the
charter. See attached Clause 4.1 APPROVALS    44.    Owners are to advise
Charterers of organisational details and names of Owners personnel together with
their relevant telephone/facsimile/e-mail/telex numbers, including the names and
contact details of Qualified Individuals for OPA 90 response, who may be
contacted on a 24 hour basis in the event of oil spills or emergencies.

ISPS

Code/US

MTSA 2002

   45.    (a)    (i)    From the date of coming into force of the International
Code for the Security of Ships and of Port Facilities and the relevant
amendments to Chapter Xl of SOLAS (ISPS Code) and the US Maritime Transportation
Security Act 2002 (MTSA) in relation to the Vessel and thereafter during the
currency of this charter, Owners shall procure that both the Vessel and “the
Company” (as defined by the ISPS Code) and the “owner” (as defined by the MTSA)
shall comply with the requirements of the ISPS Code relating to the Vessel and
“the Company” and the requirements of MTSA relating to the vessel and the
“owner”. Upon request Owners shall provide documentary evidence of compliance
with this Clause 45(a) (i).          (ii)    Except as otherwise provided in
this charter, loss, damage, expense or delay, caused by failure on the part of
Owners or “the Company”/”owner” to comply with the requirements of the ISPS
Code/MTSA or this Clause shall be for Owners’ account.       (b)    (i)   
Charterers shall provide Owners/Master with their full style contact details and
shall ensure that the contact details of all sub-charterers are likewise
provided to Owners/Master. Furthermore, Charterers shall ensure that all
sub-charter parties they enter into during the period of this charter contain
the following provision: “The Charterers shall provide the Owners with their
full style contact details and, where sub-letting is permitted under the terms
of the charter party, shall ensure that the contact details of all
sub-charterers are likewise provided to the Owners”.          (ii)    Except as
otherwise provided in this charter, loss, damage, expense or delay, caused by
failure on the part of Charterers to comply with this sub-Clause 45(b) shall be
for Charterer’s account.       (c)    Notwithstanding anything else contained in
this charter costs or expenses related to security regulations or measures
required by the port facility or any relevant authority in accordance with the
ISPS Code/MTSA including, but not limited to, security guards, launch services,
tug escorts, port security fees or taxes and inspections, shall be for
Charterers’ account, unless such costs or expenses result solely from Owners’
negligence in which case such costs or expenses shall be for Owners’ account.
All measures required by Owners to comply with the security plan required by the
ISPS Code/MTSA shall be for Owners’ account.       (d)    Notwithstanding any
other provision of this charter, the vessel shall not be off-hire where there is
a loss of time caused by Chartererers’ failure to comply with the ISPS
Code/MTSA(when in force).       (e)    If either party makes any payment which
is for the other party’s account according to this Clause, the other party shall
indemnity the paying party.

Law and

Litigation

   46    (a)    This charter shall be construed and the relations between the
parties determined in accordance with the laws of England.       (b)    All
disputes arising out of this charter shall be referred to Arbitration in London
in accordance with the Arbitration Act 1996 (or any re- enactment or
modification thereof for the time being in force) subject to the following
appointment procedure;          (i)    The parties shall jointly appoint a sole
arbitrator not later than 28 days after service of a request in writing by
either party to do so.



--------------------------------------------------------------------------------

         (ii)    If the parties are unable or unwilling to agree the appointment
of a sole arbitrator in accordance with (i) then each party shall appoint one
arbitrator, in any event not later than 14 days after receipt of a further
request in writing by either party to do so. The two arbitrators so appointed
shall appoint a third arbitrator before any substantive hearing or forthwith if
they cannot agree on a matter relating to the arbitration.          (iii)    If
a party fails to appoint an arbitrator within the time specified in (ii) (the
“Party in Default”), the party who has duly appointed his arbitrator shall give
notice in writing to the Party in Default that he proposes to appoint his
arbitrator to act as sole arbitrator.          (iv)    If the Party in Default
does not within 7 days of the notice given pursuant to (iii) make The required
appointment and notify the other party that he has done so the other party may
appoint his arbitrator as sole arbitrator whose award shall be binding on both
parties as if he had been so appointed by agreement.          (v)    Any Award
of the arbitrator(s) shall be final and binding and not subject to appeal.      
   (vi)    For the purposes of this clause 46(b) any requests or notices in
writing shall be sent by fax, e-mail or telex and shall be deemed received on
the day of transmission.       (c)    It shall be a condition precedent to the
right of any party to a stay of any legal proceedings in which maritime property
has been, or may be, arrested in connection with a dispute under this charter,
that that party furnishes to the other party security to which that other party
would have been entitled in such legal proceedings in the absence of a stay. See
attached Clause 5.1 LAW AND LITIGATION Confidentiality    47.    All terms and
conditions of this charter arrangement shall be kept private and confidential
Construction    48.    The side headings have been included in this charter for
convenience of reference and shall in no way affect the construction hereof.   
Appendix A:    OCIMF Vessel Particulars Questionnaire for the vessel, as
attached, shall be incorporated herein.    Appendix B:    Shell Safety and
Environmental Monthly Reporting Template, as attached, shall be incorporated
herein.    Additional Clauses: Chevron Shipping Company time charter clauses 1.1
- 6.0, as amended, Owners’ Government Regulation and Slop Disposal Clauses,
Crowley New Building Clause, and American Institute Trade Warranties, all Aas
attached, shall be incorporated herein.



--------------------------------------------------------------------------------

SIGNED FOR OWNERS    SIGNED FOR CHARTERERS    /s/ Robert K. Kurz    /s/ Barbara
Piclleing   

FULL NAME            Robert K. Kurz

 

POSITION             CEO

  

FULL NAME            Barbara Piclleing

 

POSITION             Regional Manager

  



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

Government Regulation Clause

If any governing body imposes a law or regulation that affects U.S. flag tanker
vessels and which would require a substantial capital expenditure or
substantially change the Vessel’s operating cost in a manner not reasonably
foreseeable by the parties at the time this Charter is consummated, Charterers
and Owners will negotiate in good faith to increase the hire to reflect the
change in law or regulation. The share of capital costs to be borne by
Charterers will not exceed the percentage of time remaining on this Charter
versus the remaining life expectancy of this Vessel. For purposes of this
Charter, it is agreed the life expectancy of the Vessel is 25 years from the
date it is built. Total daily increases in operating costs are to be paid by
Charterers for the duration of the charter and any options or renewal periods.
Should Charterers determine in their sole discretion that such adjustment is not
justified, Charterers may terminate this Charter on written notice without
liability to Owners. The effective date of termination of the Charter shall be
the date immediately prior to the effective date of the new law or regulation.
Should Charterers elect to terminate the Charter under this clause, the Owners
shall have the option for fifteen (15) days following the date of Charterers’
notice of termination to provide Charterers with written notice of their
election to make the necessary capital expenditures or pay the additional
operating expenses required by the changes, in applicable law or regulation and
continue the Charter without additional costs or expense to Charterers.

Slop Disposal Clause

If Owners have to discharge slops that are generated from Charterers’ cargo, the
Charterers shall pay for Owners’ direct costs of slop disposal including
barging. Owners shall have the right to discharge engine slops along with
Charterers’ slops at no cost to Owners.

Crowley New Building Clause

Certain states have provisions in their tax codes that make it possible for such
states to charge the vessel Owner sales tax or use tax on the value of the new
vessel if the vessel is primarily engaged in intrastate commerce (trade between
two or more locations in one state) during the vessel’s first full year of
operation. Charterer shall insure that the vessel is operated primarily in
interstate commerce (trade between us ports in different us states) or between
us and foreign ports as allowed in the “trading range” listed above during the
first full year of operation term of this charter or Charterer shall become
liable for such tax or taxes excluding any Owner’s Income Tax as imposed by such
state. Charterer agrees to pay such tax or taxes excluding any Owner’s Income
Tax at such time that Owner receives notification from such state that the tax
is due, subject to verification by Owner that the vessel was engaged primarily
in intrastate commerce during such period as defined in such state’s tax code.
It is Owner’s obligation under this Clause to monitor Vessel’s trading and to
provide Charterer with notice of at least 30 days in advance if the type of tax
liability herein described is at issue. Absent such notification, said tax
liability shall be for Owner’s account.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

Chevron Shipping Company LLC Time Charter Clauses

 

1. Charterhire, Payments and Expense

  1.1 OWNER’S BANK

  1.2 TIME CHARTER HIRE RATE

  1.3 OWNER’S ITEMS

  1.4 COMMISSION

  1.5 HIRE PAYMENT

  1.6 OPA/COFR EXPENSES

 

2. Delivery/Redelivery and Trading

  2.1 DELIVERY

  2.2 REDELIVERY

  2.3 TRADING AREAS AND EXCLUSIONS

  2.4 NOTICE OF DELIVERY/REDELIVERY

  2.5 BUNKERS ON DELIVERY/REDELIVERY

  2.6 OFF-HIRE PERIOD(S)

  2.7 BOYCOTT

  2.8 TRADING WHILE OFF-HIRE

  2.9 DRYDOCKING

  2.10 LAY-UP

 

3. Vessel Operations, Performance and Warranties

  3.1 SPILL PREVENTION

  3.2 OILY WASTE

  3.3 SPEEDS/CONSUMPTIONS

  3.4 HEATING

  3.5 SHIP TO SHIP TRANSFER

  3.6 CARGO MANIFOLDS

  3.7 CRUDE OIL WASH (COW)

  3.8 INERT GAS SYSTEM

  3.9 SURVEY AND SAMPLE

  3.10 COMMINGLING/BLENDING

  3.11 CARGO RETENTION

  3.12 LOADING WARRANTY

  3.13 PUMPING PERFORMANCE WARRANTY

  3.14 DRAWINGS/DATA

  3.15 REMEASUREMENT

  3.16 ETA

  3.17 CBM MOORING EQUIPMENT

  3.18 SEA TERMINALS

  3.19 COMMUNICATION EQUIPMENT

  3.20 INMARSAT TRACKING

  3.21 MANNING

  3.22 OWNERSHIP/FLAG



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

4. Eligibility and Compliance

  4.1 APPROVALS

  4.2 ELIGIBILITY

  4.3 I.T.F. LABOR STOPPAGES

  4.4 DRUG AND ALCOHOL POLICY

  4.5 SOLAS/MARPOL

  4.6 ITOPF

  4.7 JAPAN MARITIME DISASTER PREVENTION CENTER CERTIFICATES

  4.8 COMPLIANCE

 

5. Legal Provisions

  5.1 LAW AND LITIGATION

  5.2 AFFILIATES’ CLAIMS

  5.3 ASSIGNMENT

  5.4 TENDER OF NOTICE

  5.5 INSURANCE

  5.6 WAR

  5.7 BILL(S) OF LADING/INDEMNITY

  5.8 CONFIDENTIALITY

  5.9 LOSS OF VESSEL

  5.10 CONFLICTS OF INTEREST

  5.11 CONTRACT INTERPRETATION

  5.12 TAXES

  5.13 SURVIVAL

 

6. 6.1   AIR/FUEL REGULATIONS COMPLIANCE

  6.2 IMPROPER INFLUENCE

 

  1. Charterhire, Payments and Expense

 

  1.1 OWNER’S BANK

Provide banking details here.

  Bank Name:   

The Bank of New York

  Location:                                    

New York, NY

  ***      

 

  1.2 TIME CHARTER HIRE RATE

Two-year firm Original Period: $*** per day in Year 1 and $*** per day in Year
2, net return to Owner, without escalation; optional period: per day net return
to owner without escalation. This hire rate is the total payable by Charterer to
Owner, from which Owner shall directly pay Broker’s commission. The above rate
includes, but is not limited to, all overtime and communication expenses

 

  1.3 OWNER’S ITEMS

It is understood that Owner shall pay for all customary Owner’s costs including
but not limited to the following: costs of sealing ship’s stores, legalization
of crew

***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

list, gangway, garbage dues, sick mariner dues, sailor’s home, mission to
seamen, lifeboat institution at each port, and fuel for domestic services. Owner
shall be responsible for settling all Owner’s expenses directly with agents.

 

  1.4 COMMISSION

The Owner shall pay the Charterer an address commission of 1.25 percent (which
will be deducted from all charter hire payments to the Owner) and shall also pay
a brokerage commission of *** percent to MCA Associates, Inc. on all charter
hires earned.

 

  1.5 HIRE PAYMENT

Notwithstanding the provisions of Clause 9 hereof Charterer shall not be
responsible for any delay or error by Owner’s bank in crediting Owner’s account
provided that Charterer has made proper and timely payments. But Charterer shall
remain responsible for any delay or error caused by Charterer’s bank.

 

  1.6 OPA/COFR EXPENSES

Owner is responsible for periodic (annual or otherwise) OPA expenses. Charterer
is responsible for OPA premiums charged on a per call basis (persistent oils).

 

  2. Delivery/Redelivery and Trading

 

  2.1 DELIVERY

Dropping last outward sea pilot, any time, day and night, Sundays and Holidays.
Vessel is to be delivered to the Charterer in one port U.S. Gulf or at sea as
the case may be, in direct trading continuation of Charter Party dated
November 20, 2012 with last cargoes of Charterer’s determination under Charter
Party dated November 20, 2012 with-segregated clean ballast only, in inerted
condition and free of slops.

 

  2.2 REDELIVERY

Arrival inbound Pilot Station Dropping last outward sea pilot or one safe
anchorage outside port limits, any time, day and night, Sundays and Holidays
inclusive one port USG, port in Owners’ option. Vessel will be redelivered last
3 cargoes CPP undarker 2.5 NPA, and immediate last cargo both CPP and unleaded
on the expiry of this Time Charter. The Vessel is to be redelivered to the Owner
with segregated clean ballast only, in inerted condition and free of slops.

 

  2.3 TRADING AREAS AND EXCLUSIONS

Worldwide US Coastwise, plus Caribbean-Panama-South America range trading always
Within American IWL.

with legal exclusions for US Flag and UN exclusions.

“If; during the course of this Charter, Vessel is engaged in Intrastate Commerce
(by this it is meant voyages within the same state), any resulting taxes imposed
by the State in question shall be for Charterers’ account. Notwithstanding the
above, income taxes are always for Owners’ account.”

***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

  2.4 NOTICE OF DELIVERY/REDELIVERY

Owner to give Charterer the following notices:

Laydays to be narrowed by Owners to a 60 day spread 3 months in advance, then to
a 30 day spread 60 days in advance, then to a 15 day spread 30 days in advance,
hen to a 10 day spread 15 days in advance, then to a 5 day spread 10 days in
advance.

20/15/10 day(s) approximate notice of delivery and port

7/5/3/1 day(s) definite notice of delivery date and port

Charterer to give Owner the following notices:

30 / 20/15/10 day(s) approximate notice of redelivery date 7/5/3/1 day(s)
definite notice of redelivery date and port declaration Owners’ option. Owners
to declare port of redelivery, approximately 10 days in advance.

 

  2.5 BUNKERS ON DELIVERY/REDELIVERY

Bunkers on delivery to be settled at cost on Owner’s verification of bunker
invoice of cost of bunkers. If possible, Vessel to be redelivered with
approximately the same quantity fuel oil and gas oil to be settled at cost on
Charterer’s verification of bunker invoice of cost of bunkers. In each case,
quantities to be no less than 300 mt fuel oil and 50 mt gas oil. Bunker survey
to be held at locations of delivery and redelivery unless otherwise mutually
agreed. Time and cost of both surveys to be split 50/50 between Owner and
Charterer. Title of bunkers to pass to Charterer upon delivery and to Owner upon
redelivery.

 

  2.6 OFF-HIRE PERIOD(S)

Notwithstanding Clause 21(e), the time charter period may be extended by
Charterer for all or any part of the time Vessel is off-hired during the
Original Period. The Charterer’s option to add back off-hire time to the time
charter period is to be exercised latest 20 45 days prior to expiry.

 

  2.7 BOYCOTT

In addition to the circumstances described in Clause 21(a)(ii), and subject to
Clause 5.11.B, CONTRACT INTERPRETATION, in the event of Vessel being subject to
boycott, being delayed or rendered inoperative by strikes, labor stoppages or
any other difficulties arising from Vessel’s flag, ownership, crew or term s of
employment of crew, (or of chartered Vessel) or any other Vessel under the same
ownership, operation or control, such time lost is to be considered as off-hire
and all expenses incurred thereby, including fuel consumed during such periods
to be for Owner’s account. Charterer will not send the Vessel to any port or
place where the Vessel is known to be boycotted for such reasons.

 

  2.8 TRADING WHILE OFF-HIRE

Owner may not under any circumstances trade Vessel for its own account during
any period of off-hire, unless agreed in advance by Charterer.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

  2.9 DRYDOCKING

  A. Scheduled Drydocking

       If Charter period becomes longer than one year which results in the need
for Vessel’s scheduled drydocking, Owner agrees to exercise best commercial
effort, without guarantee, to substitute vessel for the relevant drydock period
with another vessel that meets all of Charterer’s requirements subject to
Charterer’s approval, always following provisions of Clause 4.1, APPROVAL.
Substitute Vessel will be delivered at a position equivalent to that at which
the performing Vessel was delivered for drydocking. Similarly, at the completion
of drydocking the performance Vessel will be redelivered at a position
equivalent to the substitute vessel. All terms and conditions of this charter
party will govern the performance of the substitute vessel.

 

  B. Emergency Drydocking

       Should emergency drydocking be required, Charterer shall allow Vessel to
proceed to an appropriate port. Owner shall be solely responsible for gas
freeing Vessel upon such occasion, and all towing, pilotage, fuel and other
expense incurred while proceeding to and from and while in drydock shall be for
Owner’s account. Fuel used during such drydocking or repair as provided in this
clause or in proceeding to or from the port of drydocking or repair, will be
charged to Owner by Charterer at the price charged to Charterer by its bunker
supplier at the last supply port.

In case of emergency drydock pursuant to this clause at a port where Vessel is
to load, discharge or bunker, under Charterer’s orders, hire shall be suspended
from the time Vessel received free pratique on arrival, if in ballast, or upon
completion of discharge of cargo, if loaded, until Vessel is again ready for
service. In case of drydocking at a port other than where Vessel loads,
discharges, or bunkers, under Charterer’s orders, the following time and bunkers
shall be deducted from hire: total time and bunkers including repair port call
from the actual voyage from last port of call under Charterer’s order to next
port of call under Charterer’s orders, less theoretical voyage time and bunkers
for the direct voyage from said last port of call to said next port of call. The
period during which hire is suspended including drydocking and repairs until
Vessel again comes on hire under the terms hereof shall count as off-hire under
the terms of this Charter.

 

  C. Cleaning Costs

       Regardless of whether the drydocking is a scheduled or emergency
drydocking, any incremental cleaning time and costs to clean for drydocking
shall be for the Owner’s account.

 

  2.10 LAY-UP

Charterer shall have the option with Owner’s approval which not to be
unreasonably withheld, of laying-up Vessel at a safe place for all or any
portion of



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

the term of this Charter, in which case hire hereunder shall continue to be
paid, but there shall be credited against such hire the whole amount which Owner
shall save during such period of lay-up through reduction in expenses, less any
extra expenses to which Owner is put as result of such lay-up including but not
limited to crew repatriation expenses and to keep Vessel well and properly
maintained during such lay-up periods. All reactivation expenses including but
not limited to crew joining expenses to be for Charterer’s account. The place of
such lay-up shall be subject to Owner’s approval, not to be unreasonably
withheld.

 

     3. Vessel Operations, Performance and Warranties

 

  3.1 SPILL PREVENTION

Prior to commencement of loading or discharging operations, all overboard lines
are to be checked to ensure that they are securely closed. Pumproom stripping
line overboard discharges shall be suitably blanked off before arriving in port.
These blanks are to be installed and retained in line through the entire period
that the ship is in coastal waters. (Vessel not equipped with pumproom – FRAMO
deepwell pumps) All other precautions are to be taken to avoid any spillage
and/or leakage. If during loading or discharging operations there is any
indication of spillage or leakage of oil or CPP cargo, the Vessel shall
immediately cease all pumping operations and notify the terminal
representative(s) and/or Charterer’s supervisor(s) to that effect. Vessel shall
not resume loading or discharging operations until a thorough investigation is
conducted and appropriate remedies are taken, and any time lost shall be for
Owner’s account. Notwithstanding the above, Owner shall always comply with the
terms of Clause 4.2 ELIGIBILITY.

 

  3.2 OILY WASTE

Vessel shall, during tank washing, segregate the tank washings into one
cargo/slop compartment and after maximum separation of the free water, discharge
the free water overboard to the extent permitted by applicable international
regulations. Thereafter, the Charterer shall be notified of the amount of oil
and water in the segregated tank washings. On being so notified, the Charterer
will give instructions for the disposition of the segregated tank washings and
any other cargo oil residues on board (hereinafter collectively called
“residues”). The residues will, at the Charterer’s option: be pumped ashore at
the loading terminal; or, be retained on board during the loaded passage.

If Charterer requires that the residues be pumped ashore at the loading port(s),
any extra expenses incurred by Vessel in pumping ashore shall be for Charterer’s
account. If the residues are to be kept on board, the Master shall arrange that
the quantity be measured in conjunction with the cargo suppliers, a note of the
quantity shall be made in Vessel’s ullage record and a slop certificate shall be
issued. If Charterer requires that the residues be kept on board, segregated
from cargo, same shall, at Charterer’s option, be discharged at the discharging
port(s) in accordance with Charterer’s instructions.

 

  3.3 SPEEDS/CONSUMPTIONS

The following fuel consumptions are estimates made in good faith except that
which is guaranteed as per Clause 24:



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

For guidance purposes only, without guarantee, all approximations; all expressed
in MT/day IFO 380; in addition, 3.2 MT/day MGO applies in all cases for
auxiliary generators

 

  Speed    Laden      Ballast  

12.0 knots

   18.9      13.6  

12.5 knots

   21.4      15.7  

13.0 knots

   24.1      18.1  

13.5 knots

   26.9      20.8  

14.0 knots

   30.0      23.8

Maximum speed (             kts )

All consumptions are in metric tonnes.

All speeds and consumptions are basis a maximum of ***.

Owner agrees to allow Charterer to issue orders directly to slow down or speed
up Vessel consistent with the safe operation of Vessel and its machinery on
ballast and/or loaded passages.

 

  3.4 HEATING

Vessel shall be fitted with fully functioning heating coils deck heaters in all
her cargo tanks and heating coils in her slop tanks throughout this time charter
period. The deck heaters heating coils are capable at all times of heating up
and maintaining a full cargo temperature of 145 135 degrees Fahrenheit maximum.
Loaded temperature is not to exceed 165 155 degrees Fahrenheit as measured in
vessel’s tanks.

 

  3.5 SHIP TO SHIP TRANSFER

Charterer shall have the right to perform loading and/or unloading of cargo via
ship to ship transfers (weather permitting and subject to Master’s approval
which not to be unreasonably withheld) at anchor or off any port. Charterer will
provide fenders, hoses and all other equipment necessary to perform the
lighterage operations to Master’s satisfaction. Owner agrees to allow
supervisory personnel on board, including mooring master, to assist in the
performance of lighterage operations. Any such ship to ship transfer operations
shall be conducted in accordance with the latest edition of OCIMF Ship to Ship
Transfer Guide (Petroleum).

Full or partial loading from or discharge to lighters/barges shall not be
considered ship to ship transfers.

 

  3.6 CARGO MANIFOLDS

Owner warrants that Vessel shall be equipped with pressure gauges fitted inboard

***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

of the valve at each discharge manifold connection. Such gauges shall be
maintained in proper working condition and each gauge shall have a valid test
certificate.

Owner warrants that all piping, valves, spools, reducers and other fittings
comprising that portion of Vessel’s manifold system outboard of the last fixed
rigid support to Vessel’s deck and used in the transfer of cargo, bunkers or
ballast, will be made of steel or nodular iron which shall comply with the most
recent Oil Companies International Marine Forum (“OCIMF”) standards. The fixed
rigid support for the manifold system must be designed to prevent both lateral
and vertical movement of the manifold.

Owner further warrants that no more than one reducer or spacer will be used
between Vessel’s manifold valve and the terminal hose or loading arm connection
in accordance with OCIMF Guidelines. Vessel shall be equipped to present flanges
of 10”, 12” and 16” (ASA) at all manifold connections on one side of Vessel.

 

  3.7 CRUDE OIL WASH (COW)

  A. Owner guarantees that Vessel is fitted with COW and that the said system is
warrants that officers and crew are fully experienced in COW operations. Owner
agrees to comply with applicable port and terminal regulations and to submit any
advance information or technical data that may be required at the discharge port
terminal relating to the conduct of COW operation of whole tanks if so ordered
by expenses thus incurred shall be for Owner’s account.

B.      Supervision of COW operation shall be carried out by a qualified Officer
holding a “Certificate of Competence for COW Operation,” issued—by the
authorities concerned.

 

  3.8 INERT GAS SYSTEM

  A. Owner warrants that Vessel has a working Inert Gas System (IGS) and
officers and crew are experienced in the operation of the system. Owner further
warrants that Vessel will arrive at load port(s) with cargo tanks inerted and
that tanks will remain inerted throughout the voyage and during discharge.

 

  B. Owner warrants that Vessel is equipped with automatic tank gauges and
special standpipes with vapor lock valves and other gauging/sampling devices
which will allow cargo inspectors to obtain accurate shipboard cargo
measurements and samples. Closed gauging and sampling equipment shall be
calibrated and certified by a recognized authority, and a copy of this
certificate shall be submitted to Charterer upon its request.

 

  C.

Owner to strictly prohibit routine depressurizing and opening of inerted cargo
tanks; however, Master may be requested by terminal personnel or



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

  independent inspectors to breach the IGS for purposes of gauging, sampling,
temperature determination and/or determining the quantity of cargo remaining on
board after discharge. These activities shall always be carried out at the
Master’s discretion and consistent with the safe operation of Vessel.

 

  D. Owner warrants that Vessel will comply with all applicable local, state,
and international vapor emission laws, rules and regulations. If equipped, any
vapor return/balancing system is fully operational and will be used where
required.

 

  E. Any delays, losses or damages resulting from non-compliance with this
clause shall be for the Owner’s account and shall count as off-hire under Clause
21.

 

  3.9 SURVEY AND SAMPLE

Charterer’s representative may survey and take samples from all Vessel tanks at
any time.

 

  3.10 COMMINGLING/BLENDING

Charterer shall have the option to commingle and blend different grades of cargo
as they are loaded into the Ship’s tanks, provided that such commingling and
blending is within the Ship’s technical capabilities and that the Owner/Master
consider it safe to do so. To the extent that such commingling and blending
operations are executed by the Vessel’s staff in accordance with the Charterer’s
instructions, Owner/Master shall not be responsible for the quality of cargo
resulting from such blending operations.

 

  3.11 CARGO RETENTION

In the event that any cargo remains on board upon completion of final discharge,
Charterer shall have the right to make a claim for deduct from hire an amount
equal to the CNF port of discharge value of such cargo plus freight due with
respect thereto provided that the volume of cargo remaining on board is liquid,
pumpable (or would have been but for the fault or negligence of the Owner,
Master, Vessel or her crew including non-compliance with cargo heating
requirements as set forth in this charter party and/or voyage instructions) and
reachable by Vessel’s pumps as determined by a qualified independent inspector.

The findings of the aforementioned inspector, whether appointed by Charterer,
cargo receiver, cargo Owner, or Owner, shall be binding on both parties. In
making the said deduction, Charterer shall credit Owner for any quantity of
cargo onboard immediately prior to the time of commencement of loading
determined by an independent inspector to have then been liquid and freeflowing
to the extent that such quantity does not exceed the total quantity of cargo ROB
upon completion of discharge.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

  3.12 LOADING WARRANTY

Owner warrants that Vessel can routinely load a homogenous cargo in 6
segregations simultaneously at a maximum rate of appx 3600 cum barrels/hour
provided two a sufficient number and size of cargo lines are connected (except
for start up and topping up operation), shore facilities permitting.

 

  3.13 PUMPING PERFORMANCE WARRANTY

  A. Owner warrants that Vessel is capable of discharging a full cargo in 24
hours (or prorata for part cargo) or maintaining an average -minimum pressure of
100 PSI at the ship’s manifold throughout the entire period of discharge, shore
facilities permitting and except during stripping time.

 

  B. Charterer is to be compensated at the Hourly Rate of Hire for each hour, or
pro rata for each part of an hour, that Vessel takes in excess of the pumping
time allowed per the rates stipulated in sub-paragraph (A) hereof In addition,
Charterer reserves the right to order Vessel from any berth at any time at the
Owner’s time and expense when this warranty is breached. Owner will receive no
credit or compensation if Vessel is able to discharge at a rate greater than
those specified above. If the terminal or place of discharging does not allow or
permit Vessel to meet the above warranty, the Master shall forthwith issue a
Letter of Protest (for which the Master, if possible, shall obtain
acknowledgement) to such terminal or place and shall immediately advise
Charterer in writing by telex or facsimile. If the Master fails to issue the
Letter of Protest, Owner shall be deemed to waive any rights to contest that
time was lost as a result of Vessel’s failure to comply with the above pumping
warranty. Any delay to Vessel’s discharge caused by shore conditions shall be
taken into account in the assessment of pumping performance.

 

  3.14 DRAWINGS/DATA

The following drawings/data shall be submitted to Charterer prior to delivery:

 

  a) General Arrangement Plan

  b) Capacity Plan

  c) Mooring Arrangement

  d) Ballast Piping Diagram/ Arrangement

  e) Cargo Piping Diagram/Arrangement

  f) Any other documents or data requested by Charterer

In addition, the OCIMF questionnaire, Revised Ship Inspection Report (SIRE)
Programme of Oil Companies International Marine Forum, as attached hereto, is
deemed to be fully incorporated into and forms an integral part of this Time
Charter.

 

  3.15 REMEASUREMENT

Owner to advise all alternative loadlines and corresponding deadweights/drafts
available at the time of charter. Charterer has the option of requesting Owner
to



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

arrange for remeasurement of Vessel’s deadweight from time to time. Owner shall
make best to notify Owner well in advance and give at least three working days
notice to this effect. All time and expenses in connection with the remcasuring
will be borne by Charterer.

 

  3.16 ETA

Owner will instruct Vessel’s Master to advise Charterer of Vessel’s Estimated
Time of Arrival (ETAs) at load and discharge ports as instructed by Charterer
including but not limited to the following:

Vessel shall advise load/discharge port terminal (via Agent) of its ETA at each
of the following times:

 

  1. Upon leaving last port of call or 96 hours before arrival whichever is
less.

  2. 48 hours before arrival.

  3. 24 hours before arrival.

  4 Any time ETA changes by more than 12 hours.

Charterer shall not be liable for any proven and documented lost time or
additional port expense with respect to delays in loading and discharging
attributable to the failure of Vessel to give notice of its ETA in accordance
with this clause or as otherwise reasonably requested by Charterer and such
proven and documented lost time shall count as off-hire as per Clause 21 (ii).

 

  3.17 CBM MOORING EQUIPMENT

Owner warrants that Vessel shall comply with the following requirements
throughout the duration of this Time Charter, except as noted below:

Vessel has a minimum of 6 mooring lines or mooring wires mounted on winches as
described below. Each of these mooring lines or wires shall have a minimum
length of 200 meters. Charterer has the right to supplement Vessel’s mooring
lines as necessary.

Wires/Ropes on winches:

Number: Seven (7) preferred, six (6) acceptable provided they are in the correct
location (see below).

Length: Three hundred (300) meter required. Vessel equipped with 250 meters

Material: Nylon or equivalent ropes are not acceptable. Wire or equivalent
synthetic are acceptable.

Mounting: All wires/ropes must be mounted on their respective winch (see also
location below).

Certificates: All wire/rope certificates must be on board and available for
Terminal review upon request.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

Breaking Strength: dependent upon Vessel’s deadweight.

Location: Vessel MUST be able to run two wires/ropes from winches located on
main deck forward, two (2) from main deck aft, and three (3) from the poop deck
(two (2) may be acceptable).

Pendants: Vessel-furnished pendants must conform to OCIMF guidelines, i.e.,
their breaking strength (B.S.) must be equal to one hundred and thirty-seven
percent (137%) of B.S. of wires if made of nylon, or one hundred and twenty-five
percent (125%) of B.S. of wires if made by other synthetic fibers.

Chocks and Double-Horn Bitts: Vessels must have two (2) closed chocks and at
least one (1) set of bitts at each mooring location on both port and starboard
side. Only double-horn bitts are acceptable. Roller-type chocks may be
acceptable only if they have been enclosed by welding a preventive bar on top.
Open-type roller chocks are NOT acceptable.

Winch Brake Holding Capacity: Must conform to OCIMF guidelines and must be set
at sixty percent (60%) of the breaking strength of wires/ropes on winch.

Secondary Ropes: A second set of lines will be run to each buoy. Vessels must
have on board a minimum of seven (7) synthetic lines (nylon lines are not
acceptable) in good condition, minimum two hundred (200) meters long and of
minimum seventy-five (75) metric tons breaking strength.

Boom: Minimum fifteen (15) metric ton safe working load boom or crane required.
Vessel equipped with 10-ton

Manifold: Vessels must be able to safely connect twelve (12) and/or sixteen
(16) inch hoses. If reducers are used, all connections/flanges must be within
the boundaries of the containment area under the manifolds.

All delays, losses and expenses due to non-compliance with this clause will
remain solely for Owner’s account.

 

  3.18 SEA TERMINALS

Owner warrants that when calling at a sea terminal the Vessel will maintain her
engines in readiness and will be loaded and discharged in such a manner that the
Vessel is able to immediately shut down cargo operations at any state of loading
or discharging, promptly disconnect hoses, release mooring lines, and proceed to
another anchorage or area.

 

  3.19 COMMUNICATION EQUIPMENT

Owner warrants that Vessel shall be equipped with VHF radiotelephone, satellite
communications earth station, facsimile machine, radio teletypewriter, GMS
cellular telephone, internet e-mail, and such other radio telecommunications
equipment as may be required by international, flag state, and port state
regulations.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

  3.20 INMARSAT TRACKING

Charterer may employ an Inmarsat C tracking system on Vessel. All registration
and communication costs relating to this tracking system will be for Charterer’s
account. Charterer will advise when the system is operative and confirm
termination on redelivery. Owner to supply the following information:

Inmarsat C number (9 digits beginning with 4):

Manufacturer, make, etc.:

Model Number:

Terminal S/W version, if known:

 

  3.21 MANNING

  A. Owner to advise well in advance, the relief schedule of Vessel’s senior
officers (Master, C/E, C/O and 1/E) and provide to Charterer the CV of each
joining officer showing work experience.

 

  B. Charterer requires Master and chief officer to have combined minimum
experience of five years in rank (Similar for C/E and 1/E). There could be
exceptions to this norm which could be discussed on a case by case basis and
shall depend on the characteristics of Vessel, its trade and past experience on
the same class of Vessel.

 

  C. Owner to endeavor to maintain operational continuity on Vessel by
maintaining the same senior officers on Vessel in rotation.

 

  D. Charterer shall have a right to disapprove selection of a senior officer
based on the above criteria.

 

  E. Vessel’s senior officers shall be fluent (written and spoken) in English.

 

  3.22 OWNERSHIP/FLAG

Owner undertakes that ***.

 

  4. Eligibility and Compliance

 

  4.1 APPROVALS

  A. To the best of Owner’s knowledge at the time of delivery, or after Vessel’s
second discharge, Vessel is and will be acceptable to the following necessary
Companies throughout the term of this charter:

       ***

 

  B. Owner will endeavor to maintain all necessary oil company approvals during
the course of this charter. Should Vessel not be approved by any necessary oil
company listed in (A) above, the Owner will undertake at the earliest
opportunity to adopt all corrective measures at Owner’s time and

***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

expense and obtain the required approvals, provided however that Charterer
trades Vessel to ports and/or areas where the aforesaid oil companies can
inspect Vessel if inspection is required to reinstate Vessel’s oil company’s
approval. If, after 30 days, the Owner is unable to obtain the approval of the
concerned oil company as a result of the continued Vessel unacceptability, after
inspection and not as a result of inability or want to inspect by the oil
company, and as a consequence of such unacceptance by the concerned oil company
and the Charterer having proved that despite its best efforts it is unable to
find alternative employment for Vessel, Charterer shall have the right to put
Vessel off hire for the actual time lost until alternative employment of no
worse value than that originally identified is found. In any event should Vessel
lose its *** approval Vessel will be immediately off hire and remain so until
such approval is re-instated.

 

  C. Should Charterer require other approvals, sufficient time and notice is to
be given to Owner who will then arrange for Vessel’s inspection at Charterer’s
Owner’s own expense. Failure to obtain approvals shall give Charterer the right
to put Vessel off hire, and costs to make good the deficiencies will be for the
Owner’s account.

 

  D. Charterers have the right to completion of a satisfactory inspection prior
to taking delivery. Such inspection is to take place at shipyard upon completion
of construction, or other mutually agreed location. Inspection is to take place
in a timely manner so as not to delay vessel.

 

  4.2 ELIGIBILITY

Subject to Clause 5.11.B, CONTRACT INTERPRETATION, Owner warrants that Vessel is
in all respects eligible under applicable conventions, laws and regulations for
trading to the ports and places specified in Clause 4 and Clause 2.3, TRADING
AREAS AND EXCLUSIONS, and that she shall have on board for inspection by the
appropriate authorities all certificates, records, compliance letters,
contingency plans and other documents required for such service, including, but
not limited to ISM Safety Management Certificate, ISM Document of Compliance,
and Certificates of Financial Responsibility for Oil Pollution. Owner further
warrants that Vessel does, and will, fully comply with all applicable
conventions, laws, regulations and ordinances of any international, national,
state or local government entity having jurisdiction. In particular, Owner
warrants that for trading to or from ports in the United States Vessel does and
will comply with all requirements of the Federal Oil Pollution Act of 1990 (OPA
90), US Federal Water Pollution Control Act, SOLAS IX (ISM), MARPOL
1973/1978/1983, Civil Liability Convention and regulations issued pursuant
thereto and effective during the term of this charter party. Any delays, losses,
expenses or damages arising as a result of failure to comply with this clause
shall

***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

be for Owner’s account and, where applicable shall count as off-hire time per
Clause 21. In the interest of safety, Owner will recommend the Master observe
the recommendations as to traffic separation and routing which are issued from
time to time by the International Maritime Organization (IMO) as promulgated by
the State of the flag of Vessel or the State in which the effective management
of Vessel is exercised.

 

  4.3 I.T.F. LABOR STOPPAGES

Owner warrants that the officers and crew are employed under an agreement
recognized and approved by the ITF and will remain so throughout the currency of
this Charter Party. Vessel to be crewed with US seafarers under union contracts
whose standards meet or exceed those of ITF.

In the event Vessel is subject to boycott by ITF or any other body, or is
delayed or rendered inoperative by strikes, labor stoppages/slowdowns or any
other difficulties arising from Vessel’s flag, Ownership, crew or terms of
employment of other crew of same Ownership, operations or control, such time
lost is to be considered as off-hire and all expenses incurred thereby,
including fuel consumed during such period to be for Owner’s account.

 

  4.4 DRUG AND ALCOHOL POLICY

Owner warrants that it has a policy on Drug and Alcohol Abuse (“Policy”)
applicable to Vessel which meets or exceeds the standards in the OCIMF
Guidelines for the Control of Drugs and Alcohol Onboard Ship. Under the Policy,
alcohol impairment shall be defined as a blood alcohol content of 40 mg/100 ml
or greater: the appropriate seafarers to be tested shall be Vessel’s officers
and crew and the drug/alcohol testing and screening shall include unannounced
testing in addition to routine medical examinations. An objective of the policy
should be that the frequency of the unannounced testing be adequate to act as an
effective abuse deterrent and that officers and crew be tested at least once a
year through a combined program of unannounced testing and routine medical
examinations. Owner further warrants that the Policy will remain in effect
during the term of this Charter and that Owner shall exercise due diligence to
ensure that the Policy is complied with. It is understood that an actual
impairment, or any test finding of impairment, shall not in and of itself mean
Owner has failed to exercise due diligence. Persons who test positive, refuse to
test, or are unfit for duty (impaired because of drug or alcohol use) shall be
removed from Vessel and shall not be reassigned to Vessel or to any other vessel
on charter to Charterer or its affiliates.

 

  4.5 SOLAS/MARPOL

Owner guarantees that throughout the period of this Time Charter Vessel shall
comply with the requirements (and all subsequent amendments/additions/deletions)
of SOLAS (IMO Protocol of 1978 relating to the International Convention for the
Safety of Life at Sea, 1974) and MARPOL (IMO Protocol of 1978 relating to the
International convention for the Prevention of Pollution from Ships, 1983).
Owner further guarantees that with particular



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

reference to these protocols Vessel shall have on board necessary certification
of compliance to enable Vessel to trade without restriction. In no case shall
Charterer be liable for loss of time and/or other expenses as a result of
Owner’s failure to obtain or maintain the aforementioned certificates, which
shall be on board and valid at all times during the currency of this Time
Charter.

 

  4.6 ITOPF

Owner warrants that it is a member of the International Tanker Owner’s Pollution
Federation (“ITOPF”) and that Owner will retain such membership during the term
of this Charter. Owner further warrants that Vessel shall be in full compliance
with the 1992 Civil Liability Convention (CLC) and the 1992 Fund Convention
during the term of this Charter.

 

  4.7 JAPAN MARITIME DISASTER PREVENTION CENTER CERTIFICATES

Owner undertakes to arrange for all the necessary procedures and requirements of
Japan Maritime Disaster Prevention Center and to eornply with Local-Maritime Law
whenever Vessel calls at port(s) in Japan and furthermore, whenever Vessel calls
at port(s) in Japan, if applicable.

 

  A. Costs for obtaining the Certificate of Stockpiling of Materials of Depot
Bases to for the Owner’s account,

 

  B. Costs for obtaining the Certificate of Disposition of Oil Recovery Boat
and/or Device to be for the Charterer’s account.

 

  4.8 COMPLIANCE

Owner agrees to comply with all laws and lawful regulations applicable to any
activities carried out in the name, or otherwise on behalf, of Charterer under
the provisions of this charter. Neither Owner nor its directors, officers,
employees or agents shall make any payment or give anything of value to any
official of any government or public international organization (including any
director, officer or employee of any government department, agency or
instrumentality) to influence his or its decision, or to gain any other
advantage for Charterer or Owner arising out of this Charter Party. In the event
of any violation of this clause, Owner shall hold Charterer harmless for all
losses and expenses arising out of such violation, and Charterer may, at its
sole option, terminate this charter Party at any time and not withstanding any
other provision of this Charter Party, pay no compensation r reimbursement to
Owner whatsoever for any services performed after the date of such violation.

No director, employee or agent of Owner shall make any payment or give anything
of value to any official of any government or public international organization
(including any director, officer or employee of any government department,
agency or instrumentality) to influence the official’s or organization’s
decision, or to gain any other advantage for Charterer or Owner arising out of
this Charter. Owner shall immediately notify Charterer of any violation of this
clause and shall immediately pay Charterer an amount equal to the amount of the



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

payment or the value of the gift paid or given in that violation or event. Owner
shall hold Charterer harmless for all losses and expenses arising out of such
violation. In the event of any violation of this clause, Charterer may, at its
sole option, terminate this Charter at any time and notwithstanding any other
provision of this Charter, pay no compensation or reimbursement to Owner
whatsoever for any services performed after the date of such violation.

Owner shall maintain true and correct records in connection with the Charter and
all transactions related thereto and shall retain all such records for at least
twenty-four (24) months after termination of this Charter. Any representative(s)
authorized by Charterers may audit any and all records of Owners related to
services under this Charter for the purpose of determining whether there has
been compliance with this clause.

5. Law and Litigation

 

  5.2 LAW AND LITIGATION

Any and all disputes arising out of or relating to this contract shall be
arbitrated in the City of New York before a board of three persons, consisting
of one arbitrator to be appointed by the Owner, one arbitrator by the Charterer,
and one by the two so chosen who will act in the capacity as procedural
chairman. Their decision or that of any two of them shall be fmal and binding,
and for the purpose of enforcing the award, this agreement and the award may be
made a rule of the court. Either party may call for such arbitration by service
upon the other, wherever it may be found, in the form of a written notice
specifying the nature of the claim and the name and contact details of their
appointed arbitrator. If the other party shall not, by written notice served on
the first moving party within 20 days of the service of such first notice,
appoint its arbitrator to arbitrate the disputes or differences specified, then
the first moving party shall have the right without further notice to appoint a
second arbitrator with precisely the same force and effect as if said second
arbitrator had been appointed by the other party. Awards by the panel, or a
majority thereof, may include costs and reasonable attorneys fees. The
arbitration proceedings shall be conducted in accordance with the rules of the
Society of Maritime Arbitrators, Inc. and the applicable law will be the Federal
Maritime Law of the United States.

 

  5.2 AFFILIATES’ CLAIMS

  A.

If, whether directly or indirectly, any breach of this charter by Owner shall
cause any company or companies which, at the date of this charter, is or are
associated with and/or affiliated to Charterer to suffer any loss or damage
whatsoever or incur any liability whatsoever to any third party, then Owner
shall be liable to Charterer to the full extent of Charterers’ Affiliates’ or
Associates’ losses and/or damages and/or liabilities including those arising
under any bill of lading issued under this Charter and Charterer shall be
entitled to claim in respect thereof in accordance with the Arbitration Clause
of this charter. Charterer warrants that any sums actually recovered by it in
respect of its Affiliates’ or Associates’ losses and/or damages and/or
liabilities shall be received by it for the



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

  account of such Affiliates and/or Associates, in reduction and/or mitigation
of their loss.

 

  B. If a Bill of Lading issued under this charter is negotiated or assigned to
Charterer, all claims asserted by Charterer against Owner under the Bill of
Lading shall be subject to arbitration in accordance with the terms of the
Arbitration Clause of the charter.

 

  C. This clause shall in no way expand the scope of owners’ liability (either
in terms of the measure of damages or type of damages or remoteness of damages)
beyond what would otherwise follow from the charter party. The purpose of this
clause is simply to ease the administration of claims when loss/damage has been
suffered by Charterer’s Associated of Affiliated Companies.

 

  5.3 ASSIGNMENT

Charterer may sub-charter or assign this charter to any individual or company,
but Charterer shall always remain responsible for the due fulfillment of this
Charter. Unless Charterer provides its express written consent, Owner may not
assign charter or its obligations and any such assignment will be void.

 

  5.4 TENDER OF NOTICE

Any notice due under this charter shall be sent on open CC format by each
authorized party via fax or email as below or as otherwise instructed by the
parties.

For Owner:

  Contact:    Rob Kurz   Telephone:    (215) 776-0173   E-Mail:   
Rob.Kurz@AmericanPetroleumTankers.com

Fax

Email

For Charterer: ChevronTexaco Shipping Company LLC [or other

ChevronTexaco Corporation affiliate as designated by Charterer.]

  Contact:    Hollis McAlister   Telephone:    (832) 854-2864   E-Mail:   
homc@chevron.com

Fax

Email:

CC:

Fax

Email



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

  5.5 INSURANCE

Owner warrants that from the time the obligation to proceed to the loading
port(s) and throughout Vessel’s service under this Charter Party, Vessel shall
be insured at Owner’s expense for:

 

  •  

Hull and Machinery Insurance including collision liability with a limit equal to
or greater than Owner’s yearly declared value of Vessel. Such insurance to waive
all rights of subrogation against Charterer to the extent of the liabilities
and/or indemnity obligations assumed by Owner under this Charter.

 

  •  

Protection and Indemnity Insurance on a full entry basis with an International
Group P&I Club. Such insurance shall include, but not be limited to: coverage
for injuries to or death of masters, mates and crew; collision liabilities not
insured under the H&M policy, excess collision liabilities, cargo legal
liabilities and pollution liabilities. The limit of such insurance shall be as
established by the rules of the International Group of P&I Clubs except for
pollution liabilities which shall be limited to the maximum pollution limit
offered through the P&I Clubs of the International Group (currently US $1
billion).

 

  •  

Hull and P&I war risk insurance with a limit of not less than the Owner’s yearly
declared value of Vessel. Such insurance to waive all rights of subrogation
against Charterer to the extent of the liabilities and/or indemnity obligations
assumed by Owner under this Charter.

Any additional, per voyage, Hull and Machinery or Protection and Indemnity, War
Risk insurance premiums or required crew bonuses, which are specifically
applicable to a particular port or location to which the Charterer directs the
ship, shall be for Charterer’s account (provided always that Charterer is given
notice of the amount of such additional premiums prior to the Vessel entering
the area to which the additional coverage and premiums apply, and that the
benefit of all discounts on such premiums received by Owner from its War Risks
insurers, underwriters or brokers are credited to Charterer in full and that
Owner obtains from its insurers waivers of subrogation against Charterer in
respect of any claims by Owner under its war risk insurance arising out of
compliance with such orders). Charterer shall reimburse Owner any amounts due
under this Clause upon receipt of Owner’s invoice together with full supporting
documentation including all associated debit and credit notes.

If so requested by Charterer, Owner shall promptly furnish to the Charterer
proper evidence of such insurance. This warranty is to be regarded as an
essential part of this Charter Party, which is conditional on its truth or
performance, so that its breach entitles Charterer, at its option, to terminate
the Charter Party and/or to recover any damages allowable. Such insurance shall
be maintained in full force and effect for the duration of this Charter Party.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

  5.6 WAR

Note: This clause reprints BIMCO CONWARTIME 93 except for strikeouts of
subclause (d)(i),(ii) and (e) which are addressed by clause 5.5.

 

  (a) For the purpose of this clause, the words:

 

  (i) “Owner” shall include the ship Owner, bareboat charterer, disponent Owner,
managers or other operators who are charged with the management of the Vessel,
and the Master; and

 

  (ii) “War Risks” shall include any war (whether actual or threatened), act of
war, civil war, hostilities, revolution, rebellion, civil commotion, warlike
operations, the laying of mines (whether actual or reported), acts of piracy,
acts of terrorists, acts of hostility or malicious damage, blockades (whether
imposed against all Vessels or imposed selectively against Vessels of certain
flags or Ownership, or against certain cargoes or crews or otherwise howsoever),
by any person, body, terrorist or political group, or the Government of any
state whatsoever, which, in the reasonable judgment of the Master and/or the
Owner, may be dangerous or are likely to be or to become dangerous to Vessel,
her cargo, crew or other persons on board the Vessel.

 

  (b) The Vessel, unless the written consent of the Owner be first obtained,
shall not be ordered to or required to continue to or through, any port, place,
area or zone (whether of land or sea), or any waterway or canal, where it
appears that Vessel, her cargo, crew or other persons on board Vessel, in the
reasonable judgment of the Master and/or the Owner, may be, or are likely to be,
exposed to War Risks. Should Vessel be within any such place as aforesaid, which
only becomes dangerous, or is likely to be or to become dangerous, after her
entry into it, she shall be at liberty to leave it.

 

  (c) The Vessel shall not be required to load contraband cargo, or to pass
through any blockade, whether such blockade be imposed on all Vessels, or is
imposed selectively in any way whatsoever against Vessels of certain flags or
Ownership, or against certain cargoes or crews or otherwise howsoever, or to
proceed to an area where she shall be subject, or is likely to be subject to a
belligerent’s right of search and/or confiscation.

 

  (d)    (i)     The Owners may effect war risks insurance in respect of the
Hull and Machinery of the Vessel and their other interests (including, but not
limited to, loss of earnings and detention, the crew and their Protection and
Indemnity Risks), and the premiums and/or calls therefor shall be for their
account.

 

  (ii)    

If the Underwriters of such insurance should require payment of premiums and/or
calls because, pursuant to the Charterers’ orders,



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

  the Vessel is within, or is due to enter and remain within, any area or areas
which are specified by such Underwriters as being subject to additional premiums
because of War Risks, then such premiums and/or calls shall be reimbursed by the
Charterers to the Owners at the same time as the next payment of hire is due.

 

  (e) If the Owners become liable under the terms of employment to pay to the
crew any bonus or additional wages in respect of sailing into an area which is
dangerous in the manner defined by the said terms, then such bonus or additional
wages shall be reimbursed to the Owners by the Charterers at the same time as
the next payment of hire is due.

 

  (f) Vessel shall have liberty:-

 

  (i) To comply with all orders, directions, recommendations or advice as to
departure, arrival, routes, sailing in convoy, ports of call, stoppages,
destinations, discharge of cargo, delivery, or in any other way whatsoever,
which are given by the Government of the Nation under whose flag the Vessel
sails, or other Government to whose laws the Owner is subject, or any other
Government, or any other body or group whatsoever acting with the power to
compel compliance with their orders or directions;

 

  (ii) To comply with the order, directions or recommendations of any war risks
underwriters who have the authority to give the same under the terms of the war
risks insurance;

 

  (iii) To comply with the terms of any resolution of the Security Council of
the United Nations, any directives of the European Community, the effective
orders of any other Supranational body which has the right to issue and give the
same, and with national laws aimed at enforcing the same to which the Owner are
subject, and to obey the orders and directions of those who are charged with
their enforcement;

 

  (iv) To divert and discharge at any other port a cargo or part thereof which
may render Vessel liable to confiscation as a contraband carrier;

 

  (v) To divert and call at any other port to change the crew or any part
thereof or other persons on board the Vessel when there is reason to believe
that they may be subject to internment, imprisonment or other sanctions.

 

  (g)

If in accordance with their rights under the foregoing provisions of this
clause, the Owner shall refuse to proceed to the loading or discharging ports,
or any one or more of them, they shall immediately inform the Charterer. No
cargo shall be discharged at any alternative port without



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

  first giving the Charterer notice of the Owner’s intention to do so and
requesting them to nominate a safe port for such discharge. Failing such
nomination by the Charterer within 48 hours of the receipt of such notice and
request, the Owner may discharge the cargo at any safe port of their own choice.

 

  (h) If in compliance with any of the provisions of subclauses (b) to (f) of
this Clause anything is done or not done, such shall not be deemed a deviation,
but shall be considered as due fulfillment of this Charter.

 

  5.7 BILL(S) OF LADING/INDEMNITY

The discharge port(s) shown in the original Bill of Lading shall not constitute
a declaration of discharge port(s) and Charterer shall have the right to order
Vessel to any port(s) within the terms of this Charter Party.

If Charterer requests Owner to deliver cargo at a discharge port or place:

 

  (1) Without prior presentation to the Vessel at the discharge port or place of
one of the original Bills of Lading issued for the cargo, duly endorsed, and/or

 

  (2) At a discharge port or place other than that specifically named in said
Bills of Lading,

Charterer hereby indemnifies Owner, without further invocation, against claims
brought by holders of original Bills of Lading against Owner in accordance with
Owner’s letter of indemnity wording from Owner’s P&I Club which must be member
of the International Group of P&I Clubs. Owner and Charterer agree that any
requirement contained in the above referenced “letter of indemnity” wording for
a bank guarantee is hereby waived. For consistency, letter of indemnity choice
of law and dispute resolution procedure is deemed to be as provided under this
charterparty Clause 5.1 LAW AND LITIGATION.

Owner’s P&I Club recommended indemnity wording is as follows:

[Owner’s P&I Club indemnity wording is to be inserted here or as an exhibit.]

 

  5.8 CONFIDENTIALITY

The terms and conditions of this Time Charter shall remain private and
confidential.

 

  5.9 LOSS OF VESSEL

Should Vessel be lost, or be missing and presumed lost, hire shall cease at the
time of her loss, or if such time is unknown, at the time when Vessel was last
heard from. If Vessel should become a Constructive Total Loss (“CTL”), hire
shall cease at the time of the casualty resulting in such loss. In either case,
any hire paid in advance and not earned shall be returned to Charterer. If
Vessel



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

should-be missing when a payment of hire would otherwise be due, such payment
shall be postponed until the safety of Vessel is ascertained. If Vessel should
become a CTL, Charterer shall have the option to cancel this Charter on written
notice to Owner. The Vessel shall be deemed a CTL under this Charter when the
cost of recovering and repairing the Vessel is reasonably estimated to exceed
Vessel’s valve when repaired, without taking into consideration any value of
this Charter. See Shelltime Clause 20

 

  5.10 CONFLICTS OF INTEREST

No director, employee or agent of Owner shall give or receive any commission,
fee, rebate, gift or entertainment of significant cost or value in connection
with this Charter Party (other than brokerage commissions and other commissions
and fees described in this Charter Party), or enter into any other business
arrangement with any director, employee or agent of Charterer or any of its
affiliates without prior written notification to Charterer. Any
representative(s) authorized by Charterer may audit any and all records of Owner
for the sole purpose of determining whether there has been compliance with this
clause.

 

  5.11 CONTRACT INTERPRETATION

  A. The headings of these ChevronTexaco Clauses are inserted for convenience of
reference and shall be ignored in the interpretation and construction of this
Charter. In the event of any conflict between these rider clauses and Shelltime
4 provisions, these rider clauses shall take precedence. This Time Charter
agreement constitutes the entire agreement between the parties and supercedes
any earlier agreements and discussions. Any amendments to this Time Charter must
be in writing from authorized persons.

 

  B. None of the language in this Time Charter, and specifically in Clauses 2.7
and 4.2 hereof, is intended, or shall be construed, as an agreement by either
Owner or Charterer to comply with any international boycott to the extent that
compliance, or agreement to comply, therewith would be penalized under the U.S.
antiboycott laws and regulations.

 

  5.12 TAXES

Payment. Owner shall pay (and Owner shall not seek reimbursement from Charterer
for) any and all liabilities or claims for taxes which any taxing authority
(including any political subdivision thereof) claiming jurisdiction over this
Contract, may assess or levy against Owner on account of or resulting from
Owner’s operations pursuant to this Contract.

Indemnity for Taxes. Owner shall hold harmless, indemnify, and defend Charterer
from and against any and all Claims for such taxes, including interest and
penalties that any taxing authority may assess or levy against Charterer in
connection with Owner’s operations pursuant to this Contract.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

Exceptions. Notwithstanding the above, CHARTERER shall bear any tax as
consequence of this Contract to the extent that it is required to do so by
applicable law.

CHARTERER, in the event that it is so required by law, may withhold and pay to
the above tax authorities any tax levied or assessed on account of OWNER’s
operations pursuant to this Contract. CHARTERER will submit receipts to OWNER on
such withholding.

Owner warrants that it shall maintain valid IRS 637X Registration throughout the
term of the Charter Party and shall comply with all reporting requirements of
U.S. Federal, State, and Local Authorities as they pertain to vessel and cargo
operations

 

  5.13 SURVIVAL

Despite termination of this charter for any reason, all provisions in this
charter containing representations, warranties, releases, defense obligations
and indemnities, and all provisions relating to audit, confidentiality,
insurance, disclaimer of certain remedies, limitations of liability, retention
and inspection of records, dispute resolution and governing law, and all causes
of action which arose prior to completion or termination, survive indefinitely
until, by their respective terms, they are no longer operative or are otherwise
limited by an applicable statute of limitations.

 

  6.1 AIR/FUEL REGULATIONS COMPLIANCE

Owner warrants that the Vessel shall always operate in compliance with
applicable emissions and fuel laws/regulations and shall accurately maintain all
required records pertaining to the handling, monitoring and utilization of fuels
and pollution reduction equipment.

Owner warrants that the Vessel is capable of safely limiting emissions from its
main engine(s), auxiliary engine(s) and boiler(s) as required by any applicable
laws/regulations within the trading ranges agreed to in this Charter.

Charterer shall supply fuel(s) that enable the Vessel to comply with applicable
laws/regulations relating to fuels used in main engine(s), auxiliary engine(s)
and boiler(s) any time the Vessel is operated within a fuel regulation zone,
always consistent with Vessel’s fuel specifications, as detailed in lines 14-17
of the charter party. Owner warrants that the Vessel can safely switch to such
fuels for operations within such zones.

 

  6.2 IMPROPER INFLUENCE

Neither Owner nor its directors, officers, employees or agents shall make any
payment or give anything of value to any official of any government or public
international organization (including any director, officer or employee of any
government department, agency or instrumentality) to influence his or its
decision, or to gain any other advantage for charterer or owner arising out of
this



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

charter party. Owner shall immediately notify charterer of any violation of this
clause and shall immediately reimburse charterer out of any and all monies paid
by charterer to owner, an amount equal to the amount of the payment or the value
of the gift to such an official which gives rise to such violation. Owner shall
hold charterer harmless for all losses and expenses arising out of such
violation. In the event of any violation of this clause, charterer may, at its
sole option, terminate this charter party at any time and notwithstanding any
other provision of this charter party, pay no compensation or reimbursement to
owner whatsoever for any services performed after the date of such violation.
Owner shall maintain true and correct records in connection with the charter
party and all transactions related thereto and shall retain all such records for
at least twenty-four (24) months after termination of this charter party. Any
representative(s) authorized by charterer may audit any and all records of Owner
for the purpose of determining whether there has been compliance with this
clause.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

American Institute                     
                                         
                                         
                                           38J

(July 1, 1972)

AMERICAN INSTITUTE TRADE WARRANTIES

 

1. Warranted no port or place on the Eastern Coast of North America, its rivers
or adjacent islands

 

  (a) north of 52° 10’ N. Lat. and west of 50° W. Long.

 

  (b) in the Gulf of St. Lawrence, its connecting waters and the St. Lawrence
River, in the area bounded by lines drawn between Battle Harbour/Pistolet Bay;
Cape Ray/Cape North; Port Hawkesbury/Port Mulgrave; and Baie Comeau/Matane,
between December 21st and April 30th, both days inclusive.

 

  (c) west of Baie Comeau, but not West of Montreal, between December 1st and
April 30th, both days inclusive.

 

2. Warranted no Great Lakes or St. Lawrence Seaway or St. Lawrence River west of
Montreal.

 

3. Warranted no port or place in Greenland or its adjacent waters.

 

4. Warranted no port or place on the Western Coast of North America, its rivers
or adjacent islands, north of 54° 30’ N. Lat. or west of 130° 50’ W. Long.;
except the port of Ketchikan, Alaska, provided,

 

  (a) that a qualified pilot having knowledge of local waters be on duty while
the Vessel is in waters north of 54° 30’ N. Lat. and east of 132° W. Long. and

 

  (b) that the Vessel be equipped with operating Gyro Compass, Radio Direction
Finder, Fathometer and Radar.

 

5. Warranted no Baltic Sea (or adjacent waters east of 15° E. Long.);

 

  (a) north of a line between Mo and Vaasa between November 15th and May 5th,
both days inclusive.

 

  (b) east of a line between Viipuri (Vyborg) and Narva between November 21st
and May 5th, both days inclusive.

 

  (c) north of a line between Stockholm and Tallinn between December 15th and
April 15th, both days inclusive.

 

  (d) east of 22° E. Long. and south of 59° N. Lat. between December 15th and
April 15th, both days inclusive.



--------------------------------------------------------------------------------

Attachment to SUNSHINE STATE / Chevron Time Charter Party Dated June 29, 2012

 

6. Warranted not north of 70° N. Lat. except when proceeding directly to or from
any port or place in Norway or Kola Bay.

 

7. Warranted no Bering Sea, no East Asian waters north of 46° N. Lat. and no
port or place in Siberia except Vladivostok and/or Nakhodka.

 

8. Warranted no Kerguelen or Croset Islands, nor waters south of 50° S. Lat.,
except ports or places in Patagonia, Chile and Falkland Islands, but liberty is
given to enter waters south of 50° S. Lat. if proceeding to or from ports or
places not excluded by this warranty.

 

9. Warranted not to sail with Indian Coal as cargo:—

 

  (a) between March 1st and June 30th, both days inclusive.

 

  (b) between July 1st and September 30th, both days inclusive, except to ports
in Asia, not west of Aden nor east of or beyond Singapore.



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

 

LOGO [g422110g18w39.jpg]

Oil Companies International Marine Forum

SIRE Programme

Vessel Particulars Questionnaire

Sunshine State

IMO/LR Number 9408114

 

03 Jul 2012

 

 

 

 

  Chapter 1   1/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

CHAPTER 1 CHAPTER 1

 

1              GENERAL INFORMATION

  

1.1               Date this HVPQ document completed

  

3 July 2012

1.2               Name of ship

  

Sunshine State

1.3               LR/IMO Number

  

9408114

1.4               Last previous name

  

Not applicable

1.4.1            Date of name change

  

Not applicable

1.5               Second last previous name

  

Not applicable

1.5.1            Date of name change

  

Not applicable

1.6               Third last previous name

  

1.6.1            Date of name change

  

Not applicable

1.7               Fourth last previous name

  

Not applicable

1.7.1            Date of name change

  

Not applicable

1.8               Flag

  

United States of America

1.9               Port of Registry

  

Wilmington, DE.

1.10             If the flag has been changed, what was previous flag?

  

Not applicable

1.11             Call sign

  

WDE4432

1.12             INMARSAT number

  

764 945 738 / 764 945 739

1.13             Ship’s fax number

  

764945740

1.14             Ship’s telex number

  

436901771

1.15             Mobile Phone Number

  

9046102637

1.16             Ship’s Email address

  

master.wde4432@globeemail.com

1.17             Type of ship

  

Oil Tanker

1.18             Vessel’s MMSI No. (Maritime Mobile Selective Call Identity
Code)

  

367353090

1.19             Type of Hull

  

Double hull

2              OWNERSHIP AND OPERATION

  

1.20             Name of the Registered Owner

  

APT Sunshine State LLC

1.20.1          Full address

  

345 PARK AVENUE 29TH FLOOR NEWYORK, NY 10154

1.20.2          Office telephone number

  

813-247-2741

1.20.3          Office telex number

  

Not applicable

1.20.4          Office fax number

  

904-727-4256

1.20.5          Office Email address

  

Dale.wilson@crowley.com

1.20.6          Contact person

  

Captain Dale Wilson

1.20.7          Contact person after hours telephone number

  

904-401-1327

1.21             Number of years this ship has been owned by Registered Owner

  

3 Years

 

  Chapter 1   2/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

1.22             Name of Technical Operator (if different from Registered Owner)

  

Intrepid Ship Management

1.22.1          Full Address

  

9487 REGENCY SQUARE BLVD JACKSONVILLE, FL 32225

1.22.2          Office telephone number

  

904-727-2494

1.22.3          Office telex number

  

1.22.4          Office fax number

  

904-727-4256

1.22.5          Office Email address

  

Boren.chambersG@crowley.com

1.22.6          Contact person(Designated Person Ashore)

  

Dominic LaSenna

1.22.7          Contact person after hours telephone number

  

904-727-2422

1.22.8          Emergency callout number

  

1.22.9          Emergency callout pager number

  

Not applicable

1.23             Contact details for person responsible for oil spill response

  

O’BRIENS COMMAND CENTER

1.24             Number of years this vessel has been controlled by technical
operator

  

3 Years

1.25             Total number of ships operated by this Technical Operator

  

22

1.26             Name of Commercial Operator (if different from Registered
Owner)

  

Not applicable

1.26.1          Full Address

  

1.26.2          Office telephone number

  

1.26.3          Office telex number

  

Not applicable

1.26.4          Office fax number

  

1.26.5          Office Email address

  

1.26.6          Contact person

  

1.26.7          Contact person after hours telephone number

  

3 Years

3              BUILDER

  

1.27             Builder

  

NASSCO, San Diego, CA

1.28             Date of building contract

  

15 June 2006

1.29             Hull number

  

6503

1.30             Date keel laid

  

25 November 2008

1.31             Date launched

  

11 September 2009

1.32             Date delivered

  

3 December 2009

1.33             If applicable, date of completion of major hull changes

  

1.34             List what changes were made.

  

Not applicable

4              CLASSIFICATION

  

1.35             Classification society

  

ABS

1.36             Class Notation

   A1, Chemical Carrier, Oil Carrier, AMS, ACCU, VEC, FL 25, SH, SHCM

 

  Chapter 1   3/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

1.37             If Classification society changed, name of previous society

  

Not applicable

1.38             If Classification society changed, date of change

  

Not applicable

1.39             Date of last dry-dock

  

11 September 2009

1.40             Date of second last dry-dock

  

1.41             Date next dry-dock due

  

3 December 2014

1.42             Date of last special survey

  

Not applicable

1.43             Was last special survey an enhanced special survey?

  

Not applicable

1.44             Date next special survey due

  

3 December 2014

1.45             If ship has Condition Assessment Programme (CAP) rating, what
is the latest rating?

  

1

1.46             Date of last annual survey

  

Not applicable

1.47             Date of last boiler survey - Port boiler

  

Not applicable

1.48             Date of last boiler survey - Starboard boiler

  

Not applicable

1.49             Is the ship subject to Continuous Machinery Survey?

  

Yes

5              DIMENSIONS

  

1.50             Length overall (LOA)

  

183.0 Meters

1.51             Length between perpendiculars (LBP)

  

174.0 Meters

1.52             Extreme breadth

  

32.2 Meters

1.53             Moulded breadth

  

32.2 Meters

1.54             Moulded depth

  

19.0 Meters

1.55             Keel to masthead

  

49.22 Meters

1.56             Distance bow to bridge

  

146.2 Meters

1.57             Distance bridge front-mid point manifold

  

58.8 Meters

1.58             PARALLEL MID-BODY DIAGRAM

  

Not applicable

1.58.1          Distance bow to mid-point manifold

  

88.3 Meters

1.58.2          Distance stern to mid-point manifold

  

94.7 Meters

1.58.3          Parallel body (light ship)

  

72.3 Meters

1.58.4          Parallel body, forward to mid-point manifold (light ship)

  

0 Meters

1.58.5          Parallel body, aft to mid-point manifold (light ship)

  

0 Meters

1.58.6          Parallel body (normal ballast)

  

72.3 Meters

1.58.7          Parallel body, forward to mid-point manifold (normal ballast)

  

0 Meters

1.58.8          Parallel body, aft to mid-point manifold (normal ballast)

  

0 Meters

1.58.9          Parallel body at loaded summer deadweight (SDWT)

  

0 Meters

1.58.10       Parallel body, forward to mid-point manifold at loaded SDWT

  

0 Meters

 

  Chapter 1   4/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

1.58.11       Parallel body, aft to mid-point manifold at loaded SDWT

  

0 Meters

1.59             Does ship have a bulbous bow?

  

Yes

6              TONNAGES

  

1.60             Net Registered Tonnage

  

12859 Tonnes

1.61             Gross Tonnage

  

29527 Tonnes

1.62             Suez Tonnage

  

Not applicable

1.62.1          Suez Canal Gross Tonnage (SCGT)

  

30537 Tonnes

1.62.2          Suez Canal Net Tonnage (SCNT)

  

25459 Tonnes

1.63             Panama Tonnage

  

24513 Tonnes

7              LOADLINE INFORMATION

  

1.64             

  

1.64.1          Summer Freeboard

  

6.213 Meters

1.64.2          Summer Draft

  

12.8 Meters

1.64.3          Summer Deadweight

  

48569 Tonnes

1.64.4          Summer Displacement

  

58746 Tonnes

1.65             

  

1.65.1          Winter Freeboard

  

6.480 Meters

1.65.2          Winter Draft

  

12.45 Meters

1.65.3          Winter Deadweight

  

47255 Tonnes

1.65.4          Winter Displacement

  

57369 Tonnes

1.66             

  

1.66.1          Tropical Freeboard

  

5.946 Meters

1.66.2          Tropical Draft

  

13.10 Meters

1.66.3          Tropical Deadweight

  

50013 Tonnes

1.66.4          Tropical Displacement

  

60127 Tonnes

1.67             

  

1.67.1          Lightship Freeboard

  

16.4 Meters

1.67.2          Lightship Draft

  

2.6 Meters

1.67.3          Lightship Deadweight

  

0 Tonnes

1.67.4          Lightship Displacement

  

10177.26 Tonnes

1.68             

  

1.68.1          Normal Ballast Condition Freeboard

  

11.3 Meters

1.68.2          Normal Ballast Condition Draft

  

8.7 Meters

1.68.3          Normal Ballast Condition Deadweight

  

22809 Tonnes

1.68.4          Normal Ballast Condition Displacement

  

32897 Tonnes

1.69             

  

1.69.1          Segregated Ballast Condition Freeboard

  

11.3 Meters

 

  Chapter 1   5/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

1.69.2          Segregated Ballast Condition Draft

  

8.7 Meters

1.69.3          Segregated Ballast Condition Deadweight

  

22809 Tonnes

1.69.4          Segregated Ballast Condition Displacement

  

32897 Tonnes

1.70             FWA at Summer Draft (Freeboard)

  

284 Millimeters

1.71             TPC Immersion at Summer Draft (Freeboard)

  

56700 Tonnes

1.72.1          Draught Fore at normal ballast conditions (Freeboard)

  

7.6 Meters

1.72.2          Draught Aft at normal ballast conditions (Draft)

  

8.7 Meters

1.73             Does ship have Multiple SDWT?

  

Not applicable

1.74             If yes, what is maximum assigned Deadweight?

  

Not applicable

1.75             What is the max. height of mast above waterline (air draft) in
normal SBT condition?

  

40 Meters

8             RECENT OPERATIONAL HISTORY

  

1.76             Has the ship traded continuously without requirement for
unscheduled repairs since the last dry-dock, except for normal maintenance?

  

Yes

1.77             If unscheduled repairs have been carried out, what was the
nature of the repairs?

  

Not applicable

1.78             Has ship been involved in a pollution incident during the past
12 months?

  

Not applicable

1.79             Has ship been involved in a grounding incident during the past
12 months?

  

Not applicable

1.80             Has ship been involved in a collision during the past 12
months?

  

Not applicable

CHAPTER 2 CHAPTER 2

 

1             CERTIFICATES

  

2.1               Register Number

  

1222406

2.2.1            Safety Equipment Certificate (Issued)

  

3 December 2009

2.2.2            Safety Equipment Certificate (Expires)

  

2 December 2014

2.2.3            Safety Equipment Certificate (Last Annual)

  

23 January 2012

2.3.1            Safety Radio Certificate (Issued)

  

11 October 2011

2.3.2            Safety Radio Certificate (Expires)

  

10 October 2012

2.3.3            Safety Radio Certificate (Last Annual)

  

11 October 2011

2.4.1            Safety Construction Certificate (Issued)

  

3 December 2009

2.4.2            Safety Construction Certificate (Expires)

  

2 December 2014

2.4.3            Safety Construction Certificate (Last Annual)

  

23 January 2012

2.5.1            Loadline Certificate (Issued)

  

3 December 2009

2.5.2            Loadline Certificate (Expires)

  

2 December 2014

2.5.3            Loadline Certificate (Last Annual)

  

23 January 2012

2.6.1            International Oil Pollution Prevention Certificate (IOPPC)
(Issued)

  

3 December 2009

 

  Chapter 1   6/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

2.6.2            International Oil Pollution Prevention Certificate (IOPPC)
(Expires)

  

2 December 2014

2.6.3            International Oil Pollution Prevention Certificate (IOPPC)
(Last Annual)

  

23 January 2012

2.7               Type of Oil Tanker as specified by IOPPC Crude/Product(If not
an oil tanker, specify)

  

Oil Tanker

2.8.1            Safety Management Certificate (Issued) (SMC)

  

30 November 2011

2.8.2            Safety Management Certificate (Expires) (SMC)

  

30 November 2016

2.8.3            Safety Management Certificate (Last Intermediate) (SMC)

  

Not applicable

2.9.1            Document of Compliance (Issued) (DOC)

  

30 November 2011

2.9.2            Document of Compliance (Expires) (DOC)

  

30 November 2016

2.9.3            Document of Compliance (Endorsed) (DOC)

  

30 November 2011

2.10.1          USCG Letter of Compliance (if applicable) (Issued)

  

Not applicable

2.10.2          USCG Letter of Compliance (if applicable) (Expires)

  

Not applicable

2.10.3          USCG Letter of Compliance (if applicable) (Last Annual)

  

Not applicable

2.11.1         Date of last USCG Tank Vessel Examination Letter (TVEL) (Issued)

  

Not applicable

2.11.2         Date of last USCG Tank Vessel Examination Letter (TVEL) (Expires)

  

Not applicable

2.12             Minimum Safe Manning Certificate

  

23 January 2012

2.13             Civil Liability Convention Certificate (1969)

  

20 February 2012

2.14             Civil Liability Convention Certificate (1992)

  

20 February 2012

2.15             U.S. Certificate of Financial Responsibility

  

24 November 2009

2.16             Certificate of Fitness (Chemicals)

  

3 December 2009

2.17             Certificate of Fitness (Gas)

  

Not applicable

2.18             Noxious Liquids Certificate

  

3 December 2009

2.19             Unattended Machinery Space Certificate (Issued)

  

12 July 2011

2.20             International Tonnage Certificate (Issued)

  

24 November 2009

2              DOCUMENTS

  

2.21             IMO Safety of Life at Sea Convention (SOLAS 74)

  

Yes

2.22             IMO International Code of Signals (SOLAS V-Reg 21)

  

Yes

2.23             IMO International Convention for the Prevention of Pollution
from Ships (MARPOL 73/78)

  

Yes

2.24             IMO Ships Routeing

  

Yes

2.25             IMO International Regulations For Preventing Collisions at Sea
(COLREGS)

  

Yes

2.26             IMO Standards of Training, Certification and Watchkeeping (STCW
Convention)

  

Yes

2.27             ICS Guide to Helicopter/Ship Operations

  

Yes

 

  Chapter 2   7/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

2.28             OCIMF/ICS/IAPH International Safety Guide for Oil Tankers and
Terminals (ISGOTT)

  

Yes

2.29             OCIMF/ICS Clean Seas Guide for Oil Tankers

  

Yes

2.30             OCIMF/ICS Prevention of Oil Spillages Through Cargo Pumproom
Sea Valves

  

Yes

2.31             OCIMF/ICS Ship to Ship Transfer Guide (Petroleum)

  

Yes

2.32                 OCIMF Recommendations for Oil Tanker Manifolds and
Associated Equipment

  

Yes

2.33             OCIMF Mooring Equipment Guidelines

  

Yes

2.34             OCIMF Effective Mooring

  

Yes

2.35             USCG Regulations for Tankers (USCG 33 CFR/46 CFR)

  

Yes

2.36             Oil Transfer Procedures (USCG 33 CFR 155-156)

  

Yes

2.37             Operator’s ISM Manuals

  

Yes

2.38             Is the publication IMO-Inert Gas Systems, or Ship Technical
Operator’s equivalent manual on board?

  

Yes

2.39             Is the publication IMO-Cow Systems, or Ship Technical
Operator’s equivalent manual on board?

  

Yes

2.40             ICS Bridge Procedures Guide

  

Yes

2.41             IAMSAR Vol.3

  

Yes

2.42             Nautical Institute Bridge Team Management

  

Yes

2.43             International Medical Guide for Ships(or equivalent)

  

Yes

2.44             ISPS Code

  

Yes

3              FOR CHEMICAL TANKERS ONLY

  

2.45             IMO Code for Construction & Equipment of Ships Carrying
Dangerous Chemicals in Bulk (IBC Code)

  

Yes

2.46             IMO Index of Dangerous Chemicals Carried in Bulk

  

Yes

2.47             ICS Tanker Safety Guide (Chemicals)

  

Yes

2.48             IMO Code for Construction & Equipment of Ships Carrying
Dangerous Chemicals in Bulk (BCH Code)

  

Yes

2.49             Chemical Data Guide (USCG 1990 CIM 16616.6A)

  

Yes

2.50             Medical First Aid Guide for Use in Accidents involving
Dangerous goods (MFAG)

  

2.51             Procedures and Arrangements (P&A) Manual

  

Yes

4              FOR GAS CARRIERS ONLY

  

2.52             IMO Code for Construction & Equipment of Ships Carrying
Liquefied Gases in Bulk (IGC Code)

  

No

2.53             ICS Tanker Safety Guide (Liquefied Gas)

  

2.54             SIGTTO Liquefied Gas Handling Principles on Ships and in
Terminals

  

2.55             SIGTTO Guide to Pressure Relief Valve Maintenance and Testing

  

 

  Chapter 2   8/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

2.56             ICS Ship to Ship Transfer Guide (Liquefied Gases)

  

2.57             IMO International Code for the Construction and Equipment of
Ships Carrying Liquefied Gases in Bulk (IGC Code)

  

2.58             IMO Code for Existing Ships Carrying Liquefied Gases in Bulk
(EGC Code)

  

CHAPTER 3 CHAPTER 3

 

1              CREW MANAGEMENT

  

3.1               Minimum manning required (officers)

  

8

3.1.1            Actual manning (officers)

  

9

3.1.2            List Nationality of Officers

  

United States

3.1.3            Master employed by (Vessel Operator)

  

3.1.4            Officers employed by (Vessel Operator)

  

3.1.5            Ratings employed by (Vessel Operator)

  

3.1.6            Common language used (Vessel Operator)

  

English

3.1.7            Full name of Manning agent 1 (Officers)

  

American Martitme Officers

3.1.7.1        Full address

  

2 West Dixie Hwy, Dania Beach, FL 33004

3.1.7.2        Office telephone number

  

800-362-0513

3.1.7.3        Office telex number

  

Not applicable

3.1.7.4        Office fax number

  

Not applicable

3.1.7.5        Office Email address

  

Not applicable

3.1.8            Are manning agent(s) wholly or partially owned by Operator?

  

No

3.1.9            If No, does Operator have selection rights?

  

Yes

3.1.10         Does vessel’s Operator maintain personnel files on officers
assigned to his vessels?

  

Yes

3.1.11          Do officers regularly return to Operator’s vessels?

  

Yes

3.2               Minimum manning required (ratings)

  

9

3.2.1            Actual manning (ratings)

  

12

3.2.2            List Nationality of Ratings

  

USA

3.2.3            Master employed by (Manning Agent)

  

Yes

3.2.4            Officers employed by (Manning Agent)

  

Yes

3.2.5            Ratings employed by (Manning Agent)

  

Yes

3.2.6            Common language used (Manning Agent)

  

English

3.2.7            Full name of Manning agent 1 (Ratings)

  

3.2.7.1        Full address

  

3.2.7.2        Office telephone number

  

3.2.7.3        Office telex number

  

 

  Chapter 2   9/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

3.2.7.4        Office fax number

  

3.2.7.5        Office Email address

  

3.2.8            Does vessel’s Operator maintain personnel files on ratings
assigned to his vessels?

  

Yes

3.2.9            Do ratings regularly return to Operator’s vessels?

  

Yes

2             CONTINUITY

  

3.3               Do senior officers return to the same ship on a rotational
basis?

  

Yes

3.4               Are senior officers rotated on ships of similar class within
company fleet?

  

3.5               Are junior officers and ratings rotated on ships of similar
class within company fleet?

  

Yes

3.6               If senior officers do not return to same ship on a rotational
basis, are changes of Master, Chief Officer and Second Engineer organised to
avoid a full change of officers at same time?

  

Not applicable

3             TRAINING

  

3.7               List Operator sponsored training courses available to officers
(Bridge Management etc.)

   Drug/Alcohol Testing, EEO, CPR, Accident Investigation, Confined Space Entry,
Designated Care Giver, Medical PIC, Medical PIC Refresher, Fire Fighting,
Advanced Product/Chemical Tanker Safety, BRM, Manned Model Ship Handling,
Advance Ship Handling for Masters, Ship’s Security Officer, Cargo Pumps, Main
Engine, Auxiliary Engines, NS5 Orientation, ECDIS Training, Fast Rescue Boat,
TOAR

3.8               List Operator sponsored training courses available to ratings
(Fire Fighting etc.)

  

Not applicable

3.9               Are Masters and Chief Engineers required to attend company
office before and after each tour of duty?

  

Yes

3.10             Does operator hold regular training seminars ashore for
officers?

  

Yes

3.11             Are training seminars provided on board for officers and
ratings?

  

3.12             What courses, exceeding statutory requirements, are provided
for senior officers?

  

Not applicable

3.13             What courses, exceeding statutory requirements, are provided
for junior officers?

  

Not applicable

3.14             What courses, exceeding statutory requirements, are provided
for ratings?

  

Not applicable

CHAPTER 4 CHAPTER 4

 

1              NAVIGATION

  

4.1.1            Magnetic compass

  

Yes

4.1.2            Magnetic compass (Type)

  

Saracom MC-180

 

  Chapter 3   10/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

4.1.3            Magnetic compass (Number of Units)

  

2

4.2.1            Gyro compass

  

Yes

4.2.2            Gyro compass (Type)

  

Yokogawa CMZ700S

4.2.3            Gyro compass (Number of Units)

  

1

4.3.1            Gyro Autopilot

  

Yes

4.3.2            Gyro Autopilot (Type)

  

Yokogawa PT500A

4.3.3            Gyro Autopilot (Number of Units)

  

1

4.4.1.1        Radar 1

  

Yes

4.4.1.2        Radar (Type)

  

Furuno 9 GHz FAR2827

4.4.1.3        Radar 1 (Number of Units)

  

1

4.4.2.1        Radar 2

  

Yes

4.4.2.2        Radar (Type)

  

Furuno 3 GHz FAR2837S

4.4.2.3        Radar 2 (Number of Units)

  

1

4.4.3            Are radars gyro stabilised?

  

Yes

4.5               Is there at least one radar operating in the 9 GHz frequency
band (3cm/x band)?

  

Yes

4.6               Are the 3 GHz (10cm/S band) and 9Ghz (3cm / X band) radars
fitted with an electronic switching unit?

  

Yes

4.7.1            Radar plotting equipment

  

Not applicable

4.7.2            Radar plotting equipment (Type)

  

4.7.3            Radar plotting equipment (Number of Units)

  

Not applicable

4.8.1            Are the Radars fitted with ARPA?

  

Yes

4.8.2            Type of ARPA

  

Furuno FAR2837S / FAR2827

4.8.3            Number of ARPA Units installed

  

2

4.9.1            Depth sounder with recorder

  

Yes

4.9.2            Depth sounder with recorder (Type)

  

L3 Comm LAZ-5100

4.9.3            Depth sounder with recorder (Number of Units)

  

1

4.10.1          Speed/distance indicator

  

Yes

4.10.2          Speed/distance indicator (Type)

  

Consilium SLAR1A

4.10.3          Speed/distance indicator (Number of Units)

  

1

4.11.1          Doppler log

  

Yes

4.11.2          Doppler log (Type)

  

Not applicable

4.11.3          Doppler log (Number of Units)

  

1

4.12.1          Docking approach doppler

  

Yes

4.12.2          Docking approach doppler (Type)

  

Consilium SD4

4.12.3          Docking approach doppler (Number of Units)

  

1

4.13.1          Rudder angle indicator

  

Yes

4.13.2          Rudder angle indicator (Type)

  

Heriana CB340

4.13.3          Rudder angle indicator (Number of Units)

  

6

 

  Chapter 4   11/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

4.14.1          RPM indicator

  

Yes

4.14.2          RPM indicator (Type)

  

Konsburg “Engine RPM”

4.14.3          RPM indicator (Number of Units)

  

6

4.15.1          Controllable pitch propeller indicator

  

4.15.2          Controllable pitch propeller indicator (Type)

  

Not applicable

4.15.3          Controllable pitch propeller indicator (Number of Units)

  

Not applicable

4.16.1          Bow thruster indicator

  

Not applicable

4.16.2          Bow thruster indicator (Type)

  

Not applicable

4.16.3          Bow thruster indicator (Number of Units)

  

Not applicable

4.17.1          Stern Thrust indicator

  

Not applicable

4.17.2          Stern Thrust indicator (Type)

  

Not applicable

4.17.3          Stern Thrust indicator (Number of Units)

  

Not applicable

4.18.1          Rate of turn indicator

  

4.18.2          Rate of turn indicator (Type)

  

Not applicable

4.18.3          Rate of turn indicator (Number of Units)

  

Not applicable

4.19.1          Radio direction finder

  

4.19.2          Radio direction finder (Type)

  

Not applicable

4.19.3          Radio direction finder (Number of Units)

  

Not applicable

4.20.1          Navtex receiver

  

Yes

4.20.2          Navtex receiver (Type)

  

JRC NCR 333

4.20.3          Navtex receiver (Number of Units)

  

1

4.21.1          Satellite navigation receiver

  

No

4.21.2          Satellite navigation receiver (Type)

  

Not applicable

4.21.3          Satellite navigation receiver (Number of Units)

  

Not applicable

4.22.1          Is the ship fitted with GPS?

  

Yes

4.22.2          Type of GPS installed?

  

JRC MR-7700 MKII

4.22.3          Number of GPS units installed?

  

2

4.23.1          Is the ship fitted with Differential GPS?

  

Yes

4.23.2          Type of Differential GPS installed?

  

JRC JLC-7700 MKII

4.23.3          Number of Differential GPS units installed?

  

2

4.24.1          Is there an Electronic Chart Display?

  

Yes

4.24.2          Is there an Electronic Chart Display? (Type)

  

JRC JAN-901M

4.24.3          Is there an Electronic Chart Display? (Number of Units)

  

1

4.25             Is the Electronic Chart Display incorporated into an approved
ECDIS ?

  

No

4.26.1          Integrated Navigation System (INS)

  

No

4.26.2          Integrated Navigation System (INS) (Type)

  

Not applicable

 

  Chapter 4   12/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

4.26.3          Integrated Navigation System (INS) (Number of Units)

  

Not applicable

4.27.1          Decca navigator

  

4.27.2          Decca navigator (Type)

  

Not applicable

4.27.3          Decca navigator (Number of Units)

  

Not applicable

4.28.1          Omega receiver

  

4.28.2          Omega receiver (Type)

  

Not applicable

4.28.3          Omega receiver (Number of Units)

  

Not applicable

4.29.1          Loran C receiver

  

4.29.2          Loran C receiver (Type)

  

Not applicable

4.29.3          Loran C receiver (Number of Units)

  

Not applicable

4.30.1          Course recorder

  

Yes

4.30.2          Course recorder (Type)

  

Yokogawa MKR181A

4.30.3          Course recorder (Number of Units)

  

1

4.31.1.1      Off - course alarm - gyro

  

Yes

4.31.1.2      Off - course alarm - gyro (Type)

  

Yokogawa

4.31.1.3      Off - course alarm - gyro (Number of Units)

  

1

4.31.2.1      Off - course alarm - magnetic

  

Yes

4.31.2.2      2 Off - course alarm - magnetic (Type)

  

Yokogawa

4.31.2.3      Off - course alarm - magnetic (Number of Units)

  

1

4.32.1          Engine order printer

  

Yes

4.32.2          Engine order printer (Type)

  

Konsburg

4.32.3          Engine order printer (Number of Units)

  

1

4.33.1          Anemometer

  

Yes

4.33.2          Anemometer (Type)

  

Heriana AC-F11

4.33.3          Anemometer (Number of Units)

  

1

4.34.1          Weather fax

  

Yes

4.34.2          Weather fax (Type)

  

JRC -9A

4.34.3          Weather fax (Number of Units)

  

1

4.35             Does ship carry sextant(s)?

  

Yes

4.36             Does ship carry a signal lamp?

  

Yes

4.37             Is each bridge wing fitted with a rudder angle indicator?

  

Yes

4.38.1          Is each bridge wing fitted with a RPM indicator?

  

Yes

4.38.2          Is each bridge wing fitted with a gyro repeater?

  

Yes

4.39             If the ship is fitted with a controllable pitch propeller, are
indicators fitted on the bridge wings?

  

Yes

4.40             Are steering motor controls and engine controls fitted on
bridge wings?

  

Yes

 

  Chapter 4   13/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

4.41             Is bridge equipped with a ‘Dead-Man’ alarm or equipment?

  

Yes

CHAPTER 5 CHAPTER 5

 

1              SAFETY MANAGEMENT

  

5.1               Is the vessel operated under a Quality Management System

  

Yes

5.1.1            If Yes, what type of system? (ISO9002 or IMO Resolution
A.741(18))?

  

ISO9002

5.1.2            If Yes, who is the certifying body?

  

ABS

5.1.3            Date of vessel certification

  

Yes

2              HELICOPTERS

  

5.2               Can the ship comply with the ICS Helicopter Guidelines?

  

Not applicable

5.2.1            If Yes, state whether winching or landing area provided

  

5.2.2            What is diameter of circle provided?

  

0 Meters

3              FIRE FIGHTING EQUIPMENT & LIFE SAVING EQUIPMENT

5.3               Is a fixed foam firefighting system installed for the cargo
area?

  

Yes

5.4               Type of foam on board

  

Alcohol

5.5               Date of foam supply or last analysis certificate

  

14 October 2010

5.6               What fixed fire fighting system is provided for the paint
locker?

  

Fixed Extinguisher

5.7               What type of fire fighting system is fitted in pumproom(s)?

  

Not applicable

5.8               What type of fire fighting system is fitted in engine room(s)?

  

CO2

5.9               What type of fire fighting system is fitted in void spaces(s)?

  

Not applicable

5.10             Is a fixed dry powder firefighting system installed for the
cargo area?

  

5.11             Is a fixed water spray firefighting system installed for the
cargo area?

  

5.12             Is vessel equipped with recharging compressor for breathing
apparatus?

  

Yes

5.13             What type of lifeboat is fitted?

  

Conventional

5.14             Is a dedicated rescue boat carried?

  

5.15             The type of rescue boat is: Rigid/inflated/ rigid-inflated

  

 

  Chapter 4   14/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

CHAPTER 6 CHAPTER 6

 

1             POLLUTION PREVENTION

  

6.1               Is ship fitted with a continuous deck edge fishplate enclosing
the deck area?

  

Yes

6.1.1            If Yes, what is its minimum vertical height above the deck
plating?

  

150 Millimeters

6.1.2            What is maximum vertical height above deck plating at aft
thwartships coaming?

  

250 Millimeters

6.1.3            How far forward is this height maintained?

  

0 Meters

6.2               Is an athwartship deck coaming fitted adjacent to
accommodation and service areas?

  

Yes

6.3               What is the height of the coaming?

  

300 Millimeters

6.4               Is spill containment fitted under the cargo manifold?

  

Yes

6.5               Is spill containment fitted under all bunker manifolds?

  

Yes

6.6               Is containment fitted under the bunker tank vents?

  

Yes

6.7               Is containment fitted around the deck machinery?

  

Yes

6.8               Specify type of scupper plugs

  

Expandable Plug Type

6.9               Are means provided for draining or removing oil from deck area
/containment?

  

Yes

6.10             Is the following pollution control equipment available to clean
up oil spilled on deck:

  

6.10.1          Sorbents

  

Yes

6.10.2          Non-sparking hand scoops/shovels

  

Yes

6.10.3          Containers

  

Yes

6.10.4          Emulsifiers

  

6.10.5          Non-sparking pumps

  

Yes

6.11             Is the cargo piping system fully segregated from the sea chest?

  

Yes

6.12             What type of sea valves that are fitted.

  

Butterfly Valves

6.13             If the ship is a pre-MARPOL tanker, is a cargo sea chest valve
testing arrangement fitted which meets OCIMF recommendations?

  

No

6.14             Are dump valves fitted to slop tanks which can be left open
with inert gas pressure on the tanks?

  

No

6.15             Are overboard discharges fitted with blanks or alternatively,
is there a testing arrangement for the overboard valves?

  

No

6.16             Is there a discharge below the waterline for Annex II
substances

  

Yes

6.17             Is there a discharge above the waterline for Annex I oily
mixtures

  

Yes

6.18             Does Operator have policy to pressure test cargo

  

Yes

 

  Chapter 6   15/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

                     piping at intervals no greater than 12 months?

  

6.18.1          If Yes, specify pressure

  

20 Bar

6.19             Is garbage incinerator fitted?

  

Yes

2              OPA 90 REQUIREMENTS

  

6.20             Has the vessel Operator submitted a Vessel Spill Response Plan
to the US Coast Guard which has been approved by official USCG letter?

  

Yes

6.21             Has a Geographic Specific Appendix been filed with the Captain
of the Port for each Port Zone the vessel expects to enter or transit?

  

Yes

6.22             Has the vessel Operator deposited a letter with the US Coast
Guard confirming that the Operator has signed a service contract with an oil
spill removal organisation for responding to a ‘worst case scenario’?

  

Yes

CHAPTER 7 CHAPTER 7

 

1              STRUCTURAL CONDITION

  

7.1               Are cargo tanks coated?

  

Yes

7.1.1            If Yes, specify type of coating

  

Epoxy

7.1.2            If partially coated, specify which tanks are coated

  

Not applicable

7.1.3            If cargo tanks are coated, specify to what extent

  

100% New Construction

7.2               What is the condition of coating as determined by the criteria
listed below?

  

Good

7.3               Are ballast tanks coated?

  

Yes

7.3.1            If ballast tanks are coated, specify type of coating

  

Epoxy

7.3.2            If ballast tanks are coated, specify to what extent

  

100%

7.3.3            What is the condition of cargo/ballast tank coating?

  

Good

7.4               Are there anodes in the cargo tanks?

  

7.5               Are there anodes in the ballast tanks?

  

Yes

7.6               What type of anodes are used?

  

Zinc

7.7               What percentage of anodes have wasted?

  

0 Percent

7.8               If anodes are aluminium, what is the height above tank bottom?

  

Not applicable

7.9               Is a formal programme in place for regular inspection of void
spaces, cargo and ballast tanks?

  

Yes

7.10             Does ship have planned prevention maintenance programme (PPM)?

  

Yes

7.10.1          Is PPM manual (card system) or computerised?

  

Computerised

7.10.2          What areas of vessel does PPM cover?

  

Entire Vessel

7.10.3          Is PPM Class approved?

  

Yes

 

  Chapter 6   16/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

CHAPTER 8 CHAPTER 8

 

1              CARGO AND BALLAST HANDLING

  

8.1               Tank Plan

  

8.1.1            Tank Plan Diagram

  

2              DOUBLE HULL VESSELS

  

8.2               Is vessel fitted with centreline bulkhead in all cargo tanks?

  

No

8.2.1            If Yes, is bulkhead solid or perforated?

  

Not applicable

8.2.2            Is vessel fitted with any full breadth ballast tanks?

  

No

8.2.3            If Yes, how many ballast tanks are full breadth?

  

Not applicable

8.2.4            Does vessel meet the IMO definition of ‘double hull’?

  

Yes

3              CARGO TANK CAPACITIES

  

8.3               Cargo Tank Capacities At 98% Full (M3)

  

8.3.1            Centre Tank Number 1 Capacity (98%)

  

Not applicable

8.3.2            Centre Tank Number 2 Capacity (98%)

  

Not applicable

8.3.3            Centre Tank Number 3 Capacity (98%)

  

Not applicable

8.3.4            Centre Tank Number 4 Capacity (98%)

  

Not applicable

8.3.5            Centre Tank Number 5 Capacity (98%)

  

Not applicable

8.3.6            Centre Tank Number 6 Capacity (98%)

  

Not applicable

8.3.7            Centre Tank Number 7 Capacity (98%)

  

Not applicable

8.3.8            Centre Tank Number 8 Capacity (98%)

  

Not applicable

8.3.9            Centre Tank Number 9 Capacity (98%)

  

Not applicable

8.3.10          Centre Tank Number 10 Capacity (98%)

  

Not applicable

8.3.11          Centre Tank Number 11 Capacity (98%)

  

Not applicable

8.3.12          Centre Tank Number 12 Capacity (98%)

  

Not applicable

8.3.13          Centre Tank Number 13 Capacity (98%)

  

Not applicable

8.3.14          Centre Tank Number 14 Capacity (98%)

  

Not applicable

8.3.15          Centre Tank Number 15 Capacity (98%)

  

Not applicable

8.3.16          Wings (P & S combined) Number 1 Capacity (98%)

  

5536.6 Cu Meters

8.3.17          Wings (P & S combined) Number 2 Capacity (98%)

  

8775.0 Cu Meters

8.3.18          Wings (P & S combined) Number 3 Capacity (98%)

  

9570.6 Cu Meters

8.3.19          Wings (P & S combined) Number 4 Capacity (98%)

  

9570.6 Cu Meters

8.3.20          Wings (P & S combined) Number 5 Capacity (98%)

  

9472.2 Cu Meters

8.3.21          Wings (P & S combined) Number 6 Capacity (98%)

  

8376.4 Cu Meters

8.3.22          Wings (P & S combined) Number 7 Capacity (98%)

  

Not applicable

8.3.23          Wings (P & S combined) Number 8 Capacity (98%)

  

Not applicable

8.3.24          Wings (P & S combined) Number 9 Capacity (98%)

  

Not applicable

 

  Chapter 8   17/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

8.3.25          Wings (P & S combined) Number 10 Capacity (98%)

  

Not applicable

8.3.26          Wings (P & S combined) Number 11 Capacity (98%)

  

Not applicable

8.3.27          Wings (P & S combined) Number 12 Capacity (98%)

  

Not applicable

8.3.28          Wings (P & S combined) Number 13 Capacity (98%)

  

Not applicable

8.3.29          Wings (P & S combined) Number 14 Capacity (98%)

  

Not applicable

8.3.30          Wings (P & S combined) Number 15 Capacity (98%)

  

Not applicable

8.4               Centre Tank Total Capacity (98%)

  

Not applicable

8.5               Slops 1st Tank Capacity (98%)

  

700.3 Cu Meters

8.5.1            Slops 2nd Tank Capacity (98%)

  

817.5 Cu Meters

8.6               Wings (P & S combined) Total Capacity (98%)

  

51301.4 Cu Meters

8.7               Slops 3rd tank Capacity (98%)

  

Not applicable

8.7.1            Slops 4th tank Capacity (98%)

  

Not applicable

8.8               Centre Tank Total Capacity (98%)

  

Not applicable

8.9               Wings (P & S combined) Total Capacity (98%)

  

Not applicable

8.10             Grand Total Capacity (98%)

  

51301.4 Cu Meters

4              BALLAST TANK CAPACITIES

  

8.11             Ballast Capacities At 100% Full (M3)

  

8.11.1.1      Tank Number 1 (Identity)

  

No. 1WB TK Port

8.11.1.2      Tank Number 1 (Capacity)

  

2008.5 Cu Meters

8.11.2.1      Tank Number 2 (Identity)

  

No. 1 WB TK Stbd

8.11.2.2      Tank Number 2 (Capacity)

  

1792.5 Cu Meters

8.11.3.1      Tank Number 3 (Identity)

  

No. 2 WB TK Port

8.11.3.2      Tank Number 3 (Capacity)

  

1918.90 Cu Meters

8.11.4.1      Tank Number 4 (Identity)

  

No. 2 WB TK Stbd

8.11.4.2      Tank Number 4 (Capacity)

  

1698.70 Cu Meters

8.11.5.1      Tank Number 5 (Identity)

  

No. 3 WB TK Port

8.11.5.2      Tank Number 5 (Capacity)

  

1695.0 Cu Meters

8.11.6.1      Tank Number 6 (Identity)

  

No. 3 WB TK Stbd

8.11.6.2      Tank Number 6 (Capacity)

  

1474.8 Cu Meters

8.11.7.1      Tank Number 7 (Identity)

  

No. 4 WB TK Port

8.11.7.2      Tank Number 7 (Capacity)

  

1697.50 Cu Meters

8.11.8.1      Tank Number 8 (Identity)

  

No. 4 WB TK Stbd

8.11.8.2      Tank Number 8 (Capacity)

  

1477.3 Cu Meters

8.11.9.1      Tank Number 9 (Identity)

  

No. 5 WB TK Port

8.11.9.2      Tank Number 9 (Capacity)

  

1720.0 Cu Meters

8.11.10.1    Tank Number 10 (Identity)

  

No. 5 WB TK Stbd

8.11.10.2    Tank Number 10 (Capacity)

  

1499.8 Cu Meters

8.11.11.1    Tank Number 11 (Identity)

  

No. 6 WB Tk Port

 

  Chapter 8   18/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

8.11.11.2    Tank Number 11 (Capacity)

  

2127.9 Cu Meters

8.11.12.1    Tank Number 12 (Identity)

  

No. 6 WB TK Stbd

8.11.12.2    Tank Number 12 (Capacity)

  

1867.5 Cu Meters

8.11.13.1    Tank Number 13 (Identity)

  

F.P. Tank

8.11.13.2    Tank Number 13 (Capacity)

  

1690.9 Cu Meters

8.11.14       Total Ballast Tank Capacities at 100% full

  

23359.2 Cu Meters

5              BALLAST HANDLING

  

8.12             Ballast Handling

  

8.12.1         If vessel is a Pre-MARPOL tanker, indicate by tank number, tanks
usually designated for departure ballast

  

Not applicable

8.12.1.1      Tank Location

  

Not applicable

8.12.2         If vessel is a Pre-MARPOL tanker, indicate by tank number, tanks
usually designated for arrival ballast

  

Not applicable

8.12.2.1      Tank Location

  

8.12.3         Can vessel handle cargo and non-segregated ballast concurrently
maintaining two valve segregation?

  

Not applicable

8.12.4         Can dirty ballast be safely loaded with gas transfer method?
(simultaneous cargo discharge and loading of ballast into empty tanks)

  

Not applicable

6              IF VESSEL IS CBT TANKER WITH MANUAL

  

8.13             If the vessel is a CBT Tanker with Approved Manual:

  

8.13.1          Which cargo tanks are indicated as CBT in the IOPP Certificate?

  

Not applicable

8.13.2          What is total capacity of CBT tanks?

  

Not applicable

8.13.3          Is the piping for CBT common with cargo piping or independent?

  

Not applicable

7              IF VESSEL IS SBT TANKER

  

8.14             If Vessel is SBT Tanker:

  

8.14.1          What is total capacity of SBT?

  

23359.2 Cu Meters

8.14.2         What percentage of summer deadweight can vessel maintain with SBT
only?

  

47.78 Percent

8.14.3          Does vessel meet the requirements of MARPOL Reg 13 (2)?

  

Yes

8.14.4          Can segregated ballast be discharged through vessel’s manifold?

  

8.14.5         Is vessel equipped with spool piece designed to connect ballast
system to cargo system?

  

Yes

8.14.6         Do cargo lines pass through any dedicated or segregated ballast
tanks?

  

8.14.7          If Yes, what type of expansion is fitted?

  

8.14.8          Do ballast lines pass through any cargo tanks?

  

 

  Chapter 8   19/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

8.14.9          If Yes, what type of expansion is fitted?

  

8.14.10       Can vessel pump water ashore for line clearing?

  

Yes

8.14.11       If Yes, what is maximum attainable discharge rate?

  

Cu Meter/Hour

8.14.12       If Yes, what is maximum acceptable back pressure?

  

1 Bar

8.14.13       Which cargo tanks are designated for heavy weather ballast as per
IMO?

  

All Cargo Tanks

8.14.13.1    Tank Location

  

8              CARGO HANDLING

  

8.15             How many grades/products can vessel load/discharge with double
valve segregation?

  

6

8.15.1          How many grades can vessel load/discharge using blank flanges?

  

6

8.15.2         If vessel is fitted with deepwell pumps and heat exchangers, can
pumps and heat exchangers be by-passed during loading?

  

Yes

8.15.3          Is there Oil Discharge Monitoring Equipment (ODME) fitted?

  

Yes

8.15.4         Is an Oil Discharge Monitoring System connected to the above
waterline discharge?

  

Yes

8.15.5         If yes, is the Oil Discharge Monitoring System designed to
automatically stop the discharge of effluent when its oil content exceeds
permitted levels?

  

Yes

8.16             Is vessel equipped with class approved or certified stability
computer?

  

Yes

8.16.1         Does this stability programme consider damaged stability
conditions?

  

Yes

8.17             Is computer integrated with cargo system and equipped with
alarm to monitor loading and discharging operations?

  

Yes

9              CARGO AND BALLAST PUMPINT SYSTEMS

  

8.18.1          Main Pump Number 1 (Identity)

  

1P, 1S, 2P, 2S, 3P, 3S, 4P, 4S, 5P, 5S, 6P, 6S

8.18.2          Main Pump Number 1 (Number)

  

12

8.18.3          Main Pump Number 1 (Type)

  

Framo

8.18.4          Main Pump Number 1 (Type)

  

Framo Hydraulic

8.18.5          Main Pump Number 1 (Type of Prime Mover)

  

Self Priming

8.18.6          Main Pump Number 1 (Self Priming or Draining)

  

600 Cu Meter/Hour

8.18.7          Main Pump Number 1 (Capacity)

  

7 Bar

8.18.8          Main Pump Number 1 (Normal Back Pressure)

  

0 Meters

8.18.9          Main Pump Number 1 (At what Head?)

  

0 RPM

8.19.1          Main Pump Number 2 (Identity)

  

8.19.2          Main Pump Number 2 (Number)

  

0

8.19.3          Main Pump Number 2 (Type)

  

 

  Chapter 8   20/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

8.19.4          Main Pump Number 2 (Type of Prime Mover)

  

8.19.5          Main Pump Number 2 (Self Priming or Draining)

  

8.19.6          Main Pump Number 2 (Capacity)

  

0 Cu Meter/Hour

8.19.7          Main Pump Number 2 (Normal Back Pressure)

  

0 Bar

8.19.8          Main Pump Number 2 (At what Head?)

  

0 Meters

8.19.9          Main Pump Number 2 (Max RPM)

  

0 RPM

8.20.1          Main Pump Number 3 (Identity)

  

8.20.2          Main Pump Number 3 (Number)

  

0

8.20.3          Main Pump Number 3 (Type)

  

8.20.4          Main Pump Number 3 (Type of Prime Mover)

  

8.20.5          Main Pump Number 3 (Self Priming or Draining)

  

8.20.6          Main Pump Number 3 (Capacity)

  

0 Cu Meter/Hour

8.20.7          Main Pump Number 3 (Normal Back Pressure)

  

0 Bar

8.20.8          Main Pump Number 3 (At what Head?)

  

0 Meters

8.20.9          Main Pump Number 3 (Max RPM)

  

0 RPM

8.21.1          Main Pump Number 4 (Identity)

  

8.21.2          Main Pump Number 4 (Number)

  

0

8.21.3          Main Pump Number 4 (Type)

  

8.21.4          Main Pump Number 4 (Type of Prime Mover)

  

8.21.5          Main Pump Number 4 (Self Priming or Draining)

  

8.21.6          Main Pump Number 4 (Capacity)

  

0 Cu Meter/Hour

8.21.7          Main Pump Number 4 (Normal Back Pressure)

  

0 Bar

8.21.8          Main Pump Number 4 (At what Head?)

  

0 Meters

8.21.9          Main Pump Number 4 (Max RPM)

  

0 RPM

8.22.1          Main Pump Number 5 (Identity)

  

8.22.2          Main Pump Number 5 (Number)

  

0

8.22.3          Main Pump Number 5 (Type)

  

8.22.4          Main Pump Number 5 (Type of Prime Mover)

  

8.22.5          Main Pump Number 5 (Self Priming or Draining)

  

8.22.6          Main Pump Number 5 (Capacity)

  

0 Cu Meter/Hour

8.22.7          Main Pump Number 5 (Normal Back Pressure)

  

0 Bar

8.22.8          Main Pump Number 5 (At what Head?)

  

0 Meters

8.22.9          Main Pump Number 5 (Max RPM)

  

0 RPM

8.23.1          Main Pump Number 6 (Identity)

  

8.23.2          Main Pump Number 6 (Number)

  

0

8.23.3          Main Pump Number 6 (Type)

  

8.23.4          Main Pump Number 6 (Type of Prime Mover)

  

8.23.5          Main Pump Number 6 (Self Priming or Draining)

  

 

  Chapter 8   21/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

8.23.6          Main Pump Number 6 (Capacity)

  

0 Cu Meter/Hour

8.23.7          Main Pump Number 6 (Normal Back Pressure)

  

0 Bar

8.23.8          Main Pump Number 6 (At what Head?)

  

0 Meters

8.23.9          Main Pump Number 6 (Max RPM)

  

0 RPM

8.24.1          Main Pump Number 7 (Identity)

  

8.24.2          Main Pump Number 7 (Number)

  

0

8.24.3          Main Pump Number 7 (Type)

  

8.24.4          Main Pump Number 7 (Type of Prime Mover)

  

8.24.5          Main Pump Number 7 (Self Priming or Draining)

  

8.24.6          Main Pump Number 7 (Capacity)

  

0 Cu Meter/Hour

8.24.7          Main Pump Number 7 (Normal Back Pressure)

  

0 Bar

8.24.8          Main Pump Number 7 (At what Head?)

  

0 Meters

8.24.9          Main Pump Number 7 (Max RPM)

  

0 RPM

8.25.1          Main Pump Number 8 (Identity)

  

8.25.2          Main Pump Number 8 (Number)

  

0

8.25.3          Main Pump Number 8 (Type)

  

8.25.4          Main Pump Number 8 (Type of Prime Mover)

  

8.25.5          Main Pump Number 8 (Self Priming or Draining)

  

8.25.6          Main Pump Number 8 (Capacity)

  

0 Cu Meter/Hour

8.25.7          Main Pump Number 8 (Normal Back Pressure)

  

0 Bar

8.25.8          Main Pump Number 8 (At what Head?)

  

0 Meters

8.25.9          Main Pump Number 8 (Max RPM)

  

0 RPM

8.26.1          Booster Pumps (Number)

  

0

8.26.2          Booster Pumps (Type)

  

8.26.3          Booster Pumps (Type of Prime mover)

  

8.26.4          Booster Pumps (Capacity) (water)

  

0 Cu Meter/Hour

8.26.5          Booster Pumps (Normal Back Pressure)

  

0 Bar

8.26.6          Booster Pumps (At what Head?)

  

0 Meters

8.26.7          Booster Pumps (RPM)

  

0 RPM

8.26.8          Booster Pumps (Max RPM)

  

0 RPM

8.27.1          Stripping (Number)

  

0

8.27.2          Stripping (Type)

  

8.27.3          Stripping (Type of Prime Mover)

  

8.27.4          Stripping (Capacity)

  

0 Cu Meter/Hour

8.27.5          Stripping (Normal Back Pressure)

  

0 Bar

8.27.6          Stripping (At what Head?)

  

0 Meters

8.28.1          Eductors (Number)

  

0

8.28.2          Eductors (Type)

  

 

  Chapter 8   22/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

8.28.3          Eductors (Type of Prime Mover)

  

8.28.4          Eductors (Capacity)

  

0 Cu Meter/Hour

8.28.5          Eductors (Normal Back Pressure)

  

0 Bar

8.28.6          Eductors (At what Head?)

  

0 Meters

8.29.1          Ballast Handling Main Pump (Number)

  

2

8.29.2          Ballast Handling Main Pump (Type)

  

Framo

8.29.3          Ballast Handling Main Pump (Type of Prime Mover)

  

Hydraulic

8.29.4          Ballast Handling Main Pump (Capacity)

  

1000 Cu Meter/Hour

8.29.5          Ballast Handling Main Pump (Normal Back Pressure)

  

1 Bar

8.29.6          Ballast Handling Main Pump (At what Head?)

  

45.7 Meters

8.29.7          Ballast Handling Main Pump (Max RPM)

  

0 RPM

8.30.1          Ballast Handling Stripping (Number)

  

0

8.30.2          Ballast Handling Stripping (Type)

  

8.30.3          Ballast Handling Stripping (Type of Prime Mover)

  

8.30.4          Ballast Handling Stripping (Capacity)

  

0 Cu Meter/Hour

8.30.5          Ballast Handling Stripping (At what Head?)

  

0 Bar

8.31.1          Ballast Handling Eductors (Number)

  

0

8.31.2          Ballast Handling Stripping (Type)

  

8.31.3          Ballast Handling Eductors (Type of Prime Mover)

  

8.31.4          Ballast Handling Eductors (Capacity)

  

0 Cu Meter/Hour

8.31.5          Ballast Handling Eductors (At what Head?)

  

0 Bar

8.32             Is vessel fitted with dedicated stripping lines and pumps?

  

8.33             State location of cargo pump emergency stops (i)

  

Aft End Port Manifold

8.34             State location of cargo pump emergency stops (ii)

  

Aft End Stbd Manifold

8.35             State location of cargo pump emergency stops (iii)

  

8.36             State location of cargo pump emergency stops (iv)

  

8.37             State location of cargo pump emergency stops (v)

  

8.38.1          Are bearings of cargo pumps fitted with high temperature alarms?

  

Not applicable

8.38.2          Are bearings of cargo pumps fitted with high temperature trips?

  

Not applicable

8.39.1          Are bearings of ballast pumps fitted with high temperature
alarms?

  

Not applicable

8.39.2          Are bearings of ballast pumps fitted with high temperature
trips?

  

Not applicable

8.40.1          Are casings of ballast pumps fitted with high temperature
alarms?

  

Not applicable

8.40.2          Are casings of cargo pumps fitted with high temperature trips?

  

Not applicable

 

  Chapter 8   23/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

8.41.1          Are casings of ballast pumps fitted with high temperature
alarms?

  

Not applicable

8.41.2          Are casings of ballast pumps fitted with high temperature trips?

  

Not applicable

8.42.1         Are pumproom shaft glands through bulkheads fitted with high
temperature alarms?

  

Not applicable

8.42.2         Are pumproom shaft glands through bulkheads fitted with high
temperature trips?

  

Not applicable

8.43             What is the principal type of cargo valve?

  

Butterfly

8.44             What type of cargo valve actuator is fitted?

  

Hydraulic

10            CARGO CONTROL ROOM

  

8.45             Is ship fitted with a Cargo Control Room? (CCR)

  

Yes

8.46             Can cargo and ballast pumps be controlled from the CCR?

  

Yes

8.47             Can all valves be controlled from the CCR?

  

No

8.48             Can tank innage/ullage be read from the CCR?

  

Yes

8.49             Is ODME readout fitted in the CCR?

  

Yes

8.50             Can the IGS be controlled from the CCR?

  

Yes

11            GAUGING AND SAMPLING

  

8.51             Can vessel operate under closed loading conditions in
accordance with Section 7.6.3 of ISGOTT?

  

Yes

8.51.1          What type of fixed closed tank gauging system is fitted?

  

Radar / Hermetic

8.52             Does tank gauging system have local reading?

  

No

8.52.1          Is gauging system certified and calibrated?

  

Yes

8.52.2         If it is a portable system does the sounding pipe extend to full
tank depth?

  

8.53             Are bunker tanks fitted with a full depth gauging system?

  

Yes

8.54             Are high level alarms fitted?

  

Yes

8.54.1          If Yes, indicate whether to all tanks or partial?

  

All

8.54.2          Are high level alarms independent of the gauging system?

  

8.55             Are bunker tanks fitted with high level alarms?

  

Yes

8.56             If Yes, are bunker tank high level alarms part of the primary
tank gauging system?

  

8.57             Are closed sampling devices on board?

  

Yes

8.58             Are cargo tanks fitted with dipping points as per IMO Res 497
4.4.4?

  

Yes

8.59             If portable equipment for gauging uses vapour locks, are vapour
locks calibrated?

  

No

8.59.1          If Yes, by whom are vapour locks calibrated?

  

NASSCO

 

  Chapter 8   24/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

8.59.2          If Yes, by whom are vapour locks certified?

  

NASSCO

8.60             If portable equipment used for gauging who is manufacturer?

  

Hermetic

8.60.1         If portable equipment used for gauging how many units are
supplied?

  

4

8.60.2          What is the name of the manufacturer of the vapour locks?

  

Hermetic

8.61             What is the nominal (internal) diameter of the vapour lock?

  

51 Millimeters

8.61.1          To what standard is the thread of the vapour lock manufactured?

  

Bayonnet Fitting

8.61.2          Can vapour lock be used for ullaging?

  

Yes

8.61.3          Can vapour lock be used for temperature?

  

Yes

8.61.4          Can vapour lock be used for interface?

  

Yes

8.61.5          Can vapour lock be used for cargo sampling?

  

Yes

8.61.6         If the vapour lock can be used for cargo sampling, what is the
volume of the sample that can be drawn?

  

1 Quart

8.62             Specify portable equipment for checking oil/water interface

  

Hermetic

8.63             Can cargo samples be taken at the manifold?

  

Yes

8.64             What is the means of taking cargo temperatures?

  

Radar / Hermetic

12            VAPOUR EMISSION CONTROL

  

8.65             Is a vapour return system fitted?

  

Yes

8.65.1         If fitted, is vapour line return manifold in compliance with
OCIMF Guidelines?

  

Yes

8.66             Is vessel certified for vapour transfer?

  

Yes

8.66.1          If yes, by which organisation?

  

ABS

13            VENTING

  

8.67             State what type of venting system is fitted

  

Bullet Valves

8.68             State maximum venting capacity

  

600 Cu Meter/Hour

8.69             State P/V valve opening pressure

  

2000 MM/WG

8.70             State P/V valve vacuum setting

  

-350 MM/WG

8.71             Does each tank have isolating valve?

  

Yes

8.72             Are cargo tanks fitted with full flow P/V valves without
isolating valves between the P/V valve and tank?

  

Yes

8.73             Is there a means of measuring the pressure in the vapour space
in each cargo tank?

  

Yes

8.74             Is venting through a mast riser?

  

Not applicable

8.75             Are mast risers fitted with high velocity vents?

  

Not applicable

8.76             If Yes, state opening pressure

  

Not applicable

8.77             State vacuum setting of mast riser

  

Not applicable

 

  Chapter 8   25/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

8.78             State throughput capacity of mast riser.

  

Not applicable

8.79             What is the maximum loading rate for homogenous cargo?

  

3600 Cu Meter/Hour

14            CARGO MANIFOLDS

  

8.80             Does vessel comply with the latest edition of the OCIMF
‘Recommendations for Oil Tanker Manifolds and Associated Equipment’?

  

Yes

8.81             What type of valves are fitted at manifold?

  

Butterfly Valves

8.82             If hydraulic valves fitted, what are closing times?

  

Not applicable

8.83             What is the number of cargo connections per side?

  

6

8.84             What is the size of cargo connections?

  

350 Millimeters

8.85             Are pressure gauges fitted outboard of manifold valves?

  

Yes

8.86             What is the material of the manifold?

  

Steel

8.87             Is the vessel fitted with a crossover at the manifold?

  

Yes

8.88             Are manifold cross-connections made by hard or flexible piping?
(chemical carriers)

  

Hard Piping

15            BUNKER MANIFOLDS

  

8.89             What is the number of bunker connections per side?

  

2

8.90             What is the size of the bunker connection?

  

152.4 Millimeters

16            MANIFOLD ARRANGEMENT

  

8.91             Manifold Arrangement Diagram

  

Not applicable

8.92             Distance A bunker manifold to cargo manifold

  

4000 Millimeters

8.93             Distance B cargo manifold to cargo manifold

  

2000 Millimeters

8.94             Distance C cargo manifold to vapour return manifold

  

6000 Millimeters

8.95             Distance D manifolds to ship’s rail

  

4600 Millimeters

8.96             Distance E spill tank grating to centre of manifold

  

880 Millimeters

8.97             Distance F main deck to centre of manifold

  

1880 Millimeters

8.98             Distance G maindeck to top of rail

  

1380 Millimeters

8.99             Distance H top of rail to centre of manifold

  

500 Millimeters

8.100           Distance J manifold to ship side

  

4900 Millimeters

8.101          What is the height of the manifold connections above the
waterline at loaded (Summer Deadweight) condition?

  

9.1 Meters

8.102          What is the height of the manifold connections above the
waterline in normal ballast?

  

13.68 Meters

8.103           What is the distance between the keel and centre of manifold?

  

20.88 Meters

8.104           Is vessel fitted with a stern manifold?

  

No

8.104.1       If stern manifold fitted, state size

  

Not applicable

 

  Chapter 8   26/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

8.105           Is vessel fitted with a bow manifold?

  

No

8.105.1       If bow manifold fitted, state size

  

Not applicable

8.106.1       Number of Reducers carried

  

6

8.106.2       From Diameter

  

350 Millimeters

8.106.3       To Diameter

  

200 Millimeters

8.107.1       Number of Reducers carried

  

6

8.107.2       From Diameter

  

350 Millimeters

8.107.3       To Diameter

  

250 Millimeters

8.108.1       Number of Reducers carried

  

2

8.108.2       From Diameter

  

250 Millimeters

8.108.3       To Diameter

  

200 Millimeters

8.109.1       Number of Reducers carried

  

12

8.109.2       From Diameter

  

400 Millimeters

8.109.3       To Diameter

  

350 Millimeters

8.110.1       Number of Reducers carried

  

2

8.110.2       From Diameter

  

400 Millimeters

8.110.3       To Diameter

  

200 Millimeters

8.111          To what standard are manifold reducers manufactured? (ANSI, ASA,
BSI, DIN, JIS, etc.)

  

ANSI

17            GAS MONITORING

  

8.112          Is the vessel fitted with a fixed system to continuously monitor
for flammable atmospheres?

  

Yes

8.112.1       What spaces are monitored?

  

Ballast Tanks

8.113           Where are sensors/sampling points located in pumproom?

  

Not applicable

8.113.1       Are sensors/sampling points calibrated/tested?

  

Yes

8.113.2       Who is responsible for testing sensors/sampling points?

  

Chief officer

8.114.1       Portable and Personal gas detection equipment carried Item Number
1 (Name)

  

3 SPERIAN

8.114.2       Portable and Personal gas detection equipment carried Item Number
1 (Number of units)

  

2

8.115.1       Portable and Personal gas detection equipment carried Item Number
2 (Name)

  

Riki

8.115.2       Portable and Personal gas detection equipment carried Item Number
2 (Number of units)

  

4

8.116.1       Portable and Personal gas detection equipment carried Item Number
3 (Name)

  

8.116.2       Portable and Personal gas detection equipment carried Item Number
3 (Number of units)

  

0

8.117.1       Portable and Personal gas detection equipment carried Item Number
4 (Name)

  

 

  Chapter 8   27/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

8.117.2       Portable and Personal gas detection equipment carried Item Number
4 (Number of units)

  

0

8.118.1       Portable and Personal gas detection equipment carried Item Number
5 (Name)

  

8.118.2       Portable and Personal gas detection equipment carried Item Number
5 (Number of units)

  

0

8.119.1       Portable and Personal gas detection equipment carried Item Number
6 (Name)

  

8.119.2       Portable and Personal gas detection Item Number 6 (Number of
units)

  

0

18            CARGO HEATING

  

8.120           Are there coils in cargo tanks?

  

Not applicable

8.121           State the Number of independent sets of coils per tank

  

Not applicable

8.122           Are all tanks coiled?

  

Not applicable

8.123           What is the Height of coils above tank bottom?

  

Not applicable

8.124.1       Heating surface per tank

  

Not applicable

8.124.2       Heating surface per tank volume ratio

  

Not applicable

8.125           Are heating coils welded or coupled?

  

Not applicable

8.126           Are heat exchangers external to cargo tanks?

  

Yes

8.127           Are there external ducts?

  

8.128           What is the Material of heating coils?

  

SS

8.129           Inlet heating medium to coils

  

Steam

8.130.1       With Sea temperature

  

Not applicable

8.130.2       With air temperature

  

Not applicable

8.131           Heating agent

  

Steam

8.132           Number of heaters

  

12

8.133.1       Able to raise temperature from

  

44 Degrees C

8.133.2       Able to raise temperature to

  

66 Degrees C

8.133.3       Time taken to raise temperature

  

24 Hours

8.134           Total capacity of boilers

  

20000 Kcal

CHAPTER 9 CHAPTER 9

 

1              INERT GAS AND CRUDE OIL WASHING

  

9.1               Is an inert gas system (IGS) fitted? (If No, ignore remainder
of this section)

  

Yes

9.2               Is a P/V breaker fitted?

  

Yes

9.3               Is IGS supplied by flue gas, inert gas (IG) generator and/or
nitrogen?

  

Generator

9.4               Are fixed O2 alarms fitted in inert gas generating spaces?

  

 

  Chapter 8   28/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

9.5               What is the capacity of the IGS?

  

4500 Cu Meter/Hour

9.6               How many fans does it have?

  

2

9.7               What is the total combined fan capacity?

  

9000 Cu Meter/Hour

9.8               Is a top-up IG generator fitted?

  

9.8.1            If Yes, what is its capacity?

  

0 Cu Meter/Hour

9.9               Is an IGS operating manual on board?

  

Yes

9.10             What type of deck seal is fitted?

  

Wet

9.11             How many segregations does the IGS have?

  

1

9.12             What method is used to isolate individual tanks?

  

Butterfly Valve

9.13             What type of non-return valve is fitted?

  

swing check valve

9.14             What means of protection is fitted, other than minimum thermal
variation P/V valves, if tanks can be individually isolated from the IG ?

  

9.15             If ship has double hull or sides, are facilities available to
inert ballast tanks and other void spaces?

  

Yes

9.15.1          Can these tanks/spaces be purged with air?

  

Yes

9.16             Where is the location of the emergency IGS connection?

  

Ballast Tank Trunks

9.16.1          What is the size of the emergency IGS connection?

  

152.4 Millimeters

9.17             Is a Crude Oil Washing (COW) installation fitted? (If No,
ignore remainder of this section)

  

Yes

9.18             Are COW drive units fixed or portable?

  

Fixed

9.19             Are COW drive units programmable?

  

Yes

9.20             Is vessel capable of performing COW at the same time as cargo
discharge?

  

Yes

9.21             Is there an approved COW Manual on board?

  

Yes

9.22             What is the working pressure of the COW lines?

  

10 Bar

CHAPTER 10 CHAPTER 10

 

1              MOORING

  

10.1             Does the vessel comply with the latest edition of OCIMF Mooring
Equipment Guidelines?

  

Yes

2              MOORING WIRES (ON DRUMS)

  

10.2.1          Mooring Wires (On Drums) Forecastle (Number)

  

Not applicable

10.2.2          Mooring Wires (On Drums) Forecastle (Diameter)

  

Not applicable

10.2.3          Mooring Wires (On Drums) Forecastle (Material)

  

Not applicable

10.2.4          Mooring Wires (On Drums) Forecastle (Length)

  

Not applicable

10.2.5          Mooring Wires (On Drums) Forecastle (Breaking Strength)

  

Not applicable

10.3.1          Mooring Wires (On Drums) Forward Main Deck (Number)

  

Not applicable

 

  Chapter 9   29/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

10.3.2          Mooring Wires (On Drums) Forward Main Deck (Diameter)

  

Not applicable

10.3.3          Mooring Wires (On Drums) Forward Main Deck (Material)

  

Not applicable

10.3.4          Mooring Wires (On Drums) Forward Main Deck (Length)

  

Not applicable

10.3.5          Mooring Wires (On Drums) Forward Main Deck (Breaking Strength)

  

Not applicable

10.4.1          Mooring Wires (On Drums) Aft Main Deck (Number)

  

Not applicable

10.4.2          Mooring Wires (On Drums) Aft Main Deck (Diameter)

  

Not applicable

10.4.3          Mooring Wires (On Drums) Aft Main Deck (Material)

  

Not applicable

10.4.4          Mooring Wires (On Drums) Aft Main Deck (Length)

  

Not applicable

10.4.5          Mooring Wires (On Drums) Aft Main Deck (Breaking Strength)

  

Not applicable

10.5.1          Mooring Wires (On Drums) Poop (Number)

  

Not applicable

10.5.2          Mooring Wires (On Drums) Poop (Diameter)

  

Not applicable

10.5.3          Mooring Wires (On Drums) Poop (Material)

  

Not applicable

10.5.4          Mooring Wires (On Drums) Poop (Length)

  

Not applicable

10.5.5          Mooring Wires (On Drums) Poop (Breaking Strength)

  

Not applicable

3              MOORING WIRE TAILS

  

10.6             Type of shackle

  

Not applicable

10.7.1          Mooring Wire Tails Forecastle (Number)

  

Not applicable

10.7.2          Mooring Wire Tails Forecastle (Diameter)

  

Not applicable

10.7.3          Mooring Wire Tails Forecastle (Material)

  

Not applicable

10.7.4          Mooring Wire Tails Forecastle (Length)

  

0 Meters

10.7.5          Mooring Wire Tails Forecastle (Breaking Strength)

  

Not applicable

10.8.1          Mooring Wire Tails Forward Main Deck (Number)

  

Not applicable

10.8.2          Mooring Wire Tails Forward Main Deck (Diameter)

  

Not applicable

10.8.3          Mooring Wire Tails Forward Main Deck (Material)

  

Not applicable

10.8.4          Mooring Wire Tails Forward Main Deck (Length)

  

Not applicable

10.8.5          Mooring Wire Tails Forward Main Deck (Breaking Strength)

  

Not applicable

10.9.1          Mooring Wire Tails Aft Main Deck (Number)

  

Not applicable

10.9.2          Mooring Wire Tails Aft Main Deck (Diameter)

  

Not applicable

10.9.3          Mooring Wire Tails Aft Main Deck (Material)

  

Not applicable

10.9.4          Mooring Wire Tails Aft Main Deck (Length)

  

Not applicable

10.9.5          Mooring Wire Tails Aft Main Deck (Breaking Strength)

  

Not applicable

10.10.1       Mooring Wire Tails Poop (Number)

  

Not applicable

10.10.2       Mooring Wire Tails Poop (Diameter)

  

Not applicable

10.10.3       Mooring Wire Tails Poop (Material)

  

Not applicable

 

  Chapter 10   30/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

10.10.4       Mooring Wire Tails Poop (Length)

  

Not applicable

10.10.5       Mooring Wire Tails Poop (Breaking Strength)

  

Not applicable

4              MOORING ROPES (ON DRUMS)

  

10.11.1       Mooring Ropes (On Drums) Forecastle (Number)

  

4

10.11.2       Mooring Ropes (On Drums) Forecastle (Diameter)

  

28 Millimeters

10.11.3       Mooring Ropes (On Drums) Forecastle (Material)

  

AmSteel Blue

10.11.4       Mooring Ropes (On Drums) Forecastle (Length)

  

250 Meters

10.11.5       Mooring Ropes (On Drums) Forecastle (Breaking Strength)

  

61.2 Tonnes

10.12.1       Mooring Ropes (On Drums) Forward Main Deck (Number)

  

2

10.12.2       Mooring Ropes (On Drums) Forward Main Deck (Diameter)

  

28 Millimeters

10.12.3       Mooring Ropes (On Drums) Forward Main Deck (Material)

  

AmSteel Blue

10.12.4       Mooring Ropes (On Drums) Forward Main Deck (Length)

  

250 Meters

10.12.5       Mooring Ropes (On Drums) Forward Main Deck (Breaking Strength)

  

61.2 Tonnes

10.13.1       Mooring Ropes (On Drums) Aft Main Deck (Number)

  

2

10.13.2       Mooring Ropes (On Drums) Aft Main Deck (Diameter)

  

28 Millimeters

10.13.3       Mooring Ropes (On Drums) Aft Main Deck (Material)

  

AmSteel Blue

10.13.4       Mooring Ropes (On Drums) Aft Main Deck (Length)

  

250 Meters

10.13.5       Mooring Ropes (On Drums) Aft Main Deck (Breaking Strength)

  

61.2 Tonnes

10.14.1       Mooring Ropes (On Drums) Poop (Number)

  

5

10.14.2       Mooring Ropes (On Drums) Poop (Diameter)

  

28 Millimeters

10.14.3       Mooring Ropes (On Drums) Poop (Material)

  

AmSteel Blue

10.14.4       Mooring Ropes (On Drums) Poop (Length)

  

250 Meters

10.14.5       Mooring Ropes (On Drums) Poop (Breaking Strength)

  

61.2 Tonnes

5              OTHER MOORING LINES

  

10.15.1       Other Mooring Lines Forecastle (Number)

  

Not applicable

10.15.2       Other Mooring Lines Forecastle (Diameter)

  

Not applicable

10.15.3       Other Mooring Lines Forecastle (Material)

  

Not applicable

10.15.4       Other Mooring Lines Forecastle (Length)

  

Not applicable

10.15.5       Other Mooring Lines Forecastle (Breaking Strength)

  

Not applicable

10.16.1       Other Mooring Lines Forward Main Deck (Number)

  

Not applicable

10.16.2       Other Mooring Lines Forward Main Deck (Diameter)

  

Not applicable

10.16.3       Other Mooring Lines Forward Main Deck (Material)

  

Not applicable

10.16.4       Other Mooring Lines Forward Main Deck (Length)

  

Not applicable

 

  Chapter 10   31/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

10.16.5       Other Mooring Lines Forward Main Deck (Breaking Strength)

  

Not applicable

10.17.1       Other Mooring Lines Aft Main Deck (Number)

  

Not applicable

10.17.2       Other Mooring Lines Aft Main Deck (Diameter)

  

Not applicable

10.17.3       Other Mooring Lines Aft Main Deck (Material)

  

Not applicable

10.17.4       Other Mooring Lines Aft Main Deck (Length)

  

Not applicable

10.17.5       Other Mooring Lines Aft Main Deck (Breaking Strength)

  

Not applicable

10.18.1       Other Mooring Lines Poop (Number)

  

Not applicable

10.18.2       Other Mooring Lines Poop (Diameter)

  

Not applicable

10.18.3       Other Mooring Lines Poop (Material)

  

Not applicable

10.18.4       Other Mooring Lines Poop (Length)

  

Not applicable

10.18.5       Other Mooring Lines Poop (Breaking Strength)

  

Not applicable

6              SPARE MOORING WIRES

  

10.19.1       Spare Mooring Wires (Identity 1)

  

Not applicable

10.19.2       Number (Identity 1)

  

Not applicable

10.19.3       Diameter (Identity 1)

  

Not applicable

10.19.4       Material (Identity 1)

  

Not applicable

10.19.5       Length (Identity 1)

  

Not applicable

10.19.6       Breaking Strength (Identity 1)

  

Not applicable

10.19.1.1    Spare Mooring Wires (Identity 2)

  

Not applicable

10.19.1.2    Number (Identity 2)

  

Not applicable

10.19.1.3    Diameter (Identity 2)

  

Not applicable

10.19.1.4    Material (Identity 2)

  

Not applicable

10.19.1.5    Length (Identity 2)

  

Not applicable

10.19.1.6    Breaking Strength (Identity 2)

  

Not applicable

7              SPARE MOORING ROPES

  

10.20.1       Spare Mooring Ropes (Identity 1)

  

Bow

10.20.2       Number (Identity 1)

  

1

10.20.3       Diameter (Identity 1)

  

28 Millimeters

10.20.4       Material (Identity 1)

  

AmSteel Blue

10.20.5       Length (Identity 1)

  

250 Meters

10.20.6       Breaking Strength (Identity 1)

  

61.2 Tonnes

10.20.1.1    Spare Mooring Ropes (Identity 2)

  

Bow

10.20.1.2    Number (Identity 2)

  

1

10.20.1.3    Diameter (Identity 2)

  

28 Millimeters

10.20.1.4    Material (Identity 2)

  

AmSteel Blue

10.20.1.5    Length (Identity 2)

  

250 Meters

 

  Chapter 10   32/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

10.20.1.6    Breaking Strength (Identity 2)

  

61.2 Tonnes

8              SPARE MOORING TAILS

  

10.21.1       Spare Mooring Tails (Identity 1)

  

Not applicable

10.21.2       Number (Identity 1)

  

Not applicable

10.21.3       Diameter (Identity 1)

  

Not applicable

10.21.4       Material (Identity 1)

  

Not applicable

10.21.5       Length (Identity 1)

  

Not applicable

10.21.6       Breaking Strength (Identity 1)

  

Not applicable

10.21.1.1    Spare Mooring Tails (Identity 2)

  

Not applicable

10.21.1.2    Number (Identity 2)

  

Not applicable

10.21.1.3    Diameter (Identity 2)

  

Not applicable

10.21.1.4    Material (Identity 2)

  

Not applicable

10.21.1.5    Length (Identity 2)

  

Not applicable

10.21.1.6    Breaking Strength (Identity 2)

  

Not applicable

9              MOORING WINCHES

  

10.22.1       Forecastle (Number)

  

4

10.22.2       Forecastle (Single Drum or Double Drums)

  

Double

10.22.3       Forecastle (Split Drums Y/N)

  

Yes

10.22.4       Forecastle (Motive Power)

  

Hydraulic

10.22.5       Forecastle (Heaving Power)

  

16.86 Tonnes

10.22.6       Forecastle (Brake Capacity)

  

49.23 Tonnes

10.22.7       Forecastle (Hauling Speed)

  

15 Meters/Minute

10.23.1       Forward Main Deck (Number)

  

2

10.23.2       Forward Main Deck (Single Drum or Double Drums)

  

Double

10.23.3       Forward Main Deck (Split Drums Y/N)

  

Yes

10.23.4       Forward Main Deck (Motive Power)

  

Hydraulic

10.23.5       Forward Main Deck (Heaving Power)

  

16.86 Tonnes

10.23.6       Forward Main Deck (Brake Capacity)

  

49.23 Tonnes

10.23.7       Forward Main Deck (Hauling Speed)

  

15 Meters/Minute

10.24.1       Aft Main Deck (Number)

  

2

10.24.2       Aft Main Deck (Single Drum or Double Drums)

  

Double

10.24.3       Aft Main Deck (Split Drums Y/N)

  

Yes

10.24.4       Aft Main Deck (Motive Power)

  

Hydraulic

10.24.5       Aft Main Deck (Heaving Power)

  

16.86 Tonnes

10.24.6       Aft Main Deck (Brake Capacity)

  

49.23 Tonnes

10.24.7       Aft Main Deck (Hauling Speed)

  

15 Meters/Minute

10.25.1       Poop (Number)

  

5

 

  Chapter 10   33/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

10.25.2       Poop (Single Drum or Double Drums)

  

Double

10.25.3       Poop (Split Drums Y/N)

  

Yes

10.25.4       Poop (Motive Power)

  

Hydraulic

10.25.5       Poop (Heaving Power)

  

16.86 Tonnes

10.25.6       Poop (Brake Capacity)

  

49.23 Tonnes

10.25.7       Poop (Hauling Speed)

  

15 Meters/Minute

10.26           What type of winch brakes are fitted?

  

Friction Brake

10.27           Is brake testing equipment on board?

  

Yes

10.28           When were the brakes last tested?

  

14 March 2012

10            MOORING BITTS

  

10.29           How many sets of mooring bitts are fitted on forecastle?

  

6

10.30           How many sets of mooring bitts are fitted on forward main deck?

  

5

10.31           How many sets of mooring bitts are fitted on aft main deck?

  

3

10.32           How many sets of mooring bitts are fitted on poop deck?

  

12

10.33          Distance of mooring chock for breast/spring lines forward of
center of manifold

  

35 Meters

10.34           Distance of mooring chock for breast/spring lines aft of center
of manifold

  

35 Meters

11            ANCHORS AND WINDLASS

  

10.35           What is the motive power of the windlass?

  

Hydraulic

10.36           What is the cable diameter?

  

66.675 Millimeters

10.37           Number of shackles - port cable?

  

11

10.38           Number of shackles - starboard cable?

  

11

10.39           Are bitter end connections to both cables capable of being
slipped?

  

Yes

12            EMERGENCY TOWING ARRANGEMENTS

  

10.40          Is the vessel fitted with an Emergency Towing Arrangement? If no,
ignore remainder of this section.

  

Yes

10.41.1       Type of system (Forward)

  

Chain

10.41.2       Type of system (Aft)

  

Tow Cable

10.42.1       Safe Working Load (SWL) of system (Forward)

  

0 Tonnes

10.42.2       Safe Working Load (SWL) of system (Aft)

  

0 Tonnes

10.43.1       Is pick-up gear provided? (Forward)

  

10.43.2       Is pick-up gear provided? (Aft)

  

Yes

10.44.1       Towing pennant length (Forward)

  

0 Meters

10.44.2       Towing pennant length (Aft)

  

0 Meters

 

  Chapter 10   34/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

10.45.1       Towing pennant diameter (Forward)

  

0 Millimeters

10.45.2       Towing pennant diameter (Aft)

  

0 Millimeters

10.46.1       Type of strong point (Smit bracket etc) (Forward)

  

10.46.2       Type of strong point (Smit bracket etc) (Aft)

  

10.47.1       Chafing chain size (Forward)

  

0 Millimeters

10.47.2       Chafing chain size (Aft)

  

0 Millimeters

10.48.1       Fairlead size (in format ABCmm x XYZmm) (Forward)

  

10.48.2       Fairlead size (in format ABCmm x XYZmm) (Aft)

  

10.49.1       Is pedestal roller fitted? (Forward)

  

10.49.2       Is pedestal roller fitted? (Aft

  

10.50.1       Is vessel provided with towing wire? (Forward)

  

10.50.2       Is vessel provided with towing wire? (Aft)

  

10.50.1.1    If Yes, what is the diameter of towing wire? (Forward)

  

0 Millimeters

10.50.1.2    If Yes, what is the diameter of towing wire? (Aft)

  

0 Millimeters

10.50.2.1    If Yes, what is the length of towing wire? (Forward)

  

0 Meters

10.50.2.2    If Yes, what is the length of towing wire? (Aft)

  

0 Meters

10.52           What is the number of bitts in the bow area?

  

0

10.53           What is the height of the bitts in the bow area?

  

0 Millimeters

10.54           What is the safe working load of the bitts in the bow area?

  

0 Tonnes

10.55           What is the distance between bow fairleads andnearest bitts?

  

0 Millimeters

10.56          Is the bow area clear of any obstructions which would hamper
towing connections?

  

13            ESCORT TUG

  

10.57           SWL of closed chock on stern

  

200 Tonnes

10.58           SWL of bollard on poopdeck suitable for escort tug

  

55 Tonnes

10.59           Are stern chock and bollard capable of towing astern to 90
degrees

  

Yes

14            SINGLE POINT MOORING (SPM) EQUIPMENT

  

10.60          Does vessel comply with the latest edition of OCIMF
‘Recommendations for Equipment Employed in the Mooring of Vessels at Single
Point Moorings (SPM)’?

  

Yes

10.61           Is vessel fitted with chain stopper(s)?

  

Yes

10.61.1       If Yes, how many?

  

1

10.61.2       If Yes, state type

  

Smitt

10.61.3       If Yes, what is the Safe Working Load (SWL)?

  

200 Tonnes

10.62          What is the maximum size chain diameter the bow stopper(s) can
handle?

  

76 Millimeters

 

  Chapter 10   35/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

10.63          Are closed fairleads of OCIMF recommended size
(600mm x 450mm)?

  

Yes

10.63.1       If not, give details of size (in format ABCmm x XYZmm)

  

10.64          If two forward bow fairleads are fitted give distance between
them

  

0 Millimeters

10.65          What is the distance between the bow fairlead and
stopper/bracket?

  

3063 Millimeters

10.66          What is the distance from the stopper bracket to roller
lead/winch drum?

  

0 Meters

10.67          Is there a direct lead from the bow stopper to the winch drum
(not the warping end)?

  

10.68          Is the winch storage drum capable of safely accommodating 150m X
80mm fibre pick up rope?

  

Yes

10.69          Is the winch storage drum capable of safely accommodating 200m X
80mm fibre pick up rope?

  

15             BOW MOORING ARRANGEMENT DIAGRAM

  

10.70           Bow Mooring Arrangement Diagram

  

16             MANIFOLD ARRANGEMENT

  

10.71           Manifold Arrangement Diagram

  

10.72           Distance K end of drip tray to center line of deck cleat

  

0 Millimeters

10.73           Distance L spill tray to centre line of bollard

  

0 Millimeters

10.74           Distance M length of bollard

  

0 Millimeters

17            LIFTING EQUIPMENT

  

10.75           How many derricks does the vessel have?

  

Not applicable

10.75.1       What is their safe working load (SWL)?

  

Not applicable

10.75.2       Date last tested

  

3 December 2009

10.76           If cranes are fitted, how many?

  

1

10.76.1       What is their safe working load (SWL)?

  

10 Tonnes

10.76.2       Date last tested

  

3 December 2009

10.77          Is Safe Working Load (SWL) clearly marked on all lifting
equipment?

  

Yes

10.78          Do the vessel’s derricks or cranes reach at least 1 metre
outboard of rail?

  

Yes

10.79          How many bitts are there on each side of the manifold for tying
off submarine hoses?

  

7

18            OTHER EQUIPMENT

  

10.80           Are accommodation ladders arranged to face aft when rigged?

  

Yes

10.81           Does vessel have Suez Canal boat davits?

  

10.82           Does vessel have Suez Canal projector?

  

 

  Chapter 10   36/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

CHAPTER 11 CHAPTER 11

 

1              COMMUNICATIONS AND ELECTRONICS

  

11.1             Is vessel certified for GMDSS?

  

Yes

11.2             What GMDSS areas is the vessel classed for? Al A2 A3 A4

  

A3

11.3             Transponder (SART)

  

Yes

11.4             EPIRB

  

Yes

11.5             How many VHF radios are fitted on the bridge?

  

4

11.6             Is vessel fitted with VHF in the cargo control room (CCR)?

  

Yes

11.7             Is the CCR connected to the vessel’s internal communication
system?

  

Yes

11.8             How many intrinsically safe walkie talkies are provided for
cargo handling?

  

18

11.9             Is vessel fitted with an INMARSAT satellite communications
system?

  

Yes

11.10          Does vessel carry at least three survival craft two-way radio
telephones?

  

Yes

11.11           List any other communications equipment carried:

  

11.12           Can vessel transmit the helicopter homing signal on 410 KHz?

  

CHAPTER 12 CHAPTER 12

 

1              MAIN PROPULSION

  

12.1             Means of main propulsion

  

Motor

12.1.1          If motor state whether two stroke or four stroke

  

2 Stroke

12.1.2          If four stroke, state how many engines fitted

  

0

12.2             Does vessel have single or twin propellers?

  

Single

12.3             Is vessel fitted with fixed or controllable pitch propeller(s)?

  

Fixed

12.4             How many boilers are fitted?

  

Not applicable

12.4.1          What is rated output of boilers?

  

Not applicable

12.5             What type of fuel is used for main propulsion?

  

HFO 380 cst

12.6             Are pressurised fuel pipes double sheathed?

  

Yes

12.7             When moored at SBM, is main engine capable of being run astern
at low revolutions for extended periods (up to 24 hours continuously)?

  

Yes

12.8             Is vessel capable of maintaining speed below 5 Knots?

  

Yes

12.9             Is vessel fitted for Unmanned Machinery Space (UMS) operation?

  

Yes

 

  Chapter 12   37/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

12.9.1          Is vessel operated in UMS mode?

  

2              THRUSTERS

  

12.10           Is vessel fitted with a bow thruster?

  

Not applicable

12.10.1       If Yes, give Brake Horse Power

  

Not applicable

12.11           Is vessel fitted with a stern thruster?

  

12.11.1       If Yes, give Brake Horse Power

  

Not applicable

12.12           Is vessel fitted with high angle rudder?

  

12.12.1       If yes, what type

  

Not applicable

3              GENERATORS

  

12.13           How many power generators are fitted?

  

3

12.13.1       Indicate type of power generator(s)

  

MAN 6L23/30H 960KW

12.14           What type of fuel is used in the generating plant?

  

MGO Marine Gas Oil

12.15           Is vessel fitted with emergency generator or batteries?

  

Emergency generator

4              MAIN ENGINE AIR START COMPRESSORS

  

12.16           Number of main engine start compressors

  

20

12.17           Operating pressure

  

30 Bar

12.18           Motive power of emergency compressor

  

136 Cu Meter/Hour

5              BUNKERS

  

12.19.1       Fuel Oil (Tank Name)

  

HFO Bunker TK Port

12.19.2       Fuel Oil (Capacity)

  

334 Cu Meters

12.19.3       Diesel Oil (Tank Name)

  

Light Diesel TK Stbd

12.19.4       Diesel Oil (Capacity)

  

30 Cu Meters

12.19.5       Gas Oil (Tank Name)

  

MGO STOR TK Port

12.19.6       Gas Oil (Capacity)

  

45 Cu Meters

12.20.1       Fuel Oil (Tank Name)

  

HFO Bunker TK Stbd

12.20.2       Fuel Oil (Capacity)

  

492 Cu Meters

12.20.3       Diesel Oil (Tank Name)

  

Light Diesel Settler TK

12.20.4       Diesel Oil (Capacity)

  

6.4 Cu Meters

12.20.5       Gas Oil (Tank Name)

  

MGO STOR TK Stbd

12.20.6       Gas Oil (Capacity)

  

113.68 Cu Meters

12.21.1       Fuel Oil (Tank Name)

  

HFO SERV TK Port

12.21.2       Fuel Oil (Capacity)

  

39.4 Cu Meters

12.21.3       Diesel Oil (Tank Name)

  

Light Diesel Serv. TK

12.21.4       Diesel Oil (Capacity)

  

7 Cu Meters

12.21.5       Gas Oil (Tank Name)

  

NO. 2 MGO SERV TK

12.21.6       Gas Oil (Capacity)

  

23.5 Cu Meters

 

  Chapter 12   38/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

12.22.1       Fuel Oil (Tank Name)

  

HFO SETT TK Port

12.22.2       Fuel Oil (Capacity)

  

39.4 Cu Meters

12.22.3       Diesel Oil (Tank Name)

  

12.22.4       Diesel Oil (Capacity)

  

0 Cu Meters

12.22.5       Gas Oil (Tank Name)

  

NO. 1 MGO SERV. TK Port

12.22.6       Gas Oil (Capacity)

  

20.8 Cu Meters

12.23.1       Fuel Oil (Tank Name)

  

L.S.H.F.O. Bunker TK Center

12.23.2       Fuel Oil (Capacity)

  

191.2 Cu Meters

12.23.3       Diesel Oil (Tank Name)

  

12.23.4       Diesel Oil (Capacity)

  

0 Cu Meters

12.23.5       Gas Oil (Tank Name)

  

12.23.6       Gas Oil (Capacity)

  

0 Cu Meters

12.24.1       Fuel Oil (Tank Name)

  

L.S.H.F.O SETT TK Port

12.24.2       Fuel Oil (Capacity)

  

50.1 Cu Meters

12.24.3       Diesel Oil (Tank Name)

  

12.24.4       Diesel Oil (Capacity)

  

0 Cu Meters

12.24.5       Gas Oil (Tank Name)

  

12.24.6       Gas Oil (Capacity)

  

0 Cu Meters

12.25.1       Fuel Oil (Tank Name)

  

L.S.H.F.O Serv. TK Port

12.25.2       Fuel Oil (Capacity)

  

46.1 Cu Meters

12.25.3       Diesel Oil (Tank Name)

  

12.25.4       Diesel Oil (Capacity)

  

0 Cu Meters

12.25.5       Gas Oil (Tank Name)

  

12.25.6       Gas Oil (Capacity)

  

0 Cu Meters

6              STEERING GEAR

  

12.26           What type of steering gear fitted?

  

Yoowon Hydraulic

12.27           How many motorized hydraulic pumps or motors fitted?

  

2

12.28           How many telemotors fitted?

  

Not applicable

12.29           Is an emergency rudder arrest/rudder control fitted?

  

Yes

7              ANTI-POLLUTION

  

12.30           Is an engine-room bilge high level alarm fitted?

  

Yes

12.31           Is a pump room bilge high level alarm fitted?

  

No

12.32          Is there a permanently installed system for the disposal of
residues from the machinery space sludge tank to shore?

  

Yes

12.33          Are there facilities on board to incinerate machinery space
sludge?

  

Yes

 

  Chapter 12   39/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

CHAPTER 13 CHAPTER 13

 

1              SHIP TO SHIP TRANSFER

  

13.1             Does vessel comply with recommendations contained in OCIMF/ICS
Ship To Ship Transfer Guide (Petroleum)?

  

Yes

13.2             Are at least 7 ratings available to assist with mooring
operations?

  

Yes

13.3             What is Safe Working Load (SWL) of bitts in the manifold area?

  

25 Tonnes

13.4             Are manifold bitts at least 35 metres away from the breastlines
leading fore and aft?

  

Yes

13.5             What is maximum outreach of vessel’s cranes or derricks
outboard of the ship’s side?

  

5.9 Meters

13.6             Are four (4) 200m x 40mm messenger lines available for
Ship-To-Ship (STS) mooring operations?

  

13.7             Are there two (2) closed chocks with associated bollards and
leads to winches located within 35 metres forward and aft of the centre of the
cargo manifold?

  

Yes

CHAPTER 14 CHAPTER 14

 

1              CHEMICAL CARRIER INFORMATION

  

14.1             In the case of a Chemical Carrier carrying oil, does the vessel
comply fully with the requirements of MARPOL as per Section 8 of the IOPP
Supplement (Form B)?

  

Yes

14.2             Is vessel equipped with an emergency portable cargo pump?

  

Yes

14.3             Are independent high level alarms fitted?

  

Yes

14.4             Is a tank overflow control system fitted?

  

14.4.1          Are these also fitted to deck tanks?

  

14.5             Are there cargo tank filling restrictions?

  

14.5.1          If yes

  

14.5.2          Filling restrictions are

  

14.6             Is the ship fitted with a fixed remote reading temperature
system?

  

Yes

14.7             Is the ship fitted with a fixed remote pressure gauging
equipment?

  

Yes

14.8             Specify other cargo measurement equipment available

  

Hermetic

14.9             Is an Efficient Stripping System fitted?

  

Yes

14.9.1          Are independent stripping lines fitted?

  

14.9.2          What is the material of stripping lines?

  

14.9.3          What is the diameter of the stripping lines?

  

0 Millimeters

 

  Chapter 14   40/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

2              IGS

  

14.10.1       (IGS) Composition of gas supplied by

  

Oil Fired Generator

14.10.2       Nitrogen%

  

82.9 Percent

14.10.3       Carbon Dioxide %

  

14 Percent

14.10.4       Oxygen %

  

3 Percent

14.10.5       Sulphur Dioxide %

  

.005 Percent

14.10.6       Carbon Monoxide %

  

.01 Percent

14.10.7       Oxides of Nitrogen %

  

.01 Percent

14.10.8       Dew Point degrees Celsius

  

0 Degrees C

14.11.1       (IGS) Composition of gas supplied by

  

Oil Fired Generator

14.11.2       Nitrogen%

  

0 Percent

14.11.3       Carbon Dioxide %

  

0 Percent

14.11.4       Oxygen %

  

0 Percent

14.11.5       Sulphur Dioxide %

  

0 Percent

14.11.6       Carbon Monoxide %

  

0 Percent

14.11.7       Oxides of Nitrogen %

  

0 Percent

14.11.8       Dew Point degrees Celsius

  

0 Degrees C

14.12           Is Cargo Tank Drier fitted?

  

14.12.1       If yes, manufacturer name

  

14.12.2       Capacity

  

0 Cu Meter/Hour

14.13           Is bottled Nitrogen available for deck use?

  

14.14           Is steam available on deck?

  

Yes

3              TANK CONDITIONING

  

14.15           Is there a fixed ventilation system?

  

Not applicable

14.15.1       What is the Total capacity?

  

0 Cu Meter/Hour

14.16           Is the fixed ventilation system fitted with a dehumidifier?

  

14.16.1       What is the Total capacity?

  

0 Cu Meter/Hour

14.17           Is there independent piping?

  

14.17.1       Through cargo lines

  

14.17.2       Portable fans

  

Yes

14.17.3       Number:

  

2

14.17.4       Type:

  

Pneumatic

14.17.5       Capacity (one)

  

6850 Cu Meter/Hour

14.18           Are there gas freeing stand pipes?

  

14.18.1       Portable:

  

14.18.2       Fixed

  

 

  Chapter 14   41/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

4              SAFETY

  

14.19          Is there Protective equipment for the protection of crew members
available as per IBC 14.1.1 / BCH 3.16.1.?

  

Yes

14.20          When required by the Chemical Code, is respiratory and eye
protection for every person on board available for emergency escape purposes?

  

Yes

14.21          When required by the Chemical Code, is there on board at least
three sets of personnel protection safety equipment (IBC 14.2.1 / BCH 3.16)?

  

Yes

14.22           Is an Oxygen resuscitator available on board?

  

Yes

14.23          Are there at least two decontamination showers available on deck?

  

Yes

5              CARGO AND OTHER MANIFOLDS

  

14.24           Total number of manifold connections per side

  

14.24.1.1    Number (Port)

  

6

14.24.1.2    Size (Port)

  

355 Millimeters

14.24.2.1    Number (Starboard)

  

6

14.24.2.2    Size (Starboard)

  

355 Millimeters

14.25           Designed Max. loading rate

  

3600 Cu Meter/Hour

14.26           Height of cargo vapour connections above keel

  

21.25 Meters

14.27           Located on both sides?

  

Yes

14.28           Is there an additional connection to cargo system on deck?

  

14.28.1       If yes, position (distance from bow)

  

0 Meters

6              CARGO AND OTHER MANIFOLD DIAGRAM

  

14.29           Cargo and Other Manifold Diagram

  

14.30           Dimension A

  

2000 Millimeters

14.31           Dimension B

  

2000 Millimeters

14.32           Dimension C

  

2000 Millimeters

14.33           Dimension D

  

4600 Millimeters

14.34           Dimension E

  

640 Millimeters

14.35           Dimension a

  

2100 Millimeters

14.36           Dimension b

  

1460 Millimeters

14.37           Dimension x

  

640 Millimeters

14.38           Dimension y

  

4600 Millimeters

14.39           Dimension z

  

Millimeters

14.40           Dimension i

  

0 Meters

14.41           Dimension ii

  

0 Millimeters

14.42           Dimension iii

  

0 Millimeters

 

  Chapter 14   42/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

7              CARGO TANK PARTICULARS

  

14.43.1       TANK NUMBER

  

1 port- Stbd

14.43.2       TANK LOCATION

  

Wings

14.43.3       IMO TYPE

  

3

14.43.4       CAPACITY 100%

  

2826 Cu Meters

14.43.5       MAX. LOAD RATE

  

600 Cu Meter/Hour

14.43.6       MAX. TANK PRESSURE

  

0.2 Bar

14.43.7       MAX. VENTING CAPACITY

  

750 Cu Meter/Hour

14.43.8       PRESSURE MONITOR

  

Yes

14.43.9       CARGO PUMP CAPACITY

  

600 Cu Meter/Hour

14.43.10     STRIPPED ROB

  

13 Litres

14.43.11     HEATING MAX. TEMP

  

75 Degrees C

14.43.12     COOLING MIN. TEMP

  

Not applicable

14.43.13     CONSTRUCTION MATERIAL OR COATING

  

EPX

14.43.14     COATING DATE

  

9 January 2009

14.43.15     HIGH LEVEL ALARM TYPE

  

Electronic sensor

14.43.16     HI/HI LEVEL ALARM TYPE

  

Float

14.43.17     LEVEL GAUGE TYPE

  

F

14.43.18     VAPOUR LOCKS DIAMETER

  

50 Millimeters

14.43.19     CLOSED SAMPLE TYPE

  

Hermatic

14.44.1       TANK NUMBER

  

2 port- Stbd

14.44.2       TANK LOCATION

  

Wings

14.44.3       IMO TYPE

  

3

14.44.4       CAPACITY 100%

  

4477.8 Cu Meters

14.44.5       MAX. LOAD RATE

  

600 Cu Meter/Hour

14.44.6       MAX. TANK PRESSURE

  

0.2 Bar

14.44.7       MAX. VENTING CAPACITY

  

750 Cu Meter/Hour

14.44.8       PRESSURE MONITOR

  

14.44.9       CARGO PUMP CAPACITY

  

600 Cu Meter/Hour

14.44.10     STRIPPED ROB

  

13 Litres

14.44.11     HEATING MAX. TEMP

  

75 Degrees C

14.44.12     COOLING MIN. TEMP

  

0 Degrees C

14.44.13     CONSTRUCTION MATERIAL OR COATING

  

EPX

14.44.14     COATING DATE

  

9 January 2009

14.44.15     HIGH LEVEL ALARM TYPE

  

Electronic sensor

14.44.16     HI/HI LEVEL ALARM TYPE

  

Float

14.44.17     LEVEL GAUGE TYPE

  

F

14.44.18     VAPOUR LOCKS DIAMETER

  

50 Millimeters

 

  Chapter 14   43/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.44.19     CLOSED SAMPLE TYPE

  

Hermatic

14.45.1       TANK NUMBER

  

3 port- stbd

14.45.2       TANK LOCATION

  

Wings

14.45.3       IMO TYPE

  

3

14.45.4       CAPACITY 100%

  

4883 Cu Meters

14.45.5       MAX. LOAD RATE

  

600 Cu Meter/Hour

14.45.6       MAX. TANK PRESSURE

  

0.2 Bar

14.45.7       MAX. VENTING CAPACITY

  

750 Cu Meter/Hour

14.45.8       PRESSURE MONITOR

  

Yes

14.45.9       CARGO PUMP CAPACITY

  

600 Cu Meter/Hour

14.45.10     STRIPPED ROB

  

13 Litres

14.45.11     HEATING MAX. TEMP

  

75 Degrees C

14.45.12     COOLING MIN. TEMP

  

Not applicable

14.45.13     CONSTRUCTION MATERIAL OR COATING

  

EPX

14.45.14     COATING DATE

  

9 January 2009

14.45.15     HIGH LEVEL ALARM TYPE

  

Electronic sensor

14.45.16     HI/HI LEVEL ALARM TYPE

  

Float

14.45.17     LEVEL GAUGE TYPE

  

F

14.45.18     VAPOUR LOCKS DIAMETER

  

50 Millimeters

14.45.19     CLOSED SAMPLE TYPE

  

Hermetic

14.46.1       TANK NUMBER

  

4 Port- Stbd.

14.46.2       TANK LOCATION

  

Wings

14.46.3       IMO TYPE

  

3

14.46.4       CAPACITY 100%

  

4883 Cu Meters

14.46.5       MAX. LOAD RATE

  

600 Cu Meter/Hour

14.46.6       MAX. TANK PRESSURE

  

0.2 Bar

14.46.7       MAX. VENTING CAPACITY

  

750 Cu Meter/Hour

14.46.8       PRESSURE MONITOR

  

Yes

14.46.9       CARGO PUMP CAPACITY

  

600 Cu Meter/Hour

14.46.10     STRIPPED ROB

  

13 Litres

14.46.11     HEATING MAX. TEMP

  

75 Degrees C

14.46.12     COOLING MIN. TEMP

  

Not applicable

14.46.13     CONSTRUCTION MATERIAL OR COATING

  

EPX

14.46.14     COATING DATE

  

9 January 2009

14.46.15     HIGH LEVEL ALARM TYPE

  

Electronic sensor

14.46.16     HI/HI LEVEL ALARM TYPE

  

Float

14.46.17     LEVEL GAUGE TYPE

  

F

14.46.18     VAPOUR LOCKS DIAMETER

  

50 Millimeters

 

  Chapter 14   44/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.46.19     CLOSED SAMPLE TYPE

  

hermetic

14.47.1       TANK NUMBER

  

5 Port- Stbd

14.47.2       TANK LOCATION

  

Wings

14.47.3       IMO TYPE

  

3

14.47.4       CAPACITY 100%

  

4832 Cu Meters

14.47.5       MAX. LOAD RATE

  

600 Cu Meter/Hour

14.47.6       MAX. TANK PRESSURE

  

0.2 Bar

14.47.7       MAX. VENTING CAPACITY

  

750 Cu Meter/Hour

14.47.8       PRESSURE MONITOR

  

Yes

14.47.9       CARGO PUMP CAPACITY

  

600 Cu Meter/Hour

14.47.10     STRIPPED ROB

  

13 Litres

14.47.11     HEATING MAX. TEMP

  

75 Degrees C

14.47.12     COOLING MIN. TEMP

  

Not applicable

14.47.13     CONSTRUCTION MATERIAL OR COATING

  

EPX

14.47.14     COATING DATE

  

9 January 2009

14.47.15     HIGH LEVEL ALARM TYPE

  

Electronic sensor

14.47.16     HI/HI LEVEL ALARM TYPE

  

Float

14.47.17     LEVEL GAUGE TYPE

  

SAAB

14.47.18     VAPOUR LOCKS DIAMETER

  

50 Millimeters

14.47.19     CLOSED SAMPLE TYPE

  

Hermetic

14.48.1       TANK NUMBER

  

6 port- Stbd

14.48.2       TANK LOCATION

  

Wings

14.48.3       IMO TYPE

  

3

14.48.4       CAPACITY 100%

  

4273.6 Cu Meters

14.48.5       MAX. LOAD RATE

  

600 Cu Meter/Hour

14.48.6       MAX. TANK PRESSURE

  

0.2 Bar

14.48.7       MAX. VENTING CAPACITY

  

750 Cu Meter/Hour

14.48.8       PRESSURE MONITOR

  

Yes

14.48.9       CARGO PUMP CAPACITY

  

600 Cu Meter/Hour

14.48.10     STRIPPED ROB

  

13 Litres

14.48.11     HEATING MAX. TEMP

  

75 Degrees C

14.48.12     COOLING MIN. TEMP

  

Not applicable

14.48.13     CONSTRUCTION MATERIAL OR COATING

  

EPX

14.48.14     COATING DATE

  

9 January 2009

14.48.15     HIGH LEVEL ALARM TYPE

  

Electronic sensor

14.48.16     HI/HI LEVEL ALARM TYPE

  

Float

14.48.17     LEVEL GAUGE TYPE

  

F

14.48.18     VAPOUR LOCKS DIAMETER

  

50 Millimeters

 

  Chapter 14   45/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.48.19     CLOSED SAMPLE TYPE

  

Hermetic

14.49.1       TANK NUMBER

  

14.49.2       TANK LOCATION

  

14.49.3       IMO TYPE

  

14.49.4       CAPACITY 100%

  

0 Cu Meters

14.49.5       MAX. LOAD RATE

  

Cu Meter/Hour

14.49.6       MAX. TANK PRESSURE

  

0 Bar

14.49.7       MAX. VENTING CAPACITY

  

0 Cu Meter/Hour

14.49.8       PRESSURE MONITOR

  

14.49.9       CARGO PUMP CAPACITY

  

Cu Meter/Hour

14.49.10     STRIPPED ROB

  

0 Litres

14.49.11     HEATING MAX. TEMP

  

0 Degrees C

14.49.12     COOLING MIN. TEMP

  

0 Degrees C

14.49.13     CONSTRUCTION MATERIAL OR COATING

  

14.49.14     COATING DATE

  

14.49.15     HIGH LEVEL ALARM TYPE

  

14.49.16     HI/HI LEVEL ALARM TYPE

  

14.49.17     LEVEL GAUGE TYPE

  

14.49.18     VAPOUR LOCKS DIAMETER

  

0 Millimeters

14.49.19     CLOSED SAMPLE TYPE

  

14.50.1       TANK NUMBER

  

14.50.2       TANK LOCATION

  

14.50.3       IMO TYPE

  

14.50.4       CAPACITY 100%

  

0 Cu Meters

14.50.5       MAX. LOAD RATE

  

0 Cu Meter/Hour

14.50.6       MAX. TANK PRESSURE

  

0 Bar

14.50.7       MAX. VENTING CAPACITY

  

0 Cu Meter/Hour

14.50.8       PRESSURE MONITOR

  

14.50.9       CARGO PUMP CAPACITY

  

0 Cu Meter/Hour

14.50.10     STRIPPED ROB

  

0 Litres

14.50.11     HEATING MAX. TEMP

  

0 Degrees C

14.50.12     COOLING MIN. TEMP

  

0 Degrees C

14.50.13     CONSTRUCTION MATERIAL OR COATING

  

14.50.14     COATING DATE

  

14.50.15     HIGH LEVEL ALARM TYPE

  

14.50.16     HI/HI LEVEL ALARM TYPE

  

14.50.17     LEVEL GAUGE TYPE

  

14.50.18     VAPOUR LOCKS DIAMETER

  

0 Millimeters

 

  Chapter 14   46/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.50.19     CLOSED SAMPLE TYPE

  

14.51.1       TANK NUMBER

  

14.51.2       TANK LOCATION

  

14.51.3       IMO TYPE

  

14.51.4       CAPACITY 100%

  

0 Cu Meters

14.51.5       MAX. LOAD RATE

  

0 Cu Meter/Hour

14.51.6       MAX. TANK PRESSURE

  

0 Bar

14.51.7       MAX. VENTING CAPACITY

  

0 Cu Meter/Hour

14.51.8       PRESSURE MONITOR

  

14.51.9       CARGO PUMP CAPACITY

  

0 Cu Meter/Hour

14.51.10     STRIPPED ROB

  

0 Litres

14.51.11     HEATING MAX. TEMP

  

0 Degrees C

14.51.12     COOLING MIN. TEMP

  

0 Degrees C

14.51.13     CONSTRUCTION MATERIAL OR COATING

  

14.51.14     COATING DATE

  

14.51.15     HIGH LEVEL ALARM TYPE

  

14.51.16     HI/HI LEVEL ALARM TYPE

  

14.51.17     LEVEL GAUGE TYPE

  

14.51.18     VAPOUR LOCKS DIAMETER

  

0 Millimeters

14.51.19     CLOSED SAMPLE TYPE

  

14.52.1       TANK NUMBER

  

14.52.2       TANK LOCATION

  

14.52.3       IMO TYPE

  

14.52.4       CAPACITY 100%

  

0 Cu Meters

14.52.5       MAX. LOAD RATE

  

0 Cu Meter/Hour

14.52.6       MAX. TANK PRESSURE

  

0 Bar

14.52.7       MAX. VENTING CAPACITY

  

0 Cu Meter/Hour

14.52.8       PRESSURE MONITOR

  

14.52.9       CARGO PUMP CAPACITY

  

0 Cu Meter/Hour

14.52.10     STRIPPED ROB

  

0 Litres

14.52.11     HEATING MAX. TEMP

  

0 Degrees C

14.52.12     COOLING MIN. TEMP

  

0 Degrees C

14.52.13     CONSTRUCTION MATERIAL OR COATING

  

14.52.14     COATING DATE

  

14.52.15     HIGH LEVEL ALARM TYPE

  

14.52.16     HI/HI LEVEL ALARM TYPE

  

14.52.17     LEVEL GAUGE TYPE

  

14.52.18     VAPOUR LOCKS DIAMETER

  

0 Millimeters

 

  Chapter 14   47/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.52.19     CLOSED SAMPLE TYPE

  

14.53.1       TANK NUMBER

  

14.53.2       TANK LOCATION

  

14.53.3       IMO TYPE

  

14.53.4       CAPACITY 100%

  

0 Cu Meters

14.53.5       MAX. LOAD RATE

  

0 Cu Meter/Hour

14.53.6       MAX. TANK PRESSURE

  

0 Bar

14.53.7       MAX. VENTING CAPACITY

  

0 Cu Meter/Hour

14.53.8       PRESSURE MONITOR

  

14.53.9       CARGO PUMP CAPACITY

  

0 Cu Meter/Hour

14.53.10     STRIPPED ROB

  

0 Litres

14.53.11     HEATING MAX. TEMP

  

0 Degrees C

14.53.12     COOLING MIN. TEMP

  

0 Degrees C

14.53.13     CONSTRUCTION MATERIAL OR COATING

  

14.53.14     COATING DATE

  

14.53.15     HIGH LEVEL ALARM TYPE

  

14.53.16     HI/HI LEVEL ALARM TYPE

  

14.53.17     LEVEL GAUGE TYPE

  

14.53.18     VAPOUR LOCKS DIAMETER

  

0 Millimeters

14.53.19     CLOSED SAMPLE TYPE

  

14.54.1       TANK NUMBER

  

14.54.2       TANK LOCATION

  

14.54.3       IMO TYPE

  

14.54.4       CAPACITY 100%

  

0 Cu Meters

14.54.5       MAX. LOAD RATE

  

0 Cu Meter/Hour

14.54.6       MAX. TANK PRESSURE

  

0 Bar

14.54.7       MAX. VENTING CAPACITY

  

0 Cu Meter/Hour

14.54.8       PRESSURE MONITOR

  

14.54.9       CARGO PUMP CAPACITY

  

0 Cu Meter/Hour

14.54.10     STRIPPED ROB

  

0 Litres

14.54.11     HEATING MAX. TEMP

  

0 Degrees C

14.54.12     COOLING MIN. TEMP

  

0 Degrees C

14.54.13     CONSTRUCTION MATERIAL OR COATING

  

14.54.14     COATING DATE

  

14.54.15     HIGH LEVEL ALARM TYPE

  

14.54.16     HI/HI LEVEL ALARM TYPE

  

14.54.17     LEVEL GAUGE TYPE

  

14.54.18     VAPOUR LOCKS DIAMETER

  

0 Millimeters

 

  Chapter 14   48/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.54.19     CLOSED SAMPLE TYPE

  

14.55.1       TANK NUMBER

  

14.55.2       TANK LOCATION

  

14.55.3       IMO TYPE

  

14.55.4       CAPACITY 100%

  

0 Cu Meters

14.55.5       MAX. LOAD RATE

  

0 Cu Meter/Hour

14.55.6       MAX. TANK PRESSURE

  

0 Bar

14.55.7       MAX. VENTING CAPACITY

  

0 Cu Meter/Hour

14.55.8       PRESSURE MONITOR

  

14.55.9       CARGO PUMP CAPACITY

  

0 Cu Meter/Hour

14.55.10     STRIPPED ROB

  

0 Litres

14.55.11     HEATING MAX. TEMP

  

0 Degrees C

14.55.12     COOLING MIN. TEMP

  

0 Degrees C

14.55.13     CONSTRUCTION MATERIAL OR COATING

  

14.55.14     COATING DATE

  

14.55.15     HIGH LEVEL ALARM TYPE

  

14.55.16     HI/HI LEVEL ALARM TYPE

  

14.55.17     LEVEL GAUGE TYPE

  

14.55.18     VAPOUR LOCKS DIAMETER

  

0 Millimeters

14.55.19     CLOSED SAMPLE TYPE

  

14.56.1       TANK NUMBER

  

14.56.2       TANK LOCATION

  

14.56.3       IMO TYPE

  

14.56.4       CAPACITY 100%

  

0 Cu Meters

14.56.5       MAX. LOAD RATE

  

0 Cu Meter/Hour

14.56.6       MAX. TANK PRESSURE

  

0 Bar

14.56.7       MAX. VENTING CAPACITY

  

0 Cu Meter/Hour

14.56.8       PRESSURE MONITOR

  

14.56.9       CARGO PUMP CAPACITY

  

0 Cu Meter/Hour

14.56.10     STRIPPED ROB

  

0 Litres

14.56.11     HEATING MAX. TEMP

  

0 Degrees C

14.56.12     COOLING MIN. TEMP

  

0 Degrees C

14.56.13     CONSTRUCTION MATERIAL OR COATING

  

14.56.14     COATING DATE

  

14.56.15     HIGH LEVEL ALARM TYPE

  

14.56.16     HI/HI LEVEL ALARM TYPE

  

14.56.17     LEVEL GAUGE TYPE

  

14.56.18     VAPOUR LOCKS DIAMETER

  

0 Millimeters

 

  Chapter 14   49/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.56.19     CLOSED SAMPLE TYPE

  

14.57.1       TANK NUMBER

  

14.57.2       TANK LOCATION

  

14.57.3       IMO TYPE

  

14.57.4       CAPACITY 100%

  

0 Cu Meters

14.57.5       MAX. LOAD RATE

  

0 Cu Meter/Hour

14.57.6       MAX. TANK PRESSURE

  

0 Bar

14.57.7       MAX. VENTING CAPACITY

  

0 Cu Meter/Hour

14.57.8       PRESSURE MONITOR

  

14.57.9       CARGO PUMP CAPACITY

  

0 Cu Meter/Hour

14.57.10     STRIPPED ROB

  

0 Litres

14.57.11     HEATING MAX. TEMP

  

0 Degrees C

14.57.12     COOLING MIN. TEMP

  

0 Degrees C

14.57.13     CONSTRUCTION MATERIAL OR COATING

  

14.57.14     COATING DATE

  

14.57.15     HIGH LEVEL ALARM TYPE

  

14.57.16     HI/HI LEVEL ALARM TYPE

  

14.57.17     LEVEL GAUGE TYPE

  

14.57.18     VAPOUR LOCKS DIAMETER

  

0 Millimeters

14.57.19     CLOSED SAMPLE TYPE

  

14.58.1       TANK NUMBER

  

14.58.2       TANK LOCATION

  

14.58.3       IMO TYPE

  

14.58.4       CAPACITY 100%

  

0 Cu Meters

14.58.5       MAX. LOAD RATE

  

0 Cu Meter/Hour

14.58.6       MAX. TANK PRESSURE

  

0 Bar

14.58.7       MAX. VENTING CAPACITY

  

0 Cu Meter/Hour

14.58.8       PRESSURE MONITOR

  

14.58.9       CARGO PUMP CAPACITY

  

0 Cu Meter/Hour

14.58.10     STRIPPED ROB

  

0 Litres

14.58.11     HEATING MAX. TEMP

  

0 Degrees C

14.58.12     COOLING MIN. TEMP

  

0 Degrees C

14.58.13     CONSTRUCTION MATERIAL OR COATING

  

14.58.14     COATING DATE

  

14.58.15     HIGH LEVEL ALARM TYPE

  

14.58.16     HI/HI LEVEL ALARM TYPE

  

14.58.17     LEVEL GAUGE TYPE

  

14.58.18     VAPOUR LOCKS DIAMETER

  

0 Millimeters

 

  Chapter 14   50/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.58.19     CLOSED SAMPLE TYPE

  

14.59.1       TANK NUMBER

  

14.59.2       TANK LOCATION

  

14.59.3       IMO TYPE

  

14.59.4       CAPACITY 100%

   0 Cu Meters

14.59.5       MAX. LOAD RATE

   0 Cu Meter/Hour

14.59.6       MAX. TANK PRESSURE

   0 Bar

14.59.7       MAX. VENTING CAPACITY

   0 Cu Meter/Hour

14.59.8       PRESSURE MONITOR

  

14.59.9       CARGO PUMP CAPACITY

   0 Cu Meter/Hour

14.59.10     STRIPPED ROB

   0 Litres

14.59.11     HEATING MAX. TEMP

   0 Degrees C

14.59.12     COOLING MIN. TEMP

   0 Degrees C

14.59.13     CONSTRUCTION MATERIAL OR COATING

  

14.59.14     COATING DATE

  

14.59.15     HIGH LEVEL ALARM TYPE

  

14.59.16     HI/HI LEVEL ALARM TYPE

  

14.59.17     LEVEL GAUGE TYPE

  

14.59.18     VAPOUR LOCKS DIAMETER

   0 Millimeters

14.59.19     CLOSED SAMPLE TYPE

  

14.60.1       TANK NUMBER

  

14.60.2       TANK LOCATION

  

14.60.3       IMO TYPE

  

14.60.4       CAPACITY 100%

   0 Cu Meters

14.60.5       MAX. LOAD RATE

   0 Cu Meter/Hour

14.60.6       MAX. TANK PRESSURE

   0 Bar

14.60.7       MAX. VENTING CAPACITY

   0 Cu Meter/Hour

14.60.8       PRESSURE MONITOR

  

14.60.9       CARGO PUMP CAPACITY

   0 Cu Meter/Hour

14.60.10     STRIPPED ROB

   0 Litres

14.60.11     HEATING MAX. TEMP

   0 Degrees C

14.60.12     COOLING MIN. TEMP

   0 Degrees C

14.60.13     CONSTRUCTION MATERIAL OR COATING

  

14.60.14     COATING DATE

  

14.60.15     HIGH LEVEL ALARM TYPE

  

14.60.16     HI/HI LEVEL ALARM TYPE

  

14.60.17     LEVEL GAUGE TYPE

  

14.60.18     VAPOUR LOCKS DIAMETER

   0 Millimeters

 

  Chapter 14   51/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.60.19     CLOSED SAMPLE TYPE

  

14.61.1       TANK NUMBER

  

14.61.2       TANK LOCATION

  

14.61.3       IMO TYPE

  

14.61.4       CAPACITY 100%

   0 Cu Meters

14.61.5       MAX. LOAD RATE

   0 Cu Meter/Hour

14.61.6       MAX. TANK PRESSURE

   0 Bar

14.61.7       MAX. VENTING CAPACITY

   0 Cu Meter/Hour

14.61.8       PRESSURE MONITOR

  

14.61.9       CARGO PUMP CAPACITY

   0 Cu Meter/Hour

14.61.10     STRIPPED ROB

   0 Litres

14.61.11     HEATING MAX. TEMP

   0 Degrees C

14.61.12     COOLING MIN. TEMP

   0 Degrees C

14.61.13     CONSTRUCTION MATERIAL OR COATING

  

14.61.14     COATING DATE

  

14.61.15     HIGH LEVEL ALARM TYPE

  

14.61.16     HI/HI LEVEL ALARM TYPE

  

14.61.17     LEVEL GAUGE TYPE

  

14.61.18     VAPOUR LOCKS DIAMETER

   0 Millimeters

14.61.19     CLOSED SAMPLE TYPE

  

14.62.1       TANK NUMBER

  

14.62.2       TANK LOCATION

  

14.62.3       IMO TYPE

  

14.62.4       CAPACITY 100%

   0 Cu Meters

14.62.5       MAX. LOAD RATE

   0 Cu Meter/Hour

14.62.6       MAX. TANK PRESSURE

   0 Bar

14.62.7       MAX. VENTING CAPACITY

   0 Cu Meter/Hour

14.62.8       PRESSURE MONITOR

  

14.62.9       CARGO PUMP CAPACITY

   0 Cu Meter/Hour

14.62.10     STRIPPED ROB

   0 Litres

14.62.11     HEATING MAX. TEMP

   0 Degrees C

14.62.12     COOLING MIN. TEMP

   0 Degrees C

14.62.13     CONSTRUCTION MATERIAL OR COATING

  

14.62.14     COATING DATE

  

14.62.15     HIGH LEVEL ALARM TYPE

  

14.62.16     HI/HI LEVEL ALARM TYPE

  

14.62.17     LEVEL GAUGE TYPE

  

14.62.18     VAPOUR LOCKS DIAMETER

   0 Millimeters

 

  Chapter 14   52/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.62.19     CLOSED SAMPLE TYPE

  

14.63.1       TANK NUMBER

  

14.63.2       TANK LOCATION

  

14.63.3       IMO TYPE

  

14.63.4       CAPACITY 100%

   0 Cu Meters

14.63.5       MAX. LOAD RATE

   0 Cu Meter/Hour

14.63.6       MAX. TANK PRESSURE

   0 Bar

14.63.7       MAX. VENTING CAPACITY

   0 Cu Meter/Hour

14.63.8       PRESSURE MONITOR

  

14.63.9       CARGO PUMP CAPACITY

   0 Cu Meter/Hour

14.63.10     STRIPPED ROB

   0 Litres

14.63.11     HEATING MAX. TEMP

   0 Degrees C

14.63.12     COOLING MIN. TEMP

   0 Degrees C

14.63.13     CONSTRUCTION MATERIAL OR COATING

  

14.63.14     COATING DATE

  

14.63.15     HIGH LEVEL ALARM TYPE

  

14.63.16     HI/HI LEVEL ALARM TYPE

  

14.63.17     LEVEL GAUGE TYPE

  

14.63.18     VAPOUR LOCKS DIAMETER

   0 Millimeters

14.63.19     CLOSED SAMPLE TYPE

  

14.64.1       TANK NUMBER

  

14.64.2       TANK LOCATION

  

14.64.3       IMO TYPE

  

14.64.4       CAPACITY 100%

   0 Cu Meters

14.64.5       MAX. LOAD RATE

   0 Cu Meter/Hour

14.64.6       MAX. TANK PRESSURE

   0 Bar

14.64.7       MAX. VENTING CAPACITY

   0 Cu Meter/Hour

14.64.8       PRESSURE MONITOR

  

14.64.9       CARGO PUMP CAPACITY

   0 Cu Meter/Hour

14.64.10     STRIPPED ROB

   0 Litres

14.64.11     HEATING MAX. TEMP

   0 Degrees C

14.64.12     COOLING MIN. TEMP

   0 Degrees C

14.64.13     CONSTRUCTION MATERIAL OR COATING

  

14.64.14     COATING DATE

  

14.64.15     HIGH LEVEL ALARM TYPE

  

14.64.16     HI/HI LEVEL ALARM TYPE

  

14.64.17     LEVEL GAUGE TYPE

  

14.64.18     VAPOUR LOCKS DIAMETER

   0 Millimeters

 

  Chapter 14   53/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.64.19     CLOSED SAMPLE TYPE

  

8              BALLAST TANK CAPACITIES

  

14.65.1       TANK NUMBER

   1 port

14.65.2       TANK LOCATION

   Port

14.65.3       COATING DATE

   3 December 2009

14.65.4       CAPACITY

   1000 Cu Meter/Hour

14.66.1       TANK NUMBER

   1 stbd.

14.66.2       TANK LOCATION

   Starboard

14.66.3       COATING DATE

   3 December 2009

14.66.4       CAPACITY

   1000 Cu Meter/Hour

14.67.1       TANK NUMBER

   2 port

14.67.2       TANK LOCATION

   Port

14.67.3       COATING DATE

   3 December 2009

14.67.4       CAPACITY

   1000 Cu Meter/Hour

14.68.1       TANK NUMBER

   2 stbd.

14.68.2       TANK LOCATION

   Starboard

14.68.3       COATING DATE

   3 December 2009

14.68.4       CAPACITY

   1000 Cu Meter/Hour

14.69.1       TANK NUMBER

   3 port

14.69.2       TANK LOCATION

   Port

14.69.3       COATING DATE

   3 December 2009

14.69.4       CAPACITY

   1000 Cu Meter/Hour

14.70.1       TANK NUMBER

   3 stbd.

14.70.2       TANK LOCATION

   Starboard

14.70.3       COATING DATE

   3 December 2009

14.70.4       CAPACITY

   1000 Cu Meter/Hour

14.71.1       TANK NUMBER

   4 port

14.71.2       TANK LOCATION

   Port

14.71.3       COATING DATE

   3 December 2009

14.71.4       CAPACITY

   1000 Cu Meter/Hour

14.72.1       TANK NUMBER

   4 stbd.

14.72.2       TANK LOCATION

   Port

14.72.3       COATING DATE

   3 December 2009

14.72.4       CAPACITY

   1000 Cu Meter/Hour

14.73.1       TANK NUMBER

   5 port

14.73.2       TANK LOCATION

   Port

14.73.3       COATING DATE

   3 December 2009

14.73.4       CAPACITY

   1000 Cu Meter/Hour

 

  Chapter 14   54/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.74.1       TANK NUMBER

   5 stbd.

14.74.2       TANK LOCATION

   Starboard

14.74.3       COATING DATE

   3 December 2009

14.74.4       CAPACITY

   1000 Cu Meter/Hour

14.75.1       TANK NUMBER

   6 port

14.75.2       TANK LOCATION

   Port

14.75.3       COATING DATE

   3 December 2009

14.75.4       CAPACITY

   1000 Cu Meter/Hour

14.76.1       TANK NUMBER

   6 stbd.

14.76.2       TANK LOCATION

   Starboard

14.76.3       COATING DATE

   3 December 2009

14.76.4       CAPACITY

   1000 Cu Meter/Hour

14.77.1       TANK NUMBER

   Forepeak

14.77.2       TANK LOCATION

   Center

14.77.3       COATING DATE

   3 December 2009

14.77.4       CAPACITY

   1000 Cu Meter/Hour

14.78.1       TANK NUMBER

   Aft Peak

14.78.2       TANK LOCATION

   Center

14.78.3       COATING DATE

   3 December 2009

14.78.4       CAPACITY

   1000 Cu Meter/Hour

14.79.1       TANK NUMBER

  

14.79.2       TANK LOCATION

  

14.79.3       COATING DATE

  

14.79.4       CAPACITY

   0 Cu Meter/Hour

14.80.1       TANK NUMBER

  

14.80.2       TANK LOCATION

  

14.80.3       COATING DATE

  

14.80.4       CAPACITY

   0 Cu Meter/Hour

14.81.1       TANK NUMBER

  

14.81.2       TANK LOCATION

  

14.81.3       COATING DATE

  

14.81.4       CAPACITY

   0 Cu Meter/Hour

14.82.1       TANK NUMBER

  

14.82.2       TANK LOCATION

  

14.82.3       COATING DATE

  

14.82.4       CAPACITY

   0 Cu Meter/Hour

14.83.1       TANK NUMBER

  

14.83.2       TANK LOCATION

  

 

  Chapter 14   55/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

14.83.3       COATING DATE

  

14.83.4       CAPACITY

   0 Cu Meter/Hour

14.84.1       TANK NUMBER

  

14.84.2       TANK LOCATION

  

14.84.3       COATING DATE

  

14.84.4       CAPACITY

   0 Cu Meter/Hour

14.85.1       TANK NUMBER

  

14.85.2       TANK LOCATION

  

14.85.3       COATING DATE

  

14.85.4       CAPACITY

   0 Cu Meter/Hour

14.86           TOTAL CAPACITY

   0 Cu Meter/Hour

9              TANK CLEANING SYSTEM

  

14.87           Is tank cleaning equipment fixed in cargo tanks?

   Yes

14.88           Is portable tank cleaning equipment available?

   Yes

14.89           What is the capacity of one tank cleaning machine?

   36.5 Cu Meter/Hour

14.89.1       At pressure of:

   9 Bar

14.89.2       Duration of complete cycle

   120 Minutes

14.89.3       Nozzle diameter

   30 Millimeters

14.90           Tank washing pump capacity

   140 Cu Meter/Hour

14.91           Is a washing water heater fitted?

   Yes

14.91.1       What is the Max. washing water temperature?

   80 Degrees C

14.92           Maximum number of machines operative at pressure above

   4

14.93          Where there is different type of equipment used, what is the
capacity and type of equipment?

   Not applicable

CHAPTER 15 CHAPTER 15

 

1              GAS CARRIER INFORMATION

  

15.1             Does vessel have an IOPPC with Form B identifying the vessel as
an oil product carrier?

   Yes

15.2             Do the Safety Construction and Safety Equipment Certificates
identify the vessel as a ‘tanker engaged in the trade of carrying oil other than
crude oil’?

   No

2              CARGO INFORMATION

  

15.3             List products which the ship is Certified to carry

  

3              TRANSPORT AND CARRIAGE CONDITIONS

  

15.4             What is the Minimum allowable tank temperature?

   0 Degrees C

15.5             What is the Maximum Permissible tank pressure?

   0 KP/CM2

15.6             Lowest permissible cargo tank pressure

   0 KP/CM2

 

  Chapter 14   56/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.7             What are the Number of grades that can be loaded/
carried/discharged simultaneously and completely segregated without risk of
contamination?

   0

15.8             What is the Number of Products that can be conditioned by
reliquefaction simultaneously?

   0

15.9             State the number of natural segregations (NB: Separation must
be by the removal of spools or the insertion of blanks)

   0

15.10           Material of Construction of Cargo Piping System

  

15.11           Is Cargo piping system fitted with filters?

  

15.11.1       If yes, can cargo piping filters be by-passed or removed?

  

15.12           Are Expansion loops fitted?

  

15.13           Are liquid cargo lines free of expansion bellows?

  

15.14           Location of Booster pumps

  

4              CARGO TANKS

  

15.15           What Type and materials of cargo tanks?

  

15.16           Maximum allowable relief valve setting

   0 Bar guage

15.17           IMO Setting

   0 Bar guage

15.18           USCG Setting

   0 Bar guage

15.19           Safety valve set pressure - if variable give range of pilot
valves

   0 Bar

15.19.1       If variable give range of pilot valves - from:

   0 Bar

15.19.2       If variable give range of pilot valves - to:

   0 Bar

15.20           Maximum Vacuum

   0 KP/CM2

15.21           Maximum cargo specific density

   0

15.22           Maximum rate of cool down

   0 Degrees C/Hr

15.23           State any limitations regarding partially filled tanks

  

15.24           State allowable combinations of filled and empty tanks

  

5              CARGO TANK CAPACITIES

  

15.25.1       Tank 1 Capacity m3 (100%)

   0 Cu Meters

15.25.2       Tank 1 Butane Tonnes

   0 Tonnes

15.25.3       Tank 1 Butane degrees C

   0 Degrees C

15.25.4       Tank 1 Propane Tonnes

   0 Tonnes

15.25.5       Tank 1 Propane degrees C

   0 Degrees C

15.25.6       Tank 1 Ammonia Tonnes

   0 Tonnes

15.25.7       Tank 1 Ammonia degrees C

   0 Degrees C

15.25.7.1    Specify other cargo

  

15.25.8       Tank 1 “other” Tonnes

   0 Tonnes

15.25.9       Tank 1 “other” degrees C

   0 Degrees C

 

  Chapter 15   57/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.25.10     Tank 1 “other” Tonnes

   0 Tonnes

15.25.11     Tank 1 “other” degrees C

   0 Degrees C

15.26.1       Tank 2 Capacity m3 (100%)

   0 Cu Meters

15.26.2       Tank 2 Butane Tonnes

   0 Tonnes

15.26.3       Tank 2 Butane degrees C

   0 Degrees C

15.26.4       Tank 2 Propane Tonnes

   0 Tonnes

15.26.5       Tank 2 Propane degrees C

   0 Degrees C

15.26.6       Tank 2 Ammonia Tonnes

   0 Tonnes

15.26.7       Tank 2 Ammonia degrees C

   0 Degrees C

15.26.7.1    Specify other cargo

  

15.26.8       Tank 2 “other” Tonnes

   0 Tonnes

15.26.9       Tank 2 “other” degrees C

   0 Degrees C

15.26.10     Tank 2 “other” Tonnes

   0 Tonnes

15.26.11     Tank 2 “other” degrees C

   0 Degrees C

15.27.1       Tank 3 Capacity m3 (100%)

   0 Cu Meters

15.27.2       Tank 3 Butane Tonnes

   0 Tonnes

15.27.3       Tank 3 Butane degrees C

   0 Degrees C

15.27.4       Tank 3 Propane Tonnes

   0 Tonnes

15.27.5       Tank 3 Propane degrees C

   0 Degrees C

15.27.6       Tank 3 Ammonia Tonnes

   0 Tonnes

15.27.7       Tank 3 Ammonia degrees C

   0 Degrees C

15.27.7.1    Specify other cargo

  

15.27.8       Tank 3 “other” Tonnes

   0 Tonnes

15.27.9       Tank 3 “other” degrees C

   0 Degrees C

15.27.10     Tank 3 “other” Tonnes

   0 Tonnes

15.27.11     Tank 3 “other” degrees C

   0 Degrees C

15.28.1       Tank 4 Capacity m3 (100%)

   0 Cu Meters

15.28.2       Tank 4 Butane Tonnes

   0 Tonnes

15.28.3       Tank 4 Butane degrees C

   0 Degrees C

15.28.4       Tank 4 Propane Tonnes

   0 Tonnes

15.28.5       Tank 4 Propane degrees C

   0 Degrees C

15.28.6       Tank 4 Ammonia Tonnes

   0 Tonnes

15.28.7       Tank 4 Ammonia degrees C

   0 Degrees C

15.28.7.1    Specify other cargo

  

15.28.8       Tank 4 “other” Tonnes

   0 Tonnes

15.28.9       Tank 4 “other” degrees C

   0 Degrees C

15.28.10     Tank 4 “other” Tonnes

   0 Tonnes

15.28.11     Tank 4 “other” degrees C

   0 Degrees C

 

  Chapter 15   58/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.29.1       Tank 5 Capacity m3 (100%)

   0 Cu Meters

15.29.2       Tank 5 Butane Tonnes

   0 Tonnes

15.29.3       Tank 5 Butane degrees C

   0 Degrees C

15.29.4       Tank 5 Propane Tonnes

   0 Tonnes

15.29.5       Tank 5 Propane degrees C

   0 Degrees C

15.29.6       Tank 5 Ammonia Tonnes

   0 Tonnes

15.29.7.1    Specify other cargo

  

15.29.7       Tank 5 Ammonia degrees C

   0 Degrees C

15.29.8       Tank 5 “other” Tonnes

   0 Tonnes

15.29.9       Tank 5 “other” degrees C

   0 Degrees C

15.29.10     Tank 5 “other” Tonnes

   0 Tonnes

15.29.11     Tank 5 “other” degrees C

   0 Degrees C

15.30.1       Tank 6 Capacity m3 (100%)

   0 Cu Meters

15.30.2       Tank 6 Butane Tonnes

   0 Tonnes

15.30.3       Tank 6 Butane degrees C

   0 Degrees C

15.30.4       Tank 6 Propane Tonnes

   0 Tonnes

15.30.5       Tank 6 Propane degrees C

   0 Degrees C

15.30.6       Tank 6 Ammonia Tonnes

   0 Tonnes

15.30.7       Tank 6 Ammonia degrees C

   0 Degrees C

15.30.7.1    Specify other cargo

  

15.30.8       Tank 6 “other” Tonnes

   0 Tonnes

15.30.9       Tank 6 “other” degrees C

   0 Degrees C

15.30.10     Tank 6 “other” Tonnes

   0 Tonnes

15.30.11     Tank 6 “other” degrees C

   0 Degrees C

15.31.1       Tank 7 Capacity m3 (100%)

   0 Cu Meters

15.31.2       Tank 7 Butane Tonnes

   0 Tonnes

15.31.3       Tank 7 Butane degrees C

   0 Degrees C

15.31.4       Tank 7 Propane Tonnes

   0 Tonnes

15.31.5       Tank 7 Propane degrees C

   0 Degrees C

15.31.6       Tank 7 Ammonia Tonnes

   0 Tonnes

15.31.7       Tank 7 Ammonia degrees C

   0 Degrees C

15.31.7.1    Specify other cargo

  

15.31.8       Tank 7 “other” Tonnes

   0 Tonnes

15.31.9       Tank 7 “other” degrees C

   0 Degrees C

15.31.10     Tank 7 “other” Tonnes

   0 Tonnes

15.31.11     Tank 7 “other” degrees C

   0 Degrees C

15.32.1       Tank 8 Capacity m3 (100%)

   0 Cu Meters

15.32.2       Tank 8 Butane Tonnes

   0 Tonnes

 

  Chapter 15   59/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.32.3       Tank 8 Butane degrees C

   0 Degrees C

15.32.4       Tank 8 Propane Tonnes

   0 Tonnes

15.32.5       Tank 8 Propane degrees C

   0 Degrees C

15.32.6       Tank 8 Ammonia Tonnes

   0 Tonnes

15.32.7       Tank 8 Ammonia degrees C

   0 Degrees C

15.32.7.1    Specify other cargo

  

15.32.8       Tank 8 “other” Tonnes

   0 Tonnes

15.32.9       Tank 8 “other” degrees C

   0 Degrees C

15.32.10     Tank 8 “other” Tonnes

   0 Tonnes

15.32.11     Tank 8 “other” degrees C

   0 Degrees C

15.33           Total Capacity of all tanks (100%)

   0 Cu Meters

15.34           Total Capacity of all Butane tanks Tonnes

   0 Tonnes

15.35           Total Capacity of all Propane tanks Tonnes

   0 Tonnes

15.36           Total Capacity of all Ammonia tanks Tonnes

   0 Tonnes

15.37           Total Capacity of all “other” tanks Tonnes

   0 Tonnes

15.38           Total Capacity of all “other” tanks Tonnes

   0 Tonnes

6               LOADING RATES

  

15.39           From Refrigerated Storage

  

15.39.1       Butane - Rate (tonnes/hr) with vapor return

   0 Tonnes/Hour

15.39.2       Butane - Rate (tonnes/hr) without vapor return

   0 Tonnes/Hour

15.39.3       Propane - Rate (tonnes/hr) with vapor return

   0 Tonnes/Hour

15.39.4       Propane - Rate (tonnes/hr) without vapor return

   0 Tonnes/Hour

15.39.5       Ammonia - Rate (tonnes/hr) with vapor return

   0 Tonnes/Hour

15.39.6       Ammonia - Rate (tonnes/hr) without vapor return

   0 Tonnes/Hour

15.39.7       “other” - Rate (tonnes/hr) with vapor return

   0 Tonnes/Hour

15.39.7.1    Specify other cargo

  

15.39.8       “other” - Rate (tonnes/hr) without vapor return

   0 Tonnes/Hour

15.39.9       “other” - Rate (tonnes/hr) with vapor return

   0 Tonnes/Hour

15.39.10     “other” - Rate (tonnes/hr) without vapor return

   0 Tonnes/Hour

15.40           From Pressure Storage

   0 Tonnes/Hour

15.40.1       Butane 0-30deg C - Rate (tonnes/hr) with vapor return

   0 Tonnes/Hour

15.40.2       Butane 0-30deg C - Rate (tonnes/hr) without vapor return

   0 Tonnes/Hour

15.40.3       Propane 0 deg C - Rate (tonnes/hr) with vapor return

   0 Tonnes/Hour

15.40.4       Propane 0 deg C - Rate (tonnes/hr) without vapor return

   0 Tonnes/Hour

15.40.5       Propane 10 deg C - Rate (tonnes/hr) with vapor return

   0 Tonnes/Hour

 

  Chapter 15   60/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.40.6       Propane 10 deg C - Rate (tonnes/hr) without vapor return

   0 Tonnes/Hour

15.40.7       Propane 20 deg C - Rate (tonnes/hr) with vapor return

   0 Tonnes/Hour

15.40.8       Propane 20 deg C - Rate (tonnes/hr) without vapor return

   0 Tonnes/Hour

15.40.9       Propane 30 deg C - Rate (tonnes/hr) with vapor return

   0 Tonnes/Hour

15.40.10     Propane 30 deg C - Rate (tonnes/hr) without vapor return

   0 Tonnes/Hour

15.41           Special remarks

  

7               DISCHARGING - GENERAL

  

15.42           Cargo Pumps

  

15.42.1       Type of Cargo Pumps

  

15.42.2       Number of pumps per tank

   0

15.42.3       Rate per Pump m3/hr

   0 Cu Meter/Hour

15.42.4       At Delivery Head mlc

   0 Meters liquid column

15.42.5       Maximum density kg/m3

   0 KG/Cu Meter

15.43           Booster Pump

  

15.43.1       Type of Booster Pumps

  

15.43.2       Number of pumps per tank

   0

15.43.3       Rate per Pump m3/hr

   0 Cu Meter/Hour

15.43.4       At Delivery Head mlc

   0 Meters liquid column

15.43.5       Maximum density kg/m3

   0 KG/Cu Meter

8               DISCHARGE PERFORMANCE

  

15.44           Full Cargo Discharge Times (using all main pumps)

  

15.44.1       Fully Refrigerated

  

15.44.1.1    Hours (Back Press 1 kP/cm2) with vapor return

   0 Hours

15.44.1.2    Hours (Back Press 1 kP/cm2) without vapor return

   0 Hours

15.44.1.3    Hours (Back Press 5 kP/cm2) with vapor return

   0 Hours

15.44.1.4    Hours (Back Press 5 kP/cm2) without vapor return

   0 Hours

15.44.1.5    Hours (Back Press 10 kP/cm2) with vapor return

   0 Hours

15.44.1.6    Hours (Back Press 10 kP/cm2) without vapor return

   0 Hours

15.44.2       Pressurized

  

15.44.2.1    Hours (Back Press 1 kP/cm2) with vapor return

   0 Hours

15.44.2.2    Hours (Back Press 1 kP/cm2) without vapor return

   0 Hours

15.44.2.3    Hours (Back Press 5 kP/cm2) with vapor return

   0 Hours

15.44.2.4    Hours (Back Press 5 kP/cm2) without vapor return

   0 Hours

15.44.2.5    Hours (Back Press 10 kP/cm2) with vapor return

   0 Hours

 

  Chapter 15   61/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.44.2.6    Hours (Back Press 10 kP/cm2) without vapor return

   0 Hours

9              UNPUMPABLES

  

15.45           Tank 1 (m3)

   0 Cu Meters

15.46           Tank 2 (m3)

   0 Cu Meters

15.47           Tank 3 (m3)

   0 Cu Meters

15.48           Tank 4 (m3)

   0 Cu Meters

15.49           Tank 5 (m3)

   0 Cu Meters

15.50           Tank 6 (m3)

   0 Cu Meters

15.51           Tank 7 (m3)

   0 Cu Meters

15.52           Tank 8 (m3)

   0 Cu Meters

15.53           Total

  

10            VAPORIZING UNPUMPABLES

  

15.54           Process used

  

15.55          Time to vaporize liquid unpumpables remaining after full cargo
discharge - Propane

   0 Hours

15.56          Time to vaporize liquid unpumpables remaining after full cargo
discharge - Butane

   0 Hours

15.57          Time to vaporize liquid unpumpables remaining after full cargo
discharge - Ammonia

   0 Hours

15.58           Specify other cargo

  

15.58.1       Time to vaporize liquid unpumpables remaining after full cargo
discharge - Other

   0 Hours

15.59           Specify other cargo

  

15.59.1       Time to vaporize liquid unpumpables remaining after full cargo
discharge - Other

   0 Hours

15.60           Specify other cargo

  

15.60.1       Time to vaporize liquid unpumpables remaining after full cargo
discharge - Other

   0 Hours

11            RELIQUEFICATION PLANT

  

15.61           Plant Design Conditions - air temperature degrees C

   0 Degrees C

15.61.1       Plant Design Conditions - sea temperature degrees C

   0 Degrees C

15.62           Is the plant single stage/direct?

  

15.62.1       Is the plant two stage/direct?

  

15.62.2       Is the plant simple cascade?

  

15.63           Coolant type

  

15.64           Compressor type

  

15.64.1       Compressor makers name

  

15.64.2       Number of compressors

   0

15.64.3       Capacity per unit

   0 Cu Meter/Hour

 

  Chapter 15   62/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.64.4       Are they Oil Free?

  

12            COOLING CAPACITY

  

15.65.1       State Cooling capacity for Propane @ -42 degrees C

  

0 KCaI/Hour

15.65.2       State Cooling capacity for Propane @ -20 degrees C

  

0 KCaI/Hour

15.65.3       State Cooling capacity for Propane @ -5 degrees C

  

0 KCaI/Hour

15.66.1       State Cooling capacity for Butane @ -42 degrees

  

0 KCaI/Hour

15.66.2       State Cooling capacity for Butane @ -20 degrees C

  

0 KCaI/Hour

15.66.3       State Cooling capacity for Butane @ -5 degrees C

  

0 KCaI/Hour

13            CARGO TEMPERATURE LOWERING CAPABILITY

  

15.67           Time taken to lower the temperature of:

  

15.67.1.1    Propane from... degrees C to -42 degrees C

  

0 Degrees C

15.67.1.2    Hours

  

0 Hours

15.67.1.3    Propane from -5 degrees C to -42degrees C

  

0 Hours

15.67.1.4    Propane from -38 degrees C to -42degrees C

  

0 Hours

15.67.1.5    Propane from +20 degrees C to -0.5degrees C

  

0 Hours

15.67.1.6    Propane from +10 degrees C to -0.5degrees C

  

0 Hours

15.67.2.1    Butane from +20 degrees C to -0.5degreesC

  

0 Hours

15.67.2.2    Butane from +10 degrees C to -0.5degreesC

  

0 Hours

15.67.2.3    Butane from +10 degrees C to -5degreesC

  

0 Hours

15.67.3.1    Cargo

  

15.67.3.2    From

  

0 Degrees C

15.67.3.3    To

  

0 Degrees C

15.67.3.4    Hours

  

0 Hours

15.67.4.1    Cargo

  

15.67.4.2    From

  

0 Degrees C

15.67.4.3    To

  

0 Degrees C

15.67.4.4    Hours

  

0 Hours

15.67.5.1    Cargo

  

15.67.5.2    From

  

0 Degrees C

15.67.5.3    To

  

0 Degrees C

15.67.5.4    Hours

  

0 Hours

15.67.6.1    Cargo

  

15.67.6.2    From

  

0 Degrees C

15.67.6.3    To

  

0 Degrees C

15.67.6.4    Hours

  

0 Hours

15.68           Is there an emergency discharge method available?

  

15.68.1       If yes, the method is:

  

 

  Chapter 15   63/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.69           Sample points are provided for vapour

  

15.69.1       Sample points are provided for liquid

  

14            DECK TANK CAPACITIES

  

15.70           Are Deck pressure tanks fitted?

  

15.71           Propane Capacity

  

0 Cu Meters

15.72           Butane Capacity

  

0 Cu Meters

15.73           Ammonia Capacity

  

0 Cu Meters

15.74           Maximum allowable relief valve setting

  

0 Bar gauge

15.75           Material of tank

  

15            PRE-LOADING COOLDOWN

  

15.76.1       Propane - Quantity of Coolant Required

  

0 Cu Meters

15.76.2       Propane - Time required to cooldown cargo tanks from ambient
temperature with vapour return line

  

0 Hours

15.76.3       Propane - Time required to cooldown cargo tanks from ambient
temperature without vapour return line

  

0 Hours

15.77.1       Butane - Quantity of Coolant Required

  

0 Cu Meters

15.77.2       Butane - Time required to cooldown cargo tanks from ambient
temperature with vapour return line

  

0 Hours

15.77.3       Butane - Time required to cooldown cargo tanks from ambient
temperature without vapour return line

  

0 Hours

15.78.1       Ammonia - Quantity of Coolant Required

  

0 Cu Meters

15.78.2       Ammonia - Time required to cooldown cargo tanks from ambient
temperature with vapour return line

  

0 Hours

15.78.3       Ammonia - Time required to cooldown cargo tanks from ambient
temperature without vapour return line

  

0 Hours

15.79.1       VCM - Quantity of Coolant Required

  

0 Cu Meters

15.79.2       VCM - Time required to cooldown cargo tanks from ambient
temperature without vapour return line

  

0 Hours

15.79.3       VCM - Time required to cooldown cargo tanks from ambient
temperature with vapour return line

  

0 Hours

16            VAPORISER

  

15.80           Type of Vaporiser

  

15.81           Number of Vaporisers fitted

  

0

15.82.1       Capacity per unit - Propane

  

0 Cu Meter/Hour vapour

15.82.2       Liquid Supply Rate

  

0 Cu Meter/Hour liquid

15.82.3       Delivery Temperature

  

0 Degrees C

15.83.1       Capacity per unit - Ammonia

  

0 Cu Meter/Hour vapour

15.83.2       Liquid Supply Rate

  

0 Cu Meter/Hour liquid

15.83.3       Delivery Temperature

  

0 Degrees C

15.84.1       Capacity per unit - Nitrogen

  

0 Cu Meter/Hour vapour

 

  Chapter 15   64/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.84.2       Liquid Supply Rate

  

0 Cu Meter/Hour liquid

15.84.3       Delivery Temperature

  

0 Degrees C

17            BLOWER

  

15.85           Type of Blower

  

15.85.1       Rated Capacity

  

0 Cu Meter/Hour

15.85.2       Delivery Pressure

  

0 KP/CM2

18            CARGO RE-HEATER

  

15.86           Type of Re-Heater

  

15.86.1       Number Fitted

  

0

15.86.2       Heating Medium

  

15.87.1       Discharge rates with sea water at 15 degrees C to raise product
temperature of Propane from -42 degrees C to -5 degrees C

  

0 Cu Meter/Hour

15.87.2       Discharge rates with sea water at 15 degrees C to raise product
temperature of Ammonia from -42 degrees C to -5 degrees C

  

0 Cu Meter/Hour

19            HYDRATE CONTROL

  

15.88           What is the type of Depressant?

  

15.89           What is the freezing point temperature?

  

0 Degrees C

15.90           What is the Quantity of Depressant Carried?

  

0 Litres

15.91           What is the means of injection?

  

15.92           Name any other system used

  

15.93           Is there an Additional pressure relief system fitted?

  

15.94           Is Emergency cargo jettison provided?

  

15.95          If yes, can Emergency cargo jettisoning be isolated from the
cargo system when not in use?

  

20            CARGO MEASUREMENT

  

15.96           Level Gauges

  

15.96.1       Are level gauges local or remote?

  

15.96.2       Name of manufacture

  

15.96.3       Type

  

15.96.4       Rated Accuracy

  

0 Percent

15.96.5       Certifying Authority

  

15.96.6       Are slip tubes installed?

  

15.97           Temperature Gauges

  

15.97.1       Name of manufacture

  

15.97.2       Type

  

15.97.3       Rated Accuracy

  

0 Percent

 

  Chapter 15   65/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.97.4       Certifying Authority

  

15.98           Pressure Gauges

  

15.98.1       Name of manufacture

  

15.98.2       Type

  

15.98.3       Rated Accuracy

  

0 Percent

15.98.4       Certifying Authority

  

15.99           Oxygen Analyser

  

15.99.1       Name of manufacture

  

15.99.2       Type

  

15.99.3       What is the lowest level measurable?

  

0 Percent

15.100        Fixed Gas Analyser

  

15.100.1     Name of manufacture

  

15.100.2     Type

  

15.101        Are Cargo tank calibration tables available?

  

15.101.1     Name of Measuring Company

  

15.101.2     Name of Certifying Authority

  

15.102.1     Calibration calculated to cm?

  

15.102.2     Calibration calculated to 1/2 cm?

  

15.103.1     Tables established to cm?

  

15.103.2     Tables established to mm?

  

15.103.3     Tables established to “other”

  

15.104        Are trim and list corrections available?

  

15.105        Are temperature corrections available?

  

15.106        Are float gauge tape corrections available?

  

21            CARGO SAMPLING

  

15.107        Indicate whether cargo samples may be obtained from the levels
specified:

  

15.107.1     Tank 1 top

1                   

  

15.107.1     Tank 1 middle

2                   

  

15.107.1     Tank 1 bottom

3                   

  

15.107.2     Tank 2 top

1                   

  

15.107.2     Tank 2 middle

2                   

  

15.107.2     Tank 2 bottom

3                   

  

15.107.3     Tank 3 top

1                   

  

 

  Chapter 15   66/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.107.3     Tank 3 middle

2                   

  

15.107.3     Tank 3 bottom

3                   

  

15.107.4     Tank 4 top

1                   

  

15.107.4     Tank 4 middle

2                   

  

15.107.4     Tank 4 bottom

3                   

  

15.107.5     Tank 5 top

1                   

  

15.107.5     Tank 5 middle

2                   

  

15.107.5     Tank 5 bottom

3                   

  

15.107.6     Tank 6 top

1                   

  

15.107.6     Tank 6 middle

2                   

  

15.107.6     Tank 6 bottom

3                   

  

15.107.7     Tank 7 top

1                   

  

15.107.7     Tank 7 middle

2                   

  

15.107.7     Tank 7 bottom

3                   

  

15.107.8     Tank 8 top

1                   

  

15.107.8     Tank 8 middle

2                   

  

15.107.8     Tank 8 bottom

3                   

  

15.108        Can samples be drawn from tank vapour outlet?

  

15.109        Can samples be drawn from manifold liquid line?

  

15.110        Can samples be drawn from manifold vapour line?

  

15.111        Can samples be drawn from pump discharge line?

  

15.112        State sample connection type

  

15.112.1     State sample connection size

  

0 Millimeters

15.113        Number of ESD actuation points

  

0

22             CONNECTIONS TO SHORE FOR ESD AND COMMUNICATONS SYSTEMS

15.114        Is ESD connection to shore available?

  

15.114.1     If yes, is the system pneumatic?

  

 

  Chapter 15   67/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.114.2     If yes, is the system electrical?

  

15.114.3     If yes, is the system fiber optic?

  

15.115        What is the type of plug used?

  

15.116        Are ESD hoses or cables available on board?

  

15.116.1     If yes, length of pneumatic

  

0 Millimeters

15.116.2     If yes, length of electrical

  

0 Millimeters

15.116.3     If yes, length of fiber optic

  

0 Millimeters

15.117        Is there a connection available for a telephone line?

  

15.118        Are ESD connections available on both sides of vessel?

  

15.118.1     Are ESD Fusible plugs fitted at tank domes?

  

15.118.2     Are ESD Fusible plugs fitted at manifolds?

  

15.119        Is the link compatible with the SIGTTO guidelines?

  

15.120        Type of manifold valve

  

15.120.1     Closing time in seconds

  

0 Seconds

15.120.2     Is closing time adjustable?

  

15.121        Is Independent high level shut down system fitted (overflow
control)?

  

15.121.1    If yes, does the independent high level shutdown system also switch
off running cargo pumps?

  

15.122        Shut down level %

  

0 Percent

23            INERT GAS

  

15.123        Main IG Plant

  

15.123.1     Type of system

  

15.123.2     Capacity

  

0 Cu Meter/Hour

15.123.3     Type of fuel used

  

15.123.4     Composition of IG - oxygen

  

0 Percent

15.123.5     Composition of IG - CO2

  

0 Percent

15.123.6     Composition of IG - Nox

  

0 Percent

15.123.7     Composition of IG - N2

  

0 Percent

15.123.8     Lowest dewpoint achievable

  

0 Degrees C

15.123.9     Used for

  

15.124        Auxiliary IG or Nitrogen plant

  

15.124.1     Type of System

  

15.124.2     Capacity

  

0 Cu Meter/Hour

15.124.3     Composition of IG - oxygen

  

0 Percent

15.124.4     Composition of IG - CO2

  

0 Percent

15.124.5     Composition of IG - Nox

  

0 Percent

15.124.6     Composition of IG - N2

  

0 Percent

 

  Chapter 15   68/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.124.7     Lowest dewpoint achievable

  

0 Degrees C

15.124.8     Used for

  

15.125        Nitrogen

  

15.125.1     Liquid storage capacity

  

0 Cu Meters

15.125.2     Daily boil-off loss

  

0 Cu Meters

15.125.3     Maximum supply pressure

  

0 KP/CM3

15.125.4     Supply capacity

  

0 Cu Meter/Hour

15.125.5     Used for

  

24            CARGO TANK INERTING/DE-INERTING

  

15.126        What is the time taken to inert from fresh air to under 5% O2 at
-25 degree C?

  

0 Hours

15.127        What is the time taken to inert from cargo vapour to fully inert
at -25 degrees dewpoint when IG density is less than product?

  

0 Hours

15.128        What is the time taken to inert from cargo vapour to fully inert
at -25 degrees dewpoint when IG density is greater than product?

  

0 Hours

15.129        Do relief valves discharging liquid cargo from the cargo piping
system , discharge to the cargo vent mast?

  

15.129.1     If yes, is the vent mast equipped with liquid sensor and alarm?

  

15.129.2     If yes, does the alarm activate the pump stop?

  

15.130        Is there one ESD valve per manifold?

  

15.130.1     If no, the arrangement is:

  

15.131        Is a hand operated valve fitted outboard of the manifold ESD
valve?

  

15.132        Does inert gas piping pass through accommodation spaces, service
spaces or control stations?

  

15.133        Can the Inert Gas System be fully segregated from the cargo
system?

  

15.134        Are liquid drains fitted in cargo piping?

  

15.135        Are purge points fitted?

  

15.136        Are local pressure gauges fitted outboard of the manifold valves?

  

15.137        Is a temperature sensor fitted at or near the manifold?

  

15.138        Is a cargo compressor room fitted?

  

15.140        Is protective equipment for the protection of crew members
available on board?

  

15.140.1    When required by the Gas Code, is respiratory and eye protection for
every person on board available for emergency escape purposes?

  

 

  Chapter 15   69/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.140.2    Are two additional sets of respiratory and eye protection available
on the navigating bridge?

  

15.141        Is there a permanently installed system of gas detection fitted?

  

15.141.1    Is the gas detection system fitted with high and low sampling
heads/sensors?

  

25            GAS FREEING TO FRESH AIR

  

15.142        Plant used

  

15.143        What is the time taken from fully inert condition to fully
breathable fresh air?

  

0 Hours

26            CHANGING CARGO GRADES

  

15.144        Indicate number of hours needed to change grades from the removal
of pumpables to tanks fit to load and the quantity of inert gas consumed during
the operation

  

15.144.1     From propane to butane

1                   

  

0 Hours

15.144.1.    From propane to butane

2                   

  

0 Cu Meters

15.144.1.    From propane to ammonia

3                   

  

0 Hours

15.144.1.    From propane to ammonia

4                   

  

0 Cu Meters

15.144.1.    From propane to VCM

5                   

  

0 Hours

15.144.1.    From propane to VCM

6                   

  

0 Cu Meters

15.144.2     From butane to propane

1                   

  

0 Hours

15.144.2.    From butane to propane

2                   

  

0 Cu Meters

15.144.2.    From butane to ammonia

3                   

  

0 Hours

15.144.2.    From butane to ammonia

4                   

  

0 Cu Meters

15.144.2.    From butane to VCM

5                   

  

0 Hours

15.144.2.    From butane to VCM

6                   

  

0 Cu Meters

15.144.3     From ammonia to propane

1                   

  

0 Hours

15.144.3.    From ammonia to propane

2                   

  

0 Cu Meters

15.144.3.    From ammonia to butane

3                   

  

0 Hours

 

  Chapter 15   70/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.144.3.    From ammonia to butane

4                   

  

0 Cu Meters

15.144.3.    From ammonia to VCM

5                   

  

0 Hours

15.144.3.    From ammonia to VCM

6                   

  

0 Cu Meters

15.144.4     Restrictions

  

15.144.5     From VCM to propane

1                   

  

0 Hours

15.144.5.    From VCM to propane

2                   

  

0 Cu Meters

15.144.5.    From VCM to butane

3                   

  

0 Hours

15.144.5     From VCM to butane

4                   

  

0 Cu Meters

15.144.5     From VCM to ammonia

5                   

  

0 Hours

15.144.5     From VCM to ammonia

6                   

  

0 Cu Meters

15.144.6     Note any operations that cannot be carried out at sea

  

27            CARGO MANIFOLD

  

15.145        Center of manifold to bow

  

0 Meters

15.146        Center of manifold to stern

  

0 Meters

15.147.1     Dimension A

  

0 Millimeters

15.147.2     Dimension B

  

0 Millimeters

15.147.3     Dimension C

  

0 Millimeters

15.147.4     Dimension D

  

0 Millimeters

15.147.5     Dimension E

  

0 Millimeters

15.147.6     Dimension F

  

0 Millimeters

15.147.7     Dimension G

  

0 Millimeters

15.147.8     Dimension H

  

0 Millimeters

15.148.1     Pipe Flange A - duty

  

15.148.2     Pipe Flange A - rating

  

0 Bar

15.148.3     Pipe Flange A - size

  

0 Millimeters

15.148.4     Pipe Flange A raised or flat face

  

15.149.1     Pipe Flange B - duty

  

15.149.2     Pipe Flange B - rating

  

0 Bar

15.149.3     Pipe Flange B - size

  

0 Millimeters

15.149.4     Pipe Flange B raised or flat face

  

15.150.1     Pipe Flange C - duty

  

15.150.2     Pipe Flange C - rating

  

0 Bar

15.150.3     Pipe Flange C - size

  

0 Millimeters

 

  Chapter 15   71/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.150.4     Pipe Flange C raised or flat face

  

15.151.1     Pipe Flange D - duty

  

15.151.2     Pipe Flange D - rating

  

0 Bar

15.151.3     Pipe Flange D - size

  

0 Millimeters

15.151.4     Pipe Flange D raised or flat face

  

15.152.1     Pipe Flange E - duty

  

15.152.2     Pipe Flange E - rating

  

0 Bar

15.152.3     Pipe Flange E - size

  

0 Millimeters

15.152.4     Pipe Flange E raised or flat face

  

15.153.1     Pipe Flange F - duty

  

15.153.2     Pipe Flange F - rating

  

0 Bar

15.153.3     Pipe Flange F - size

  

0 Millimeters

15.153.4     Pipe Flange F raised or flat face

  

15.154.1     Pipe Flange G - duty

  

15.154.2     Pipe Flange G - rating

  

0 Bar

15.154.3     Pipe Flange G - size

  

0 Millimeters

15.154.4     Pipe Flange G raised or flat face

  

15.155.1     Pipe Flange H - duty

  

15.155.2     Pipe Flange H - rating

  

0 Bar

15.155.3     Pipe Flange H - size

  

0 Millimeters

15.155.4     Pipe Flange H raised or flat face

  

15.156        Height above uppermost continuous deck

  

0 Millimeters

15.157        Distance from ship side

  

0 Millimeters

15.158        Height above load waterline

  

0 Millimeters

15.159        Height above light waterline

  

0 Millimeters

28            MANIFOLD ARRANGEMENT LOCATED ON TOP OF COMPRESSOR

15.160        Distance from rail of compressor room/platform to presentation
flanges

  

0 Millimeters

15.161        Distance from deck of compressor room/platform/try to centre of
manifold

  

0 Millimeters

29            CARGO MANIFOLD REDUCERS

15.162.1     Number of ANSI Class 300 reducers carried onboard

  

0

15.162.2     Flange rating of ANSI Class 300 reducer

  

0 Bar

15.162.3     Size of ANSI Class 300 reducer

  

0 Millimeters

15.162.4     Length of ANSI Class 300 reducer 0 Millimeters

  

15.163.1     Number of ANSI Class 300 to Class 150 reducers carried onboard

  

0

15.163.2     Flange rating of ANSI Class 300 to Class 150 reducer Bar

  

0

 

  Chapter 15   72/73



--------------------------------------------------------------------------------

  Vessel Particulars Questionnaire for Sunshine State   IMO: 9408114

 

 

15.163.3     Size of ANSI Class 300 to Class 150 reducer

  

0 Millimeters

15.163.4     Length of ANSI Class 300 to Class 150 reducer

  

0 Millimeters

15.164.1     Number of ANSI Class 150 reducers carried onboard

  

0

15.164.2     Flange rating of Class 150 reducer

  

0 Bar

15.164.3     Size of ANSI Class 150 reducer

  

0 Millimeters

15.164.4     Length of ANSI Class 150 reducer

  

0 Millimeters

CHAPTER 16 CHAPTER 16

 

1              OBO / OO / COB CARRIERS

  

16.1             State design of hatches

  

16.2             State type of hatches

  

16.3             State if hatches fitted with single or double seals in hatch
coaming

  

16.4             Last date cargo holds/tanks were tested to normal working
pressure (min.500mm wg) to prove gas tightness of hatches

  

16.5             Were the hatches proven to be gas tight?

  

 

  Chapter 15   73/73